                                                                                                                                                   2/02/21 10:51PM




 Fill in this information to identify the case:

 Debtor name         Loves Furniture Inc. d/b/a Loves Furniture and Mattresses

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

 Case number (if known)         21-40083-tjt
                                                                                                                                  Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration     Statement of Financial Affairs
                                                                           Summary of Assets and Liabilities

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 2, 2021                        X /s/ Mack Peters
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mack Peters
                                                                       Printed name

                                                                       Interim CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




               21-40083-tjt               Doc 173             Filed 02/03/21              Entered 02/03/21 00:18:58             Page 1 of 81
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:                                                                            Case No. 21-40083

LOVES FURNITURE INC.                                                              Chapter 11
d/b/a LOVES FURNITURE AND MATTRESSES,
a Delaware corporation,                                                           Hon. Thomas J. Tucker

          Debtor.
_________________________________________________/

        GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
    METHODOLOGY AND DISCLAIMER REGARDING THE DEBTOR’S
          SCHEDULES OF ASSETS AND LIABILITIES AND
             STATEMENTS OF FINANCIAL AFFAIRS

             The above-captioned debtor and debtor in possession (the “Debtor”) is
filing its Schedule of Assets and Liabilities (collectively, the “Schedules”) and
Statement of Financial Affairs (collectively, the “Statements,” and together with the
Schedules, collectively, the “Schedules and Statements”) in the United States
Bankruptcy Court for the Eastern District of Michigan (the “Court”). The Debtor,
which was assisted by its proposed professional advisors, prepared the Schedules
and Statements in accordance with section 521 of title 11 of the United States Code,
11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rule 1007 of the Federal
Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

              These Global Notes and Statement of Limitations, Methodology and
Disclaimer regarding the Schedules and Statements (collectively, the “Global
Notes”) pertain to, are incorporated by reference in, and comprise an integral part
of, all of the Schedules and Statements. These Global Notes should be referred to
as part of, and reviewed in connection with, any review of the Schedules and
Statements1.

1
  These Global Notes are in addition to any specific notes that may be contained in each of the Schedules or
Statements. The fact that the Debtor has prepared a general note herein with respect to any of the Schedules and
Statements and not to others should not be interpreted as a decision by the Debtor to exclude the applicability of
such general note to any of the Debtor’s remaining Schedules and Statements, as appropriate.




    21-40083-tjt      Doc 173       Filed 02/03/21         Entered 02/03/21 00:18:58              Page 2 of 81
             The Schedules and Statements have been prepared based on
information provided by the Debtor’s management and are unaudited and subject to
potential adjustment. In preparing the Schedules and Statements, the Debtor relied
on financial data derived from their books and records that was available at the time
of preparation. The Debtor has used commercially reasonable efforts to ensure the
accuracy and completeness of such financial information; however, subsequent
information or discovery may result in material changes to the Schedules and
Statements and inadvertent errors, omissions or inaccuracies may exist. The Debtor
and its estate reserve all rights to amend or supplement their Schedules and
Statements.

              Mr. Mack Peters has signed the Schedules and Statements. Mr. Peters
is the Interim Chief Executive Officer of the Debtor. In reviewing and signing the
Schedules and Statements Mr. Peters has relied upon the efforts, statements, and
representations of various personnel employed by the Debtors. Mr. Peters has not
(and could not have) personally verified the accuracy of each statement and
representation contained in the Schedules and Statements, including statements and
representations concerning amounts owed to creditors.

Reservation of Rights. Nothing contained in the Schedules and Statements or these
Global Notes shall constitute a waiver of any of the Debtor’s rights or an admission
with respect to their chapter 11 cases, including, but not limited to, any issues
involving objections to claims, setoff or recoupment, substantive consolidation,
equitable subordination, defenses, characterization or re-characterization of
contracts, leases and claims, assumption or rejection of contracts and leases and/or
causes of action arising under the Bankruptcy Code or any other applicable laws to
recover assets or avoid transfers.

Description of the Cases and “As of” Information Date. On January 6, 2021 (the
“Petition Date”), the Debtor filed a voluntary petition for relief with the Court under
chapter 11 of the Bankruptcy Code. The Debtor is operating its business and
managing its properties as a debtor in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code. Unless otherwise indicated herein or in the Schedules
and Statements, all financial information for the Debtor in the Schedules and
Statements and these Global Notes is provided as of the Petition Date or as close
thereto as reasonably practicable under the circumstances.

Basis of Presentation. The Schedules and Statements do not purport to represent
financial statements prepared in accordance with Generally Accepted Accounting



                                            2
 21-40083-tjt   Doc 173    Filed 02/03/21    Entered 02/03/21 00:18:58   Page 3 of 81
Principles (“GAAP”), nor are they intended to fully reconcile to any financial
statements prepared by the Debtor.

Recharacterization. Notwithstanding the Debtor’s reasonable efforts to properly
characterize, classify, categorize, or designate certain claims, assets, executory
contracts, unexpired leases, and other items reported in the Schedules and
Statements, the Debtor may nevertheless seek to recharacterize, reclassify,
recategorize, redesignate, add, or delete items included in the Schedules and
Statements, and the Debtor and its estate reserve all rights in this regard.

Accounts Payable and Disbursement Systems. The Debtor maintain a centralized
cash management system (the “Cash Management System”). The Debtor maintain
the Cash Management System to collect, concentrate, and disburse funds generated
from their operations. A more complete description of the Debtor’s Cash
Management System is set forth in the Debtor’s First Day Motion For Entry Of
Interim And Final Orders (I) Authorizing The Debtor To (A) Continue To Operate
Its Cash Management System, (B) Honor Certain Prepetition Obligations Related
Thereto, And (C) Maintain Existing Business Forms And (II) Granting Related Relief
[Docket No. 14] (the “Cash Management Motion”).

Insiders. For purposes of the Schedules and Statements, the Debtor define
“insiders” pursuant to section 101(31) of the Bankruptcy Code as (a) current or
former directors, officers or persons in control of a Debtor, (b) relatives of current
or former directors, officers, or persons in control of a Debtor, (c) a partnership in
which a Debtor is a general partner or (d) an affiliate of a Debtor. Except as
otherwise disclosed herein or in the Statements, payments to insiders listed in (a)
through (d) above are set forth on Statement 4. Persons listed as “insiders” have
been included for informational purposes only, and such listing is not intended to be,
nor should it be construed as, a legal characterization of such person as an insider,
and does not act as an admission of any fact, claim, right or defense, and all such
rights, claims, and defenses with respect thereto are hereby expressly reserved.
Further, the Debtor and its estate do not take any position with respect to: (a) such
person’s influence over the control of the Debtor; (b) the management
responsibilities or functions of such individual; (c) the decision-making or corporate
authority of such individual; or (d) whether such individual could successfully argue
that he or she is not an “insider” under applicable law, including, without limitation,
the federal securities laws, or with respect to any theories of liability or for any other
purpose.

Summary of Significant Reporting Policies. The following is a summary of
certain significant reporting policies:

                                            3
 21-40083-tjt   Doc 173    Filed 02/03/21    Entered 02/03/21 00:18:58    Page 4 of 81
           a.      Current Market Value – Net Book Value. In many instances,
                   current market valuations are neither maintained by, nor readily
                   available to, the Debtor. It would be prohibitively expensive and
                   unduly burdensome to obtain current market valuations of the
                   Debtor’s property interests that are not maintained or readily
                   available. Accordingly, unless otherwise indicated herein or in
                   the Schedules and Statements, the Schedules and Statements
                   reflect the net book values, rather than current market values, of
                   the Debtor’s assets as of the Petition Date (unless another date is
                   indicated herein or in the Schedules and Statements) and may not
                   reflect the net realizable value.

           b.      First Day Orders. Pursuant to various “first day” orders and
                   any supplements or amendments to such orders entered by the
                   Court (each, a “First Day Order,” and collectively, the “First
                   Day Orders”), the Debtor and its estate is authorized to pay
                   certain pre-petition claims, including, without limitation, certain
                   claims relating to employee wages and benefits. Except to the
                   extent that these parties have claims in excess of the authority
                   granted to the Debtor under the First Day Orders, the Debtor may
                   have not included certain claims of this nature in the Schedules
                   and Statements, to the extent that such claims were paid under
                   the First Day Orders.

           c.      Setoffs. To the extent the Debtor has incurred or effectuated any
                   ordinary course setoffs with third parties (including, without
                   limitation, customers and vendors) prior to the Petition Date, or
                   are subject to the occurrence of, or maintain the right to
                   effectuate, ordinary course setoffs on account of activities
                   occurring prior to the Petition Date, such setoffs are excluded
                   from the Debtor’s Schedules and Statements. The Debtor and its
                   estate reserve all of their rights with respect to any such setoffs.

           d.      Credits and Adjustments. Claims of creditors are listed in the
                   amounts entered on the Debtor’s books and records and may not
                   reflect credits, allowances or other adjustments due from such
                   creditors to the Debtor. The Debtor and its estate reserve all of
                   their rights with regard to such credits, allowances and other
                   adjustments, including, without limitation, the right to assert
                   claims objections, setoffs and recoupments with respect to the
                   same.

                                           4
21-40083-tjt    Doc 173   Filed 02/03/21    Entered 02/03/21 00:18:58   Page 5 of 81
             e.      Leases. In the ordinary course of business, the Debtor may lease
                     certain real property, fixtures, and equipment from certain third-
                     party lessors for use in the daily operation of their business.
                     Nothing in the Schedules and Statements is, or shall be construed
                     as, an admission as to the determination of the legal status of any
                     lease (including, without limitation, whether any lease is a true
                     lease or a financing arrangement, and whether such lease is
                     unexpired), and the Debtor and its estate reserve all rights with
                     respect to such issues.

             f.      Executory Contracts and Unexpired Leases. The Debtor has
                     not set forth executory contracts and unexpired leases as assets
                     in the Schedules and Statements, even though these contracts and
                     leases may have some value to the Debtor’s estate. Rather, the
                     Debtor’s executory contracts and unexpired leases have been set
                     forth solely on Schedule G. The Debtor’s rejection of executory
                     contracts and unexpired leases may result in the assertion of
                     rejection damages claims; however, the Schedules and
                     Statements do not reflect any claims for rejection damages. The
                     Debtor and its estate reserve any and all rights with respect to the
                     assertion of any such claims.

Unknown or Undetermined Amounts. Where a description of an amount is left
blank or listed as “unknown” or “undetermined,” such response is not intended to
reflect upon the materiality of such amount.

Liabilities. At the time of the filing of the Schedules and Statements, the Debtor is
continuing to reconcile certain accounts payable liabilities. The Debtor has sought
to allocate liabilities between the prepetition and post-petition periods based on the
information available at the time of the filing of the Schedules and Statements. As
additional information becomes available and further research is conducted, the
allocation of liabilities between the prepetition and post-petition periods may
change. Accordingly, the Debtor and its estate reserve all rights to amend,
supplement, or otherwise modify the Schedules and Statements as is necessary or
appropriate.

The Debtor and its estate reserve all rights to dispute or challenge the validity of any
claims asserted under section 503(b)(9) of the Bankruptcy Code or the
characterization of the structure of any transaction, document or instrument related
to any such claim.



                                             5
 21-40083-tjt     Doc 173   Filed 02/03/21    Entered 02/03/21 00:18:58   Page 6 of 81
Estimates. To timely close the books and records of the Debtor the Debtor was
required to make certain estimates and assumptions that affect the reported amounts
of assets and liabilities and reported revenue and expenses. The Debtor and its estate
reserve all rights to amend the reported amounts of assets, liabilities, revenue and
expenses to reflect changes in those estimates and assumptions.

Classifications. Listing a claim (a) on Schedule D as “secured,” (b) on Schedule
E/F as “unsecured priority,” or “unsecured non-priority,” or (c) listing a contract or
lease on Schedule G as “executory” or “unexpired,” does not constitute an admission
by the Debtor and its estate of the legal rights of any claimant, or a waiver of the
rights of the Debtor and its estate to recharacterize or reclassify any claim or contract.

Claims Description. Any failure to designate a claim on a given Debtor’s Schedules
as “disputed,” “contingent,” or “unliquidated” does not constitute an admission by
the Debtor and its estate that such amount is not “disputed,” “contingent” or
“unliquidated.” The Debtor and its estate reserve all rights to dispute, or to assert
any offsets or defenses to, any claim reflected on their Schedules on any grounds,
including, without limitation, amount, liability, validity, priority or classification, or
to otherwise subsequently designate any claim as “disputed,” “contingent” or
“unliquidated.” Listing a claim on the Schedules does not constitute an admission
of liability by the Debtor and its estate, and the Debtor and its estate reserve all rights
to amend the Schedules.

Guaranties and Other Secondary Liability Claims. Guaranties and other
secondary liability claims (collectively, the “Guaranties”) with respect to the
Debtor’s contracts and leases may not be included on Schedule H. Therefore, the
Debtor and its estate reserve all rights to amend the Schedules to the extent additional
Guaranties are identified.

                             NOTES FOR SCHEDULES

Schedule A/B – Assets – Real and Personal Property. Despite their commercially
reasonable efforts to identify all known assets, the Debtor may not have listed all of
their respective causes of action or potential causes of action against third parties as
assets in their respective Schedules and Statements, including, but not limited to,
causes of action arising under the Bankruptcy Code or any other applicable laws to
recover assets or avoid transfers. The Debtor and its estate reserve all of their rights
with respect to any claims and causes of action that they may have, and neither these
Global Notes nor the Schedules and Statements shall be deemed a waiver of any
such claims and causes of actions, or in any way waive, prejudice, impair, or
otherwise affect the assertion of such claims and causes of action.


                                             6
 21-40083-tjt   Doc 173     Filed 02/03/21    Entered 02/03/21 00:18:58    Page 7 of 81
Schedule A/B: Part 7,
 Questions 39-45 –
Office furniture, fixtures, and equipment; and collectibles: The debtor owns office
furniture and equipment located at each of its stores, offices, and warehouse that was
abandoned by the previous tenant and acquired by the Debtor as part of various lease
agreements. As a result, the Debtor has not recorded any book value for this office
furniture, fixtures, and equipment.

 Questions 39-45 –
The debtor owns equipment located at each of its stores, offices, and warehouse that
was abandoned by the previous tenant and acquired by the Debtor as part of various
lease agreements. As a result, the Debtor has not recorded any book value for this
office furniture, fixtures, and equipment. In addition the Debtor was granted $2.1
million in tenant improvements from the landlord of its warehouse, which was
forgone by the Debtor in exchange for the landlord's purchase of warehouse
equipment and racking. This transaction is currently being analyzed by the debtor
to determine who holds title to these assets.

Since the deposit provided for under that certain Order Granting, With
Modifications, Debtor’s First Day Motion (I) Approving Form Of Adequate
Assurance Of Payment To Utility Companies, (II) Establishing Procedures For
Resolving Objections By Utility Companies, (III) Prohibiting Utility Companies
From Altering, Refusing Or Discontinuing Service, and (II) Granting Related Relief
[Docket No. 93] did not exist as of the Petition Date, the Debtor did not account for
it on Schedule A/B.


Schedule D – Creditors Who Have Claims Secured by Property. Except as
otherwise agreed pursuant to a stipulation, agreed order, or general order entered by
the Court that is or becomes final, the Debtor and its estate reserve all rights to
dispute or challenge the validity, perfection, or immunity from avoidance of any lien
purported to be granted or perfected in any specific asset to a creditor listed on
Schedule D of any of the Debtor. Moreover, although the Debtor may have
scheduled claims of various creditors as secured claims for informational purposes,
no current valuation of the Debtor’s assets in which such creditors may have a lien
has been undertaken. Except as otherwise agreed pursuant to a stipulation, agreed
order, or general order entered by the Court that is or becomes final, the Debtor and
its estate reserve all rights to dispute or challenge the secured nature of any such
claim or the characterization of the structure of any transaction, document or
instrument related to any such claim. The descriptions provided in Schedule D are

                                           7
 21-40083-tjt   Doc 173   Filed 02/03/21    Entered 02/03/21 00:18:58   Page 8 of 81
intended only to be a summary. Real property lessors, utility companies, and other
parties that may hold security deposits have not been listed on Schedule D.
Further information regarding secured claims may be found in the Debtor's
Emergency Motion For Entry Of Interim Order Authorizing (A) Use Of Cash
Collateral Pursuant To 11 U.S.C. §363, (B) Permitting Use Of Inventory Potentially
Subject To Security Interests And Liens And Preventing Interference With Such
Use; And (C) Granting Of Superpriority Claims And Adequate Protection, And (Ii)
Scheduling A Final Hearing Pursuant To Bankruptcy Rule 4001(C) [Docket No. 18].

The Debtor has not included on Schedule D all parties that may believe their claims
are secured through setoff rights, deposits posted by, or on behalf of, the Debtor,
inchoate statutory lien rights, or real property lessors, utility companies and other
parties which may hold security deposits.

By listing a party on Schedule D the Debtor and its estate are not conceding that
such party actually holds a perfected, unavoidable security interest in the asset that
is the subject of such filing, and reserve all rights as set forth in these Global Notes.

Certain of the amounts listed for parties on Schedule D may not be reflective of any
accrued and unpaid interest, prepayment premiums, and other similar fees or
expenses that such parties may be entitled to.

Schedule E/F – Creditors Who Have Unsecured Claims.

Part 1.

The Debtor has not listed on Part 1 of Schedule E/F priority employee wage and
benefit claims for which the Debtor has been granted authority to pay pursuant to a
First Day Order. The Debtor believes that such claims have been, or will be, satisfied
in the ordinary course of business during these chapter 11 cases pursuant to the
authority granted in the relevant First Day Orders. The Debtor has listed on Part 1
of Schedule E/F priority claims for customer deposits. The Debtor and its estate
reserve all rights to dispute or challenge whether creditors listed on Part 1 of
Schedule E/F are entitled to priority claims.

Part 2.

Certain creditors listed on Part 2 of Schedule E/F may owe amounts to the Debtor;
as such, the Debtor and its estate may have valid setoff and recoupment rights with
respect to such amounts, which rights are not reflected on Part 2 of Schedule E/F.
Also, the amounts listed on Part 2 of Schedule E/F reflect known prepetition claims
as of the Petition Date. Such amounts do not reflect any rights of setoff or

                                            8
 21-40083-tjt   Doc 173    Filed 02/03/21    Entered 02/03/21 00:18:58    Page 9 of 81
recoupment that may be asserted by any creditors listed on Part 2 of Schedule E/F,
and the Debtor and its estate reserve all rights to challenge any setoff and recoupment
rights that may be asserted against them. The Debtor and its estate reserve all rights
to dispute or challenge the validity, perfection or immunity from avoidance of any
lien purported to be perfected by a creditor listed on Part 2 of Schedule E/F.

Certain claims listed on Part 2 of Schedule E/F may be entitled to priority under
section 503(b)(9) of the Bankruptcy Code, and the Debtor and its estate reserve all
rights with respect to any such claims.

Part 2 of Schedule E/F does not contain any claims regarding pending litigation
involving the Debtor, as the amounts for any such potential claims are unknown or
undetermined, contingent, unliquidated, and/or disputed. The Debtor has, however,
listed lawsuits and administrative proceedings (or potential lawsuits and
administrative proceedings) on Statement 7.

The Debtor has used commercially reasonable efforts to include all creditors on Part
2 of Schedule E/F; however, the Debtor believes that there are instances in which
vendors have yet to provide proper invoices for prepetition goods or services. While
the Debtor maintains general accruals to account for these liabilities in accordance
with GAAP, these amounts are estimates and not tracked on a vendor by vendor
basis, and as such may not have been included on Part 2 of Schedule E/F. The
amounts listed for liabilities on Schedule E/F may be exclusive of contingent and
unliquidated amounts. In certain instances the Debtor may be a co-obligor with
respect to scheduled claims, and no claim set forth on Schedule E/F is intended to
acknowledge or novate claims of creditors that are otherwise satisfied or discharged
by others.

The Debtor may not have listed on Part 2 of Schedule E/F, among others, certain
unsecured employee wage or benefit claims, claims related to customer programs,
claims related to vendors, or claims related to the Debtor’s insurance programs for
which the Debtor has been granted authority to pay pursuant to a First Day Order.
The Debtor believes that such claims have been, or will be, satisfied in the ordinary
course of business during these chapter 11 cases pursuant to the authority granted in
the relevant First Day Orders. The Debtor and its estate reserve their rights to dispute
or challenge whether creditors listed on Schedule E/F are entitled to priority claims.

Third parties should not anticipate that the relationship of aggregate asset values and
aggregate liabilities set forth in the Schedules will reflect their ultimate recoveries
in these cases and should consult their own professionals and/or advisors with


                                           9
 21-40083-tjt   Doc 173   Filed 02/03/21   Entered 02/03/21 00:18:58    Page 10 of 81
respect to pursuing a claim. Actual assets and liabilities may deviate from the
amounts shown in the Schedules due to certain events that occur throughout the
duration of these Chapter 11 cases.



Schedule G – Executory Contracts and Unexpired Leases. Although
commercially reasonable efforts have been made to ensure the accuracy of Schedule
G regarding executory contracts and unexpired leases, inadvertent errors, omissions
or over-inclusion may have occurred in preparing Schedule G. Given the
voluminous number of contracts, leases and other agreements to which the Debtor
is a party, the Debtor’s review with respect to Schedule G is ongoing, and the Debtor
may need to amend Schedule G at a later date to add contracts, leases and
agreements. In the ordinary course of business, the Debtor enters into various
agreements with their customers and vendors. The Debtor may have entered into
various other types of agreements in the ordinary course of their business, such as
indemnity agreements, supplemental agreements, letter agreements, and
confidentiality agreements which may not be set forth in Schedule G. Omission of
a contract, lease or other agreement from Schedule G does not constitute an
admission that such omitted contract, lease or agreement is not an executory contract
or unexpired lease. Schedule G may be amended at any time to add any omitted
executory contracts, unexpired leases and other agreements to which the Debtor is a
party, including, without limitation, to add any executory contracts, unexpired leases
and other agreements that the Debtor, due to the voluminous number of such
contracts, leases and agreements, were unable to list on Schedule G at this time.
Likewise, the listing of an agreement on Schedule G does not constitute an admission
that such agreement is an executory contract or unexpired lease, or that such
agreement was in effect or unexpired on the Petition Date or is valid or enforceable.
The agreements listed on Schedule G may have expired, or may have been modified,
amended, or supplemented from time to time by various amendments, restatements,
waivers, estoppel certificates, letters and other documents, instruments and
agreements which may not be listed on Schedule G.

Any and all rights, claims and causes of action of the Debtor and its estate with
respect to the agreements listed on Schedule G are hereby reserved and preserved.
The Debtor and its estate hereby reserve all of their rights to: (a) dispute the validity,
status, or enforceability of any agreements set forth on Schedule G; (b) dispute or
challenge the characterization of the structure of any transaction, document or
instrument related to a creditor’s claim, including, but not limited to, the agreements
listed on Schedule G; and (c) amend or supplement Schedule G, as necessary,


                                            10
 21-40083-tjt   Doc 173    Filed 02/03/21    Entered 02/03/21 00:18:58    Page 11 of 81
including, without limitation, to modify which Debtor entity is a counterparty to the
agreement.


                          NOTES FOR STATEMENTS

Statement 1 Sales are reflected on a net delivered basis.


Statement 3. Statement 3 includes any disbursement or other transfer made by the
Debtor where the aggregate transfers exceed $6,825, except for regular employee
compensation and those made to insiders, which are reflected on Statements 4 and
30. Payments to credit card processors (Shift 4, American Express) represent
commissions payments as well as charge backs from customers.

Statement 5 Statement 5 excludes goods returned in the ordinary course of business.

Statement 6 There may be instances, including, without limitation, credit due to
landlords and holdbacks made by credit card processors, where such a setoff has
occurred without the Debtor’s knowledge.

Statement 7. The Debtor and its estate reserve all rights, claims and defenses with
respect to any and all listed lawsuits and administrative proceedings (or potential
lawsuits and administrative proceedings). The listing of any such lawsuits and
proceedings shall not constitute an admission by the Debtor and its estate of any
liabilities or that the actions or proceedings were correctly filed against the Debtor.
The Debtor and its estate reserve all rights to assert that the Debtor is not an
appropriate party to such actions or proceedings. The Debtor may not have included
on Statement 7 certain parties that may have asserted informal workers’
compensation claims or similar claims that were resolved or otherwise addressed
without formal litigation or an administrative hearing or similar proceeding having
been commenced.
w
Statement 21. Statement 21 reflects customer deposits held by the Debtor that were
made by cash or check.




                                           11
 21-40083-tjt   Doc 173   Filed 02/03/21    Entered 02/03/21 00:18:58   Page 12 of 81
                                                                                                                                                                                                        2/02/21 10:54PM


 Fill in this information to identify the case:

 Debtor name            Loves Furniture Inc. d/b/a Loves Furniture and Mattresses

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

 Case number (if known)               21-40083-tjt
                                                                                                                                                                                     Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                    $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                       $      31,084,923.94

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                      $      31,084,923.94


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                    $      11,842,251.74


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                       $        6,377,816.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                               +$        6,377,816.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $        24,597,883.74




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy
                21-40083-tjt                     Doc 173                   Filed 02/03/21                        Entered 02/03/21 00:18:58                                         Page 13 of 81
                                                                                                                                                      2/02/21 10:54PM


 Fill in this information to identify the case:

 Debtor name          Loves Furniture Inc. d/b/a Loves Furniture and Mattresses

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

 Case number (if known)         21-40083-tjt
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                    $0.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     JP Morgan Chase                                        Checking                         0309                                    $5,018.00




            3.2.     JP Morgan Chase                                        Checking                         2285                                           $0.00




            3.3.     JP Morgan Chase                                        Checking                         5839                                           $0.00




            3.4.     JP Morgan Chase                                        Checking                         3130                                           $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $5,018.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21       Entered 02/03/21 00:18:58                   Page 14 of 81
                                                                                                                                            2/02/21 10:54PM



 Debtor            Loves Furniture Inc. d/b/a Loves Furniture and                              Case number (If known) 21-40083-tjt
                   Mattresses
                   Name


       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     West Penn Power - Acct#100141531598 / Security Deposit $3184.00                                                       $1,222.44




            7.2.     West Penn Power - Acct#100141538999 - Security Deposit $5926.00                                                       $1,933.34




            7.3.     City of Hermitage - Credit Water Bill                                                                                   $199.63




            7.4.     Petoskey Water - Security Deposit $1,500                                                                              $1,500.00




            7.5.     Burton Warehouse - Security Deposit                                                                               $215,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     None                                                                                                                        $0.00




 9.         Total of Part 2.                                                                                                         $219,855.41
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        3,782,536.49    -                      2,789,677.62 = ....                $992,858.87
                                              face amount                        doubtful or uncollectible accounts
                                              Face amount $3,782,536.49


 12.        Total of Part 3.                                                                                                         $992,858.87
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21       Entered 02/03/21 00:18:58               Page 15 of 81
                                                                                                                                                  2/02/21 10:54PM



 Debtor         Loves Furniture Inc. d/b/a Loves Furniture and                                    Case number (If known) 21-40083-tjt
                Mattresses
                Name

                                                                                                         Valuation method used     Current value of
                                                                                                         for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:


           14.1.     None                                                                                                                              $0.00



 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     None                                                                            %                                                 $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


           16.1.     None                                                                                                                              $0.00




 17.       Total of Part 4.                                                                                                                       $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last           Net book value of       Valuation method used     Current value of
                                                      physical inventory         debtor's interest       for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Inventory, Finished
           Goods.                                                                       $29,367,191.66   Recent cost                      $29,367,191.66



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                             $29,367,191.66
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                        Current Value


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21             Entered 02/03/21 00:18:58            Page 16 of 81
                                                                                                                                               2/02/21 10:54PM



 Debtor         Loves Furniture Inc. d/b/a Loves Furniture and                                   Case number (If known) 21-40083-tjt
                Mattresses
                Name

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used     Current value of
                                                                                 debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested




 29.       Farm animals Examples: Livestock, poultry, farm-raised fish




 30.       Farm machinery and equipment (Other than titled motor vehicles)




 31.       Farm and fishing supplies, chemicals, and feed




 32.       Other farming and fishing-related property not already listed in Part 6




 33.       Total of Part 6.
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
            No
            Yes. Is any of the debtor's property stored at the cooperative?
                     No
                     Yes
 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                       Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
            No
            Yes
 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
            No
            Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21             Entered 02/03/21 00:18:58           Page 17 of 81
                                                                                                                                            2/02/21 10:54PM



 Debtor         Loves Furniture Inc. d/b/a Loves Furniture and                                Case number (If known) 21-40083-tjt
                Mattresses
                Name



 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Undetermined                                                                Unknown                                                   $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                     $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Equipment                                                                  $89,650.00                                           Unknown


           IT Equipment                                                              $317,953.00                                                 $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21       Entered 02/03/21 00:18:58             Page 18 of 81
                                                                                                                                             2/02/21 10:54PM



 Debtor         Loves Furniture Inc. d/b/a Loves Furniture and                                Case number (If known) 21-40083-tjt
                Mattresses
                Name


 51.        Total of Part 8.                                                                                                                 $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.

            55.1.




 56.        Total of Part 9.
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks pending - 90293738                                                   $0.00      N/A                                         $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21       Entered 02/03/21 00:18:58              Page 19 of 81
                                                                                                                                                2/02/21 10:54PM



 Debtor         Loves Furniture Inc. d/b/a Loves Furniture and                               Case number (If known) 21-40083-tjt
                Mattresses
                Name

            Trademark Registered - 88958449                                                 $0.00     N/A                                            $0.00


            Trademarks pending - 90300705                                                   $0.00     N/A                                            $0.00


            Trademarks pending - 90300968                                                   $0.00     N/A                                            $0.00


            Trademarks Pending - 90303509                                                   $0.00     N/A                                            $0.00


            Trademarks pending - 90303453                                                   $0.00     N/A                                            $0.00


            Trademarks pending - 90312844                                                   $0.00     N/A                                            $0.00


            Trademarks pending - 90312746                                                   $0.00                                                    $0.00



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                     $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                            500,000.00 -                                  0.00 =
            Loan to US Assets                                         Total face amount    doubtful or uncollectible amount                 $500,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21         Entered 02/03/21 00:18:58                 Page 20 of 81
                                                                                                                                         2/02/21 10:54PM



 Debtor         Loves Furniture Inc. d/b/a Loves Furniture and                               Case number (If known) 21-40083-tjt
                Mattresses
                Name




 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities
           D&O, Employment Practices / Cyber
           Roark & Sutton - Broker - Beazley, Admiral - Carrier
           Policy Period 10/30/20 - 10/29/21 - Policy #
           W2D261200101                                                                                                                       $0.00


           Taylor Flood - Roark & Sutton - Broker
           Beazley, Admiral - Carrier Policy Period 6/9/20 - 6/8/21
           Policy No BRB0007586                                                                                                               $0.00


           Property - DC Only - Broker Roark & Sutton
           Carrier - Various
           Policy Period 10/1/20 - 9/30/21                                                                                                    $0.00


           Property - All Other General Liab/Umbrella - Broker
           Roark & Sutton
           Carrier - State Auto
           Policy Period 5/1/20 - 4/30/21
           Policy No. PBP 2898033 00                                                                                                          $0.00


           Worker Comp - Roark & Sutton - Broker
           Carrier - Employers Manual
           Policy Period 6/22/20 - 6/21/21
           Policy No EIG 4573632 00          Value varies with
           payroll.                                                                                                                           $0.00


           Auto - Roark & Sutton - Broker
           Carrier - Progressive
           Policy Period 1/22/21 to 1/21/21
           Policy No. 03203299-0                                                                                                              $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

           Penske                                                                                                                       Unknown
           Nature of claim                     Claim for damaged goods under
                                               contract
           Amount requested                                       $0.00



           JB Hunt                                                                                                                      Unknown
           Nature of claim                     Claim for damaged goods under
                                               contract
           Amount requested                                       $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21       Entered 02/03/21 00:18:58            Page 21 of 81
                                                                                                                                         2/02/21 10:54PM



 Debtor         Loves Furniture Inc. d/b/a Loves Furniture and                               Case number (If known) 21-40083-tjt
                Mattresses
                Name

           Men's Warehouse
           Rent of $11,690 for November, December, January
           (possibly May, 2020) and ongoing                                                                                             Unknown
           Nature of claim         Unpaid Rent on Sublease
           Amount requested                           $0.00



           Wells Fargo Bank                                                                                                             Unknown
           Nature of claim                     Rent paid to Art Van by Men's
                                               Warehouse in error and being
                                               held by Wells Fargo
           Amount requested                                   $51,436.00



           STORE Capital                                                                                                                Unknown
           Nature of claim                     Unpaid Tenant Improvements
                                               from construction
           Amount requested                                 $302,052.51



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           Planned Furniture Promotions                                                                                                 Unknown
           Nature of claim       Proceeds from sale of first
                                 group of stores. (Estimated)
           Amount requested                    $600,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                       $500,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21       Entered 02/03/21 00:18:58            Page 22 of 81
                                                                                                                                                                           2/02/21 10:54PM



 Debtor          Loves Furniture Inc. d/b/a Loves Furniture and                                                      Case number (If known) 21-40083-tjt
                 Mattresses
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $5,018.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $219,855.41

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $992,858.87

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                         $29,367,191.66

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $500,000.00

 91. Total. Add lines 80 through 90 for each column                                                       $31,084,923.94             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $31,084,923.94




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               21-40083-tjt                 Doc 173               Filed 02/03/21                     Entered 02/03/21 00:18:58                      Page 23 of 81
                                                                                                                                                            2/02/21 10:54PM


 Fill in this information to identify the case:

 Debtor name          Loves Furniture Inc. d/b/a Loves Furniture and Mattresses

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

 Case number (if known)              21-40083-tjt
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    A&R Properties                                Describe debtor's property that is subject to a lien                  $72,443.00                Unknown
        Creditor's Name                               Assets at locations leased from A&R
                                                      Properties (Exhibit 6-3)
        3129 Kathy Lane
        Sharpsville, PA 16150
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.2    Argyle Acres                                  Describe debtor's property that is subject to a lien                  $23,628.00                Unknown
        Creditor's Name                               All assets used on or related to premises
        4277 Okemos Road                              leased from Argyle Acres (Exhibit 6-2)
        Suite 200
        Okemos, MI 48864
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                  Schedule D: Creditors Who Have Claims Secured by Property                                               page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               21-40083-tjt                  Doc 173         Filed 02/03/21               Entered 02/03/21 00:18:58                  Page 24 of 81
                                                                                                                                                     2/02/21 10:54PM


              Loves Furniture Inc. d/b/a Loves Furniture and
 Debtor       Mattresses                                                                              Case number (if known)    21-40083-tjt
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.3   Kuehne & Nagel                                 Describe debtor's property that is subject to a lien                 $2,970,817.74       Unknown
       Creditor's Name                                Assets in Possession of Kuehne & Nagel
       12018 Auburn Rd.
       CHB #4455
       Laredo, TX 78045
       Creditor's mailing address                     Describe the lien
                                                      Statutory Carrier's Lien
       info.detroit@kuehne-nagel.                     Is the creditor an insider or related party?
       com                                             No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Penske Logistics                               Describe debtor's property that is subject to a lien                 $1,608,893.00       Unknown
       Creditor's Name
       PNC Bank Lockbox
       P.O. Box 825070
       Philadelphia, PA 19182
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       Planned Furniture
 2.5
       Promotions "PFP"                               Describe debtor's property that is subject to a lien                        $0.00        Unknown
       Creditor's Name
       9 Moody Road
       Building D
       Suite 18
       Enfield, CT 06082
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              21-40083-tjt                  Doc 173          Filed 02/03/21               Entered 02/03/21 00:18:58                Page 25 of 81
                                                                                                                                                     2/02/21 10:54PM


              Loves Furniture Inc. d/b/a Loves Furniture and
 Debtor       Mattresses                                                                              Case number (if known)    21-40083-tjt
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 2.6   Store Capital Acquisitions                     Describe debtor's property that is subject to a lien                 $5,290,000.00       Unknown
       Creditor's Name                                Specific Inventory, Furniture & Personal
       8377 E. Hartford Dr.                           Property at 23 locations
       Ste. 100
       Scottsdale, AZ 85255
       Creditor's mailing address                     Describe the lien
                                                      Contractual
                                                      Is the creditor an insider or related party?
       ganzc@ballardspahr.com                          No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7   Store Capital Acquisitions                     Describe debtor's property that is subject to a lien                 $1,273,000.00       Unknown
       Creditor's Name                                Substantially all assets at locations leased
       8377 E. Hartford Dr.                           from Store Capital (Exhibit 6-1)
       Ste. 100
       Scottsdale, AZ 85255
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              21-40083-tjt                  Doc 173          Filed 02/03/21               Entered 02/03/21 00:18:58                Page 26 of 81
                                                                                                                                                           2/02/21 10:54PM


              Loves Furniture Inc. d/b/a Loves Furniture and
 Debtor       Mattresses                                                                              Case number (if known)       21-40083-tjt
              Name



 2.8    Toronto Dominion Bank                         Describe debtor's property that is subject to a lien                           $0.00            Unknown
        Creditor's Name                               Certain accounts.



        Creditor's mailing address                    Describe the lien
                                                      Contractual
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed

        Westwood Capital Funding,
 2.9
        LLC                                           Describe debtor's property that is subject to a lien                     $603,470.00            Unknown
        Creditor's Name                               All Assets
        4601 Sheridan Ste.
        Ste. 212
        Hollywood, FL 33021
        Creditor's mailing address                    Describe the lien
                                                      Contractual
        info@westwoodcapital.co                       Is the creditor an insider or related party?
        m                                              No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                               $11,842,251.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        74

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               21-40083-tjt                  Doc 173         Filed 02/03/21               Entered 02/03/21 00:18:58                   Page 27 of 81
                                                                                                                                                                           2/02/21 10:54PM


 Fill in this information to identify the case:

 Debtor name         Loves Furniture Inc. d/b/a Loves Furniture and Mattresses

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

 Case number (if known)          21-40083-tjt
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1                                                                                                                                                                   $5,801,685.
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $6,377,816.00          00
           See Attached Schedule E/F Part 1                          Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $6,377,816.00
           See Schedule E/F Part 1 Attachment                                       Contingent
                                                                                    Unliquidated
           Date(s) debt was incurred                                                Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?      No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                             related creditor (if any) listed?                  account number, if
                                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims
Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   21275                                           Best Case Bankruptcy
               21-40083-tjt              Doc 173             Filed 02/03/21                   Entered 02/03/21 00:18:58                            Page 28 of 81
                                                                                                                                                        2/02/21 10:54PM


              Loves Furniture Inc. d/b/a Loves Furniture and
 Debtor       Mattresses                                                                         Case number (if known)        21-40083-tjt
              Name


5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                  6,377,816.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  6,377,816.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                   12,755,632.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21          Entered 02/03/21 00:18:58                      Page 29 of 81
                                                                                                                                                 2/02/21 10:54PM


 Fill in this information to identify the case:

 Debtor name         Loves Furniture Inc. d/b/a Loves Furniture and Mattresses

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

 Case number (if known)         21-40083-tjt
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                        See Schedule G Attached
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               21-40083-tjt              Doc 173             Filed 02/03/21    Entered 02/03/21 00:18:58                    Page 30 of 81
                                                                                                                                              2/02/21 10:54PM


 Fill in this information to identify the case:

 Debtor name         Loves Furniture Inc. d/b/a Loves Furniture and Mattresses

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

 Case number (if known)         21-40083-tjt
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      See Schedule H                                                                                                     D
             Attached                                                                                                            E/F
                                                                                                                                G




Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              21-40083-tjt               Doc 173             Filed 02/03/21   Entered 02/03/21 00:18:58                Page 31 of 81
                                                                             In re Love Furniture Inc.
                                                                              Case No. 21‐40083‐tjt
                                                               Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                          Country (US ulness
                       Contract Counterparty                            Address1                             Address2              City    State   Zip     otherwise noted)
123.NET                                               24700 Northwestern Hwy.                    SUITE 700              SOUTHFIELD          MI     48075
A&B Home Inc.                                         9520 Santa Anita Ave.                                             RANCHO CUCAMONGA    CA     91730
A&R Properties, L.P.                                  3129 Kathy Lane                                                   Sharpsville         PA     16150
A.T.S.W.A.                                            Allegheny Twp Sewer & Water                3131 COLONIAL DRIVE    DUNCANSVILLE        PA     16635
A‐AMERICA, INC.                                       800 Milwaukee Ave N                                               ALGONA              WA     98001
Abbyson Living                                        26500 Agoura Rd. #102‐875                                         CALABASAS           CA     91302
Absolute Performance, Inc.                            12303 Airport Way                          Suite 100              BROOMFIELD          CO     80021
Advanced Fire Company                                 210 A West Drive                                                  GREENSBURG          PA     15601
Affordable Furniture Manu                             6496 Redland Sarepta, Rd                                          HOULKA              MS     38850
AGREE Limited Partnership                             70 East Long Lake Road                                            Bloomfield Hills    MI     48304
Agree Limited Partnership                             70 East Long Lake Road                                            Bloomfield Hills    MI     48304
Air Tiger Express (Usa), Inc.                         17000 E. Gale Ave.                                                CITY OF INDUSTRY    CA     91745
All Quality Construction                              49854 Sussex                                                      NEW BALTIMORE       MI     48047
All Star Incentive Marketing                          660 Main St                                PO BOX 980             FISKDALE            MA       1518
All Trade Contracting                                 345 W. Liberty                                                    MILFORD             MI     48381
Alpina Manufacturing                                  6460 Courtland Circle                                             ELMWOOD PARK         IL    60707
Altoona Water Authority                               Po Box 3150                                                       ALTOONA             PA     16603
American Electric Power                               Po Box 371496                                                     PITTSBURGH          PA     15250
American Groundskeeping                               Po Box 84                                                         OAKDALE             PA     15071
American Roofing Inc                                  Po Box 1831                                                       ALTOONA             PA     16603
Ameripro Restoration                                  13482 N Wheaton Rd                                                Grand Ledge         MI     48837
Ami Strategies                                        17187 N. Laurel Park Dr.                   Suite 125              LIVONIA             MI     48152
Andustrial Steel                                      101 Henry Adams St.                        SUITE 405              SAN FRANCISCO       CA     94103
Appts Plus (Store Source Llc)                         15300 N 90th St #100                                              Scottsdale          AZ     85260
Aqua Pennsylvania                                     Po Box 70279                                                      PHILADELPHIA        PA     19176
Aquent                                                90503 Collection Center Drive                                     CHICAGO              IL    60693
Argyle Acres Mall LLC                                 4277 Okemos Road                           Suite 200              Okemos              MI     48864
Argyle Acres Mall Llc                                 4277 Okemos Road                           Suite 200              Okemos              MI     48864
Armstrong Business Solutions                          437 N Main St                                                     BUTLER              PA     16001
Ashley Furniture Industries                           1 Ashley Way                                                      ARCADIA             WI     54612
Assembly Media (Targetcast Llc)                       711 Third Avenue                           3rd Floor              NEW YORK            NY     10017
At&T                                                  Po Box 5019                                                       CAROL STREAM         IL    60197
Atlantic Broad Band                                   Po Box 371801                                                     PITTSBURGH          PA     15250
Avalon                                                6900 Overmeyer Drive                                              HOUSTON             TX     77008
B&B Lawn And Landscaping                              241 Hilltop Blvd                                                  CANFIELD            OH     44406
Backer Landscaping                                    15251 E. 12 Mile Road                                             ROSEVILLE           MI     48066
Barco Logistics, Llc                                  Po Box 435                                                        RAPID RIVER         MI     49878
Bassett Furniture                                     Po Box 890544                                                     CHARLOTTE           NC     28289
Bay City Treasurer                                    301 Washington Avenue                                             BAY CITY            MI     48708
Bedgear, Llc                                          1953 Langston St                                                  ROCK HILL           SC     29730
Behold Washington                                     P.O. Box 540                                                      PONTOTOC            MS     38863
Bernhardt Furniture                                   1839 Morganton Blvd                                               LENOIR              NC     28645
Best Chairs Inc                                       1 Best Drive                                                      FERDINAND            IN    47532
Bge                                                   Po Box 13070                                                      PHILADELPHIA        PA     19101
Birdeye                                               250 Cambridge Ave.                         Suite 103              PALO ALTO           CA     94306



                                   21-40083-tjt   Doc 173     Filed 02/03/21            Entered
                                                                                      1 of 8         02/03/21 00:18:58        Page 32 of 81
                                                                               In re Love Furniture Inc.
                                                                                Case No. 21‐40083‐tjt
                                                                 Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                   Country (US ulness
                        Contract Counterparty                             Address1                             Address2             City         State      Zip     otherwise noted)
Bloom Roofing Systems Inc                             12236 Emerson Drive                                                 BRIGHTON                MI        48116
Blue Chip Talent                                      43252 Woodward Ave.                                                 BLOOMFIELD HILLS        MI        48302
Blue Sky Photography, Inc                             421 Elmwood Dr.                                                     TROY                    MI        48083
Bods Consulting (Anthony Akbar)                       Unit 36 Silk Mill Industrial Estate                                 Brook Street, Tring,           HP23 5EF United Kingdom
Boyer Refrigeration                                   108 Stadium Drive                                                   Bellwood                PA        16617
Broadstone Avf Michigan, Llc                          800 Clinton Square                                                  Rochester               NY        14604
Burgmeiers                                            Po Box 929                                                          Altoona                 PA        16603
Burrell Plumbing                                      15300 Windsong Dr.                                                  MACOMB                  MI        48044
Cadre Computer Resources                              201 East 5th Street                          Suite 1800             CINCINNATI              OH        45202
California Umbrella                                   4645 Troy Ct.                                                       JURUPA                  CA        92509
Canton Township Water Dept                            Po Box 87680                                                        CANTON                  MI        48187
Cdm Technology                                        2002 Jimmy Durante Blvd                      #136                   DEL MAR                 CA        92014
Cdw                                                   200 N. Milwaukee Ave                                                VERNON HILLS            IL        60061
Certify, Inc                                          P.O. Box 780965                                                     PHILADELPHIA            PA        19178
Chairs America                                        266 Meadowbrook Drive                                               HICKORY FLAT            MS        38633
Charter Township Of Port Huron                        3800 Lapeer Road                                                    PORT HURON              MI        48060
Chicago Service Source, Inc                           2500 W. 36th Street                                                 CHICAGO                 IL        60632
Cintas                                                Po Box 631025                                                       CINCINNATI              OH        45263
City Of Ann Arbor Solid Waste                         301 East Huron St.                                                  ANN ARBOR               MI        48107
City Of Ann Arbor Treasurer                           301 East Huron St.                                                  ANN ARBOR               MI        48107
City Of Ann Arbor Treasurer                           301 East Huron St.                                                  ANN ARBOR               MI        48107
City Of Burton Treasury                               4303 S. CENTER ROAD                                                 BURTON                  MI        48519
City Of Dearborn                                      16901 Michigan Avenue, Ste 7                                        DEARBORN                MI        48126
City Of Dearborn Water                                Dept. 3101                                   PO BOX 30516           LANSING                 MI         ‐8016
City Of Hermitage                                     Po Box 6078                                                         HERMITAGE               PA        16148
City Of Livonia Water                                 & Sewer                                      PO BOX 674191          DETROIT                 MI        48267
City Of Niles                                         Public Utilities                             34 WEST STATE STREET   NILES                   OH        44446
City Of Norton Shores                                 Dept. Of Public Works                        4814 HENRY ST.         MUSKEGON                MI        49441
City Of Petoskey                                      101 East Lake Street                                                PETOSKEY                MI        49770
City Of Portage                                       7900 S.Westnedge Ave.                                               PORTAGE                 MI        49002
City Of Royal Oak Water                               Po Box 64                                                           ROYAL OAK               MI        48068
City Of Taylor Water Dept                             Po Box 298                                                          TAYLOR                  MI        48180
City Of Warren ‐ Water                                Po Box 554765                                                       DETROIT                 MI        48255
City Of Westland Water                                Po Box 551807                                                       DETROIT                 MI        48255
Class Painting, Inc                                   5781 Savoy Drive                                                    WATERFORD               MI        48327
Classic Heating & Cooling                             106 Mclean                                                          ROMEO                   MI        48065
Cloudinary                                            3400 Central Expressway                      Suite 110              SANTA CLARA             CA        95051
Coast To Coast                                        1711 Latham Street                                                  MEMPHIS                 TN        38106
Coastal Consulting                                    231 W. Inlet Rd                                                     OCEAN CITY              NJ          8226
Coaster                                               12928 Sandonval St                                                  SANTA FE SPRINGS        CA        90670
Columbia Gas Of Ohio                                  Po Box 4629                                                         CAROL STREAM            IL        60197
Columbia Gas Of Pennsylvania                          Po Box 70285                                                        PHILADELPHIA            PA        19176
Comcast                                               Po Box 70219                                                        PHILADELPHIA            PA        19176
Communication And Design                              6972 Puttigut Rd                                                    EAST CHINA              MI        48054
Consumers Energy                                      Po Box 740309                                                       CINCINNATI              OH        45274



                                   21-40083-tjt   Doc 173      Filed 02/03/21                 Entered
                                                                                            2 of 8      02/03/21 00:18:58           Page 33 of 81
                                                                            In re Love Furniture Inc.
                                                                             Case No. 21‐40083‐tjt
                                                              Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                         Country (US ulness
                       Contract Counterparty                         Address1                            Address2            City      State      Zip     otherwise noted)
Corsicana                                             3001 S. Hwy 287                           PO Box 1050          Corsicana          TX        75110
Cozzia Usa Llc                                        861 S Oak Park Road                                            COVINA             CA        91724
Cramco Inc.                                           2200 Ann St                                                    PHILADELPHIA       PA        19134
Credential Check                                      575 E. Big Beaver Road                    SUITE 300            TROY               MI        48083
Crowd Content Media                                   Po Box 8083 Victoria Main                                      VICTORIA                  V8W 3R7 BC
Crown Lift Trucks                                     Po Box 641173                                                  CINCINNATI        OH         45264
Crown Mark Furniture                                  10881 S Sam Houston Pkwy W                                     HOUSTON           TX         77031
Cust Service In House Vendor                                                                                         Parsippany        NJ           7054
Danby Products Inc.                                   1800 Production Drive                                          Findlay           OH         45839
Del Roy Funds, Lp                                     1795 Northwest Hwy                                             Garland           TX         75041
Delta Distribution                                    5633 52ND STREET SE                                            GRAND RAPIDS      MI         49512
Design Manufacturing                                  950 Vitality Drive                                             COMSTOCK PARK     MI         49321
Detroit Electric ‐ Gas                                PO BOX 740786                                                  CINCINNATI        OH         45274
Dispatchtrack                                         467 Saratoga Ave #621                                          SAN JOSE          CA         95129
Display Of Dalton                                     3744 Lake Katherine Rd.                                        TUNNEL HILL       GA         30755
Displays To Go                                        29253 Network Place                                            CHICAGO           IL         60673
Dominion Energy Ohio                                  PO BOX 26785                                                   RICHMOND          VA         23261
Doner                                                 26410 Network Place                                            CHICAGO           IL         60673
Dte Energy                                            PO BOX 740786                                                  CINCINNATI        OH         45274
Dupage County Public Works                            PO BOX 4751                                                    CAROL STREAM      IL         60197
Eagle Office Solutions, Inc.                          1280 E. BIG BEAVER                        STE A‐2              TROY              MI         48083
Ecutopia Inc.                                         9089 Clairemont Mesa Blvd STE 210                              SAN DIEGO         CA         92123
Ehresman Architects                                   803 W. Big Beaver Road                    SUITE 350            TROY              MI         48084
Ehrlich (J.C. Ehrlich)                                PO BOX 13848                                                   READING           PA         19612
Elements International                                2250 SKYLINE DRIVE                                             MESQUITE          TX         75149
Emerald Homes                                         9420 E 33RD ST                                                 INDIANAPOLIS      IN         46235
Endgraph                                              9000 Corporate Circle                                          EXPORT            PA         15632
Entech Staffing Solutions                             1800 Crooks Road                          Suite 101            Troy              MI         48084
Enterprise ‐Ean Services                              PO BOX 402383                                                  ATLANTA           GA         30384
Ergomotion                                            6790 NAVIGATOR DRIVE                                           GOLETA            CA         93117
Essential Properties                                  902 Carnegie Center Blvd                  Suite 520            Princeton         NJ           8542
Essential Properties                                  902 Carnegie Center Blvd                  Suite 520            Princeton         NJ           8542
Excel International Sleep                             390 DIGAETANO TERRACE                                          WEST ORANGE       NJ           7052
Express Services, Inc.                                PO BOX 535434                                                  ATLANTA           GA         30353
Fairmont Sign Co.                                     3750 East Outer Drive                                          DETROIT           MI         48234
Fed Ex                                                P.O.BOX 223125                                                 PITTSBURGH        PA         15251
Fire Defense                                          4350 Deimere Blvd                                              ROYAL OAK         MI         48073
Fish Window Cleaning                                  PO BOX 758                                                     SOUTH LYON        MI         48178
Flexsteel Industries Inc                              107 PITNEY ROAD                                                LANCASTER         PA         17602
Floor Savers                                          32355 Howard Ave.                                              MADISON HEIGHTS   MI         48071
Forbes Products                                       6609 Kingswood Ave.                                            INDIANAPOLIS      IN         46256
Franklin Corp                                         600 FRANKLIN DR                                                HOUSTON           MS         38851
Frontier Communications                               PO BOX 740407                                                  CINCINNATI        OH         45274
Fusion Furniture Inc.                                 957 PONTOTOC COUNTY INDUS PKWY                                 ECRU              MS         38841
Gather Craft                                          14900 Avery Ranch Blvd                                         AUSTIN            TX         78717



                                   21-40083-tjt   Doc 173    Filed 02/03/21            Entered
                                                                                     3 of 8         02/03/21 00:18:58       Page 34 of 81
                                                                                       In re Love Furniture Inc.
                                                                                        Case No. 21‐40083‐tjt
                                                                         Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                      Country (US ulness
                      Contract Counterparty                                       Address1                         Address2             City       State       Zip     otherwise noted)
Gathercraft                                                     14900 AVERY RANCH BLVD                     C200‐#219             AUSTIN             TX         78717
Gleanegleaners Community Food Bank Of Southeastern Michiganrs   2131 Beaufait                                                    Deroit             MI         48207
Glideaway Bed Carriage Mf                                       8226 LACKLAND RD                                                 SAINT LOUIS        MS         63114
Global Access Control Systems                                   611 BUTLER STREET                                                PITTSBURGH         PA         15223
Global Acs                                                      595 Butler St.                                                   PITTSBURGH         PA         15223
Global Industrial                                               11 Harbor Park Drive                                             PORT WASHINGTON    NY         11050
Google Maps Apis                                                                                                                 Default            MI         11111
Goolsby Trucking Company                                        104 GAP DRIVE                                                    NEW ALBANY         MS         38652
Graphics East                                                   16005 Sturgeon Street                                            ROSEVILLE          MI         48066
Greentouch                                                      207 Byers Creek Rd                         Suite D               MOORESVILLE        NC         28117
Gs Retail                                                       311 East First Ave                                               TARENTUM           PA         15084
Gsa International                                               PO BOX 696                                                       WAYNE              MI         48184
Guardian Alarm                                                  75 Remittance Drive                        Dept. 1376            CHICAGO             IL        60675
H.M. Richards                                                   120 HM Richards Way                                              Guntown            MS         38849
Harford Alarm                                                   202 E. Broadway                                                  BEL AIR            MD         21014
Hillsdale Furniture, Llc                                        2501 EXPORT DRIVE                                                LOUISVILLE         KY         40219
Holiday Foliage                                                 2592 Otay Center                                                 SAN DIEGO          CA         92154
Holland House                                                   9420 E 33RD ST                                                   INDIANAPOLIS       IN         46235
Home Depot                                                      545 S. Telegraph Rd.                                             PONTIAC            MI         48341
Home Elegance By Top‐Line                                       1455 W. Thondale Ave.                                            Itasca              IL        60143
Hootsuite Inc.                                                  5 East 8th Ave.                                                  Vancouver                 V5T 1R6 BC
Howard Elliott                                                  200‐A S. MITCHELL ST                                             ADDISON           IL          69101
Huckestein Mechanical                                           1505 METROPOLITAN STREET                                         PITTSBURGH        PA          15233
Hughes Furniture                                                PO BOX 88926                                                     CHICAGO           IL          60695
Hunt Sign Company                                               1724 COOLIDGE HWY                                                BERKLEY           MI          48072
Identity Marketing & Pr                                         30700 Telegraph Rd.                        Suite 1475            FRANKLIN          MI          48025
Imax Corporation                                                PO BOX 472188                                                    TULSA             OK          74146
Ipfs Corporation                                                PO Box 419090                                                    Kansas City       MO          64141
Jackson Catnapper                                               1910 SE King Edward Ave.                                         CLEVELAND         TN          37311
Jaipur Home                                                     315 S. Lincoln Street A‐2                                        LOWELL            AR          72745
Jb Hunt                                                         PO BOX 98545                                                     CHICAGO           IL          60693
Jessica Bluemke Greiff                                                                                                           ROYAL OAK         MI          48073
JJWSC Limited Partnership II PA                                 1620 North Tuckahoe St.                                          Bellwood          PA          16617
Jjwsc Limited Partnership Ii Pa                                 1620 North Tuckahoe St.                                          Bellwood          PA          16617
Jla                                                             45875 NORTHPOINT LOOP EAST                                       FREEMONT          CA          94538
Jofran                                                          1 Jofran Way                                                     Norfolk           MA            2885
Johnathan Louis                                                 12919 S. Figueroa St.                                            Los Angeles       CA          90061
Julianne Griffith                                               115 McCandless Ave                                               PITTSBURGH        PA            1520
Kingsdown                                                       5800 STEELES AVE WEST                                            WOODBRIDGE                L4L 0J4    ON
Kochville Twonship                                              5851 MACKINAW                                                    SAGINAW            MI         48604
Kone Chicago                                                    PO Box 734874                                                    CHICAGO            IL         60673
Kone Elevator                                                   PO Box 734874                                                    CHICAGO            IL         60673
Kuehne & Nagel, Inc                                             12018 Auburn Road                          CHB# 4455             LAREDO             TX         78045
Kuka                                                            FLAT C 23/F LUCKY PLAZA                    315‐321 LOCKHART RD   WAN                HK         48073
Kurnia Sejati Sdn Bhd                                           2485 PENNY ROAD                                                  HIGH POINT         NC         27260



                                  21-40083-tjt          Doc 173         Filed 02/03/21            Entered
                                                                                                4 of 8         02/03/21 00:18:58        Page 35 of 81
                                                                               In re Love Furniture Inc.
                                                                                Case No. 21‐40083‐tjt
                                                                 Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                            Country (US ulness
                     Contract Counterparty                            Address1                                Address2               City    State   Zip     otherwise noted)
L Capital Llc                                       5929 BETHEL PARK DRIVE                                                  BETHEL PARK       PA     15102
Labor Law Center                                    3501 WEST GARRY AVENUE                                                  SANTA ANA         CA     92704
Labor Staffing Solution                             1800 CROOKS                                                             TROY              MI     48084
Lane Home Furnishings                               5380 HIGHWAY 145 SOUTH                                                  TUPELO            MS     38801
                                                                                                    th
LCN                                                 888 Seventh Ave.                               4 Floor                  New York          NY     10019
Leather Italia                                      2118 MERCANTILE DRIVE NE                                                LELAND            NC     28451
Legacy Classic Furniture                            2575 PENNY ROAD                                                         HIGH POINT        NC     27265
Liberty Furniture Industr                           6021 GREENSBORO DR SW                                                   ATLANTA           GA     30336
Light In Window Cleaning Llc                        9150 JOEL ROAD                                                          HOLLY             MI     48442
Linkedin                                            62228 COLLECTIONS CENTER DRIVE                                          CHICAGO            IL    60693
Linon Home Decor                                    388 Greenwich St.                                                       NEW YORK          NY     10013
Lite Source                                         4980 Eucalyptus Ave                                                     CHINO             CA     91710
Long Green Heating & Air                            CONDITION, INC.                                12707 SWEET WATER LANE   GLEN ARM          MD     21057
Love My Pillow                                      4936 Technical Dr                                                       MILFORD           MI     48381
M Design Village                                    701 Cottontail Lane                                                     SOMERSET          NJ       8873
Magnussen                                           2155 EXCISE AVE STE B                                                   ONTARIO           CA     91761
Malouf                                              1525 West 2960                                                          SOUTH LOGAN       UT     84321
Marco                                               15260 Commerce Drive South                                              DEARBORN          MI     48120
Marco Technologies, Llc                             PO Box 782773                                                           PHILADELPHIA      PA     19178
Marcola Contracting Llc                             5982 Ford Ct.                                                           COHOCTAH          MI     48816
Martor Usa                                          1235 S Kimps Court                             Suite 29                 GREEN BAY         WI     54313
Mercury Promotions                                  PO Box 77000 Dept. 77867                                                DETROIT           MI     48227
Mhog Utilities                                      GENOA TOWNSHIP                                 2911 DORR RD.            BRIGHTON          MI     48116
Modern Millworks                                    29021 Wixom Rd. #200                                                    WIXOM             MI     48393
Modus Furniture Intl                                DEPT. LA 23052                                                          PASADENA          CA     91185
Municipal Westmoreland County                       PO BOX 800                                                              GREENSBURG        PA     15601
Murrows Transfer, Inc.                              PO BOX 4095                                                             HIGH POINT        NC     27263
Myfonts                                             600 Unicorn Park Drive                                                  WOBURN            MA       1801
Najarian                                            265 NORTH EUCLID AVE                                                    PASADENA          CA     91101
National Door Systems, Llc                          715 Auburn Rd.                                                          PONTIAC           MI     48342
National Logistics Service                          6432 Cheviot Road                                                       CINCINNATI        OH     45247
National System Installer, Llc                      6650 Highland Road STE 312                                              WATERFORD         MI     48327
Nationwide Illumination                             114 Grove Park                                                          MOUNT CLEMENS     MI     48043
Need It Now Ohio                                    4545 FISHER RD, DOCK DOOR 196                                           COLUMBUS          OH     43228
New Classic Furniture                               7351 MCGUIRE AVE                                                        FONTANA           CA     92336
North Fayette Township                              400 NORTH BRANCH RD.                                                    OAKDALE           PA     15071
Nourison Rugs                                       5 SAMPSON STREET                                                        SADDLE BROOK      NJ       7663
Ntvb Media Inc                                      213 Park Street                                213 Park Street          TROY              MI     48083
Ohio Edison                                         300 BOARDMAN POLAND RD                                                  YOUNGSTOWN        OH     44512
Ollix / Jla                                         45875 Northport Loop East                                               Fremont           CA     94538
Oriental Weavers                                    3252 DUG GAP ROAD                                                       DALTON            GA     30720
Otis                                                25365 Interchange Ct.                                                   FARMINGTON        MI     48335
Overhead Door Company Of                            GREATER PITTSBURGH                             400 POPLAR STREET        PITTSBURGH        PA     15223
Overman International Corp                          1000 INDUSTRIAL PARK RD                                                 DANDRIDGE         TN     37725
Pacific Coast Lighting                              20238 PLUMMER STREET                                                    CHATSWORTH        CA     97311



                                 21-40083-tjt   Doc 173        Filed 02/03/21             Entered
                                                                                        5 of 8         02/03/21 00:18:58           Page 36 of 81
                                                                            In re Love Furniture Inc.
                                                                             Case No. 21‐40083‐tjt
                                                              Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                         Country (US ulness
                       Contract Counterparty                         Address1                            Address2             City        State   Zip     otherwise noted)
Packaging Services Corp                               P O Box 71225                                                  PHILADELPHIA          PA     19176
Palladio Us Llc                                       PO BOX 10872                                                   WEST PALM BEACH        FL    33419
Palliser Furniture Corp                               13486 S UNITEC DR                                              LAREDO                TX     38045
Parker House                                          6330 Providence Way                                            Eastvale              CA     92880
Peak Living                                           8370 HWY 15 N                                                  ECRU                  MS     38841
Penelec                                               PO BOX 16001                                                   READING               PA     19612
Penn Power                                            PO BOX 16001                                                   READING               PA     19612
Penske Logistics                                      PNC BANK LOCKBOX                          PO BOX 825070        PHILADELPHIA          PA     19182
Peopleready Inc.                                      PO BOX 641034                                                  PITTSBURGH            PA     15264
Peoples                                               PO BOX 644760                                                  PITTSBURGH            PA     15264
Philips Sign & Lighting Inc.                          40920 Executive Dr.                                            GRAND BLANC           MI     48439
Powell Home Fashions                                  388 GREENWICH STREET                                           NEW YORK              NY     10013
Prana                                                 12660 BONITA BEACH RD                                          BONITA SPRINGS         FL    34135
Preferred Safe And Lock                               24711 Harper Ave.                                              SAINT CLAIR SHORES    MI     48080
Process Display                                       7108 31ST AVE                                                  MINNEAPOLIS           MN     55427
Progressive Distribution Ctrs                         18765 SEAWAY DR.                                               MELVINDALE            MI     48122
Pulaski (Hmi)                                         2485 PENNY ROAD                                                HIGH POINT            NC     27260
Pure Motion Media                                     8642 Rockland                                                                        MI     48127
R.A.M. Heating & Cooling Inc.                         1478 CHURCHILL HUBBARD RD                                      YOUNGSTOWN            OH     44505
Rdb Davison Rd Llc                                    1925 Taylor Road                                               AUBURN HILLS          MI     48326
Rdb Davison Road, LLC                                 1925 Taylor Road                                               Auburn Hills          MI     48326
Rdb Davison Road, Llc                                 1925 Taylor Road                                               Auburn Hills          MI     48326
Republic Services                                     PO BOX 9001099                                                 LOUISVILLE            KY     40290
Reverie (Ascion Llc)                                  PO Box 87618                              Dept 10432           CHICAGO                IL    60680
Ring Central                                          PO Box 734232                                                  DALLAS                TX     75373
River City Global Sourcing Llc                        3011 Lone Wolf Ct                                              New Albany             IN    47150
Robert Half                                           12400 COLLECTIONS CENTER DRIVE                                 CHICAGO                IL    60693
Rockbot                                               711 Griswold Street                                            DETROIT               MI     48226
Rocket Enterprise Inc.                                30660 RYAN ROAD                                                WARREN                MI     48092
Roto‐Rooter Services Co.                              5672 COLLECTIONS CENTER DR.                                    CHICAGO                IL    60693
Rps Protection Ltd                                    10751 South Saginaw St.                                        GRAND BLANC           MI     48439
Rw Lapine Inc                                         5140 E ML AVENUE                                               KALAMAZOO             MI     49003
S.A. Comunale Co., Inc.                               2900 NEWPARK DRIVE                                             BARBERTON             OH     44203
Sagebrook                                             6315 BANDINI BLVD                                              COMMERCE              CA     90040
Saginaw Art Museum                                    1126 N Michigan Ave                                            Saginaw               MI     48602
Samuel Lawrence Furn (Hmi)                            2485 PENNY ROAD                                                HIGH POINT            NC     27260
Sanford Enterprises                                   201 Farley Lane                                                DEL RIO               TX     78840
Saro                                                  3333 WEST PACIFIC AVENUE                                       BURBANK               CA     91505
Sauder Woodworking Inc                                303 E LUGBILL RD                                               ARCHBOLD              OH     43502
SBV‐‐Holland LLC                                      100 North Pond Dr.                                             Walled Lake           MI     48390
Sbv‐‐Holland Llc                                      100 North Pond Dr.                                             Walled Lake           MI     48390
Schindler Elevator Corporation                        230 Bilmar Ave.                                                PITTSBURGH            PA     15205
Screenworks                                           2660 Heyn Dr                                                   NOVI                  MI     48374
Sealy Mattress Company                                1 OFFICE PKWY                                                  TRINITY               NC     27370
Sem Rush                                              800 Boylstown Street                      Suite 2475           BOSTON                MA       2199



                                   21-40083-tjt   Doc 173    Filed 02/03/21            Entered
                                                                                     6 of 8         02/03/21 00:18:58        Page 37 of 81
                                                                              In re Love Furniture Inc.
                                                                               Case No. 21‐40083‐tjt
                                                                Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                              Country (US ulness
                         Contract Counterparty                          Address1                              Address2              City     State     Zip     otherwise noted)
Semco Energy Gas Company                               PO BOX 5004                                                       PORT HURON           MI       48061
Serta Restokraft Mattress Co.                          38025 JAYKAY RD                                                   ROMULUS              MI       48174
Seventh Avenue Apothecary                              3810 E. 7th Avenue                                                TAMPA                 FL      33605
Sfv Services                                           25550 Grand River Ave                                             REDFORD              MI       48240
Shaw Industries                                        P.O. BOX 100775                                                   ATLANTA              GA       30384
Shelby Twp. Dpw                                        6333 23 MILE ROAD                                                 UTICA                MI       48316
Sheren                                                 1860 N. US HIGHWAY 31                                             PETOSKEY             MI       49770
Sherwood                                               18841‐B NEWGATE BLVD                                              HAGERSTOWN           MD       21740
Shine Influencers                                      750 N San Vicente Blvd                     Ste 800 West           Los Angeles          CA       90069
Shutterstock, Inc.                                     350 Fifth Ave.                             20th Floor             NEW YORK             NY       10118
Simon Li Furniture                                     211 E COMMERCE                                                    HIGH POINT           NC       27260
Simply Cool                                            LFN Limited                                529 Townsend Avenue    HIGH POINT           NC       27263
Smithmeyer's Electronics                               211 E. Bell Ave.                                                  ALTOONA              PA       16602
Solstice Sleep                                         3720 West Broad Street                                            COLUMBUS             OH       43228
Sonitrol                                               610 Melwood Ave.                                                  PITTSBURGH           PA       15213
Source One Digital                                     1137 N. Gateway Blvd.                                             MUSKEGON             MI       49441
Southern Motion Inc                                    370 HENRY SOUTHERN DR                                             PONTOTOC             MS       38863
Spectrum                                               PO Box 94188                                                      PALATINE              IL      60094
Spiff, Inc.                                            9815 S Monroe St STE 501                                          SANDY                UT       84070
Spink & Co                                             41 LOGISTICS BLVD                          STE A                  WALTON               KY       41094
Srs Shelving + Rack Systes                             4325 Martin Rd.                                                   WALLED LAKE          MI       48390
Standard Furniture Mfg Co                              801 Hwy. 31 South                                                 BAY MINETTE          AL       36507
Staples                                                PO BOX 660409                                                     DALLAS               TX       75266
Stearns & Foster Company                               1 OFFICE PKWY                                                     TRINITY              NC       27370
Steve Silver                                           1000 FM 548 NORTH                                                 FORNEY               TX       75126
STORE Capital                                          8377 E. Hartford Dr                        Suite 100              Scottsdale           AZ       85255
Store Capital                                          8377 E. Hartford Dr                        Suite 100              Scottsdale           AZ       85255
Store Supply Warehouse                                 12955 Enterprise Way                                              BRIDGETON            MO       63044
Storis                                                 400 Valley Road                            Suite 302              MOUNT ARLINGTON      NJ         7856
Style Line                                             116 Godfrey Rd                             P.O. Box 2450          Verona               MS       38879
Stylecraft Home Collection                             C/O PNC BANK, N.A.                         P.O. BOX 676088        DALLAS               TX       75267
Sunbelt Furniture Express                              PO BOX 487                                                        HICKORY              NC       28603
Sunny Designs                                          8949 Buffalo Ave                                                  Rancho Cucamonga     CA       91730
Surya Carpet Inc                                       1 Surya Dr                                                        White                GA       30184
Tech Electric                                          16177 Leone                                                       MACOMB               MI       48042
Tempur‐Pedic Inc                                       1000 Tempur Way                                                   Lexington            KY       40511
Terrace Living                                         42045 REMINGTON AVE., STE 113                                     TEMECULA             CA       92590
Terrance Living                                        No. 105 Binkang Road Binjiang Zone                                Hangzhou           Zhejiang   10051
The Bus Stops Here Foundation                          5458 Steubenville Pike                                            McKess Rock          Pa       15136
The Buzz Company, Inc                                  PO Box 1472                                                       ELMHURST              IL      60126
The Search Group                                       100 W. 119th St. Suite 6C                                         NEW YORK             NY       10026
The Simmons Mfg. Co. Llc                               9601 COSNER DRIVE                                                 FREDERICKSBURG       VA       22408
Toledo Edison                                          PO BOX 3687                                                       AKRON                OH       44309
Trimble, Inc.                                          935 Steward Dr.                                                   SUNNYVALE            CA       94085
Trucommerce Ecutopia                                   9089 Clairemont Mesa Blvd                  #210                   SAN DIEGO            CA       92123



                                    21-40083-tjt   Doc 173     Filed 02/03/21             Entered
                                                                                        7 of 8        02/03/21 00:18:58         Page 38 of 81
                                                                           In re Love Furniture Inc.
                                                                            Case No. 21‐40083‐tjt
                                                             Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                             Country (US ulness
                      Contract Counterparty                         Address1                               Address2              City      State      Zip     otherwise noted)
Uline                                                PO Box 88741                                                        CHICAGO             IL       60680
Underwood                                            29769 Anthony Drive                                                 WIXOM              MI        48393
United Furniture Industries                          100 UNITED FURNITURE DRIVE                                          LEXINGTON          NC        27292
Uniters North America                                1700 Palm Beach Lakes Blvd #1100                                    WEST PALM BEACH     FL       33401
Update                                               UPDATE                                                              BURTON             MI        48509
Vaughan‐ Bassett                                     300 E GRAYSON ST                                                    GALAX              VA        24333
Venture Vision                                       47757 West Rd                             Unit C‐105                WIXOM              MI        48393
Verizon                                              PO BOX 15124                                                        ALBANY             NY        12212
Vertify, Inc                                         2301 E Riverside Dr                                                 Austin             TX        78741
Vogue / Paxton Sales Inc.                            1020 N GLOSTER ST #147                                              TUPELO             MS        38804
W.A.C.M.A.                                           WESTERN ALLEGHENY COUNTY                  403 VIRGINIA DRIVE        OAKDALE            PA        15071
Walls Need Love                                      1016 4th Ave. S.                                                    NASHVILLE          TN        37210
Waste Management                                     48797 Alpha Dr.                           Suite 150                 WIXOM              MI        48393
Waterford Police Department                          ATTN: ALARM REGISTRATION DEPT.            5150 CIVIC CENTER DRIVE   WATERFORD          MI        48329
Waterford Water & Sewer Dept                         DEPT. 771353                              PO BOX 77000              DETROIT            MI        48277
West Penn Power                                      PO BOX 3687                                                         AKRON              OH        44309
Wetzel Brothers                                      2401 E. Edgerton Ave.                                               CUDAHY             WI        53110
Williams Hvac                                        27332 Van Dyke                                                      WARREN             MI        48093
Woody Furniture                                      27‐01, JALEN MOLEK 3/10, TAMAN MOLEK      81100 JOHOR BAHRU         Johur                               Malaysia
Workforce                                            1167 Main St                                                        Walpole           MA           2081
Wright Global Graphics                               5115 Prospect Street                                                THOMASVILLE       NC         27360
Wzc                                                  23436 Catherine Ind. Dr                   Suite 225                 DEL MAR           CA         92014
Xsensor Technology Corporation                       133 12th Avenue SE                                                  Calgary                   T2G 0Z9 Alberta
York Heating &Air Conditioning                       GRIFFITH & PETZ COMPANY                   119 TEAK STREET           JOHNSTOWN          PA        15903
Youngstown Water Department                          P.O. BOX 94612                                                      CLEVELAND          OH        44101
Zenith Companies                                     PO BOX 969                                                          CONOVER            NC        28613




                                  21-40083-tjt   Doc 173    Filed 02/03/21            Entered
                                                                                    8 of 8         02/03/21 00:18:58            Page 39 of 81
                                                                        In re Loves Furniture Inc.
                                                                          Case No. 21‐40083‐tjt
                                                                         Schedule H: Codebtors



                                                                                                                                                        Applicable Schedules
                 Name of Codebtor                         Address1             City        State       Zip   Country          Name of Creditor                (D, E/F, G)
US Pets Inc                                        1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
US Realty Acquisitions LLC                         1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Beef-A- Roo Propco, LLC                            1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Beef-A-Roo Holdings, LLC                           1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Beef-A-Roo Opco, LLC                               1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Exceptional Health Care                            1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Exceptional Imagine Center                         1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Exceptional Pets                                   1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Exceptional Urgent Care                            1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Penguin Point Restaurant Group LLC 82-XX-XXXXXXX   1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Texplex Park & Blaine Stone Lodge                  1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Texplex Parts And Accessories, LLC                 1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
TJKZ Construction, LLC                             1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
US Assets Acquisition LLC                          1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             A&R PROPERTIES                  D, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             AFFORDABLE FURNITURE            E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             AGREE REALTY                    E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             AVALON                          E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             ELEMENT                         E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             Essential Properties            E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             FLEXSTEEL                       E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             FRANKLIN                        E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             HOOKER/HOME MERIDIAN            E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             Independent LL                  E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             JJWSC Liminted Partnership II   E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             KUEHNE & NAGEL                  D, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             KUKA                            E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             LCN                             E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             LFN                             E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             NAJARIAN                        E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             NTVB                            E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             ORIENTAL WEAVERS                E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             RDB Davison RD LLC              E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             SBV ‐ Holland LLC               E/F, G
US Assets Inc.                                     1601 Elm St. Suite 4210   DALLAS   TX             75201             SERTA RESTOKRAFT                E/F, G



                          21-40083-tjt      Doc 173        Filed 02/03/21          Entered
                                                                                 1 of 2            02/03/21 00:18:58      Page 40 of 81
                                                                  In re Loves Furniture Inc.
                                                                    Case No. 21‐40083‐tjt
                                                                   Schedule H: Codebtors



                                                                                                                                                  Applicable Schedules
                 Name of Codebtor                   Address1             City        State       Zip   Country          Name of Creditor                (D, E/F, G)
US Assets Inc.                               1601 Elm St. Suite 4210   DALLAS   TX             75201             SHERWOOD MATTRESS               E/F, G
US Assets Inc.                               1601 Elm St. Suite 4210   DALLAS   TX             75201             SOUTHERN MOTION/FUSION          E/F, G
US Assets Inc.                               1601 Elm St. Suite 4210   DALLAS   TX             75201             THE SIMMONS MFG. CO. LLC        E/F, G
US Assets Inc.                               1601 Elm St. Suite 4210   DALLAS   TX             75201             Argyle Malls                    E/F, G
US Assets Inc.                               1601 Elm St. Suite 4210   DALLAS   TX             75201             Store Capital Acquisition LLC   E/F, G
US Investment Group Inc                      1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
USC-Store Operations, LLC                    1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
White Oak Station, LLC                       1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F
Your Choice Healthcare LLC                   1601 Elm St. Suite 4210   DALLAS   TX             75201             Fundura Capital                 E/F




                          21-40083-tjt   Doc 173     Filed 02/03/21          Entered
                                                                           2 of 2            02/03/21 00:18:58      Page 41 of 81
                                                                                   In re Loves Furniture Inc.
                                                                                     Case No. 21‐40083‐tjt
                                                                Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject
                                                                                                                                                                             Unliquidated
                                                                                                                                                                             Contingent
                                                                                                                                                   Specify Code Subsection




                                                                                                                                                                             Disputed
                                                                                                               Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
             Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Aarifa Khabir                On file                                                                         Employee                              507(a)(4)                 x   x   x
Aaron Wojt                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Abbas Hamed                  On file                                                                         Customer Deposit                      507(a)(7)                                        2,681        1,800
Abbey Bonkowski              On file                                                                         Employee                              507(a)(4)                 x   x   x
Abby Bohnet                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Abby Ferlin                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Abigail Johnson              On file                                                                         Employee                              507(a)(4)                 x   x   x
Abigail LaRowe               On file                                                                         Employee                              507(a)(4)                 x   x   x
Abigail Yensch               On file                                                                         Employee                              507(a)(4)                 x   x   x
Adam Osman                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Adam Pondillo                On file                                                                         Employee                              507(a)(4)                 x   x   x
Adam Shore                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Addison Rosenquist           On file                                                                         Employee                              507(a)(4)                 x   x   x
Adel Francis                 On file                                                                         Customer Deposit                      507(a)(7)                                        3,046        1,800
Adena Bourdeau               On file                                                                         Employee                              507(a)(4)                 x   x   x
Aerica Jennings              On file                                                                         Employee                              507(a)(4)                 x   x   x
Aimee Siler                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Alan Crill                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Alan Malczewski              On file                                                                         Employee                              507(a)(4)                 x   x   x
Alan Vanderhoof              On file                                                                         Employee                              507(a)(4)                 x   x   x
Alayna Prisby                On file                                                                         Employee                              507(a)(4)                 x   x   x
Albert Bettis                On file                                                                         Employee                              507(a)(4)                 x   x   x
Aldijana Sljivo              On file                                                                         Employee                              507(a)(4)                 x   x   x
Alec Marion                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Aleta Davis                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Alex Gobright                On file                                                                         Employee                              507(a)(4)                 x   x   x
Alex Mares                   On file                                                                         Customer Deposit                      507(a)(7)                                          581         581
Alex Perez                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Alexander Sosnowski          On file                                                                         Employee                              507(a)(4)                 x   x   x
Alice Clay                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Alicia Leddell               On file                                                                         Employee                              507(a)(4)                 x   x   x
Alicia Petit                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Alina Ewald                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Allen Anderson               On file                                                                         Employee                              507(a)(4)                 x   x   x
Allison Merriweather         On file                                                                         Employee                              507(a)(4)                 x   x   x
Allison Womack               On file                                                                         Employee                              507(a)(4)                 x   x   x
Alta Olszewski               On file                                                                         Customer Deposit                      507(a)(7)                                          192         192
Alyssa Buscemi               On file                                                                         Employee                              507(a)(4)                 x   x   x
Alyssa Klemm                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Alyssa Webster               On file                                                                         Employee                              507(a)(4)                 x   x   x
Amanda Berry                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Amanda Brewer                On file                                                                         Customer Deposit                      507(a)(7)                                          267          267
Amanda Drangin               On file                                                                         Customer Deposit                      507(a)(7)                                        2,857        1,800
Amanda Esparza               On file                                                                         Employee                              507(a)(4)                 x   x   x
Amanda Hunt                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Amanda Minick                On file                                                                         Employee                              507(a)(4)                 x   x   x
Amanda Olson                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Amani Hachem                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Amatangelo Matt              On file                                                                         Customer Deposit                      507(a)(7)                                          127         127
Amber Peltier                On file                                                                         Employee                              507(a)(4)                 x   x   x



                                  21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                           1 of 32                                                    Page 42 of 81
                                                                                   In re Loves Furniture Inc.
                                                                                     Case No. 21‐40083‐tjt
                                                                Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject
                                                                                                                                                                             Unliquidated
                                                                                                                                                                             Contingent
                                                                                                                                                   Specify Code Subsection




                                                                                                                                                                             Disputed
                                                                                                               Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name              Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Amber Ross                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Amy DeBrunner                On file                                                                         Employee                              507(a)(4)                 x   x   x
Amy Donofrio                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Amy Grenon                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Amy Koslowski                On file                                                                         Employee                              507(a)(4)                 x   x   x
Amy Szajna                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Amy Wieland                  On file                                                                         Employee                              507(a)(4)                 x   x   x
And Benedict Chruch Saints   On file                                                                         Customer Deposit                      507(a)(7)                                          699         699
Andranae' Moore‐Davis        On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrea Braun                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrea Dabney                On file                                                                         Customer Deposit                      507(a)(7)                                          213         213
Andrea Jean                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrew Balkema               On file                                                                         Employee                              507(a)(4)                 x   x   x
andrew beilfuss              On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrew Beitel                On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrew Dolski                On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrew House                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrew Iiams                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrew Marsteller            On file                                                                         Employee                              507(a)(4)                 x   x   x
Andrew Weiss                 On file                                                                         Customer Deposit                      507(a)(7)                                          106         106
Andy Dehring                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Andy Lake                    On file                                                                         Employee                              507(a)(4)                 x   x   x
Angela Bean                  On file                                                                         Customer Deposit                      507(a)(7)                                        2,143        1,800
Angela Bills                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Angela Kanczuga              On file                                                                         Employee                              507(a)(4)                 x   x   x
Angela Keene‐Kennedy         On file                                                                         Employee                              507(a)(4)                 x   x   x
Angela Kennedy               On file                                                                         Customer Deposit                      507(a)(7)                                          964         964
Angela Mazzola‐Siddall       On file                                                                         Employee                              507(a)(4)                 x   x   x
Angela Reeber                On file                                                                         Employee                              507(a)(4)                 x   x   x
Angela Scudder               On file                                                                         Employee                              507(a)(4)                 x   x   x
Angela Zeigler               On file                                                                         Employee                              507(a)(4)                 x   x   x
Angie Strothrne              On file                                                                         Customer Deposit                      507(a)(7)                                        1,164        1,164
Anjenae Reed                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Ann Garcia                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Anna Wilson                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Anne Marie Puzzonia          On file                                                                         Employee                              507(a)(4)                 x   x   x
Annika Trikones              On file                                                                         Employee                              507(a)(4)                 x   x   x
Anthony Chrum                On file                                                                         Employee                              507(a)(4)                 x   x   x
Anthony Facundo              On file                                                                         Employee                              507(a)(4)                 x   x   x
Anthony Hollins              On file                                                                         Employee                              507(a)(4)                 x   x   x
Antoinette Dielman           On file                                                                         Employee                              507(a)(4)                 x   x   x
Antonia Mcree‐Campbell       On file                                                                         Employee                              507(a)(4)                 x   x   x
April Hammond                On file                                                                         Employee                              507(a)(4)                 x   x   x
April McCain                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Areanna Storrs               On file                                                                         Employee                              507(a)(4)                 x   x   x
Areshia Hugley               On file                                                                         Employee                              507(a)(4)                 x   x   x
Arianna Hinton               On file                                                                         Employee                              507(a)(4)                 x   x   x
Arieanna Eaton               On file                                                                         Employee                              507(a)(4)                 x   x   x
Arlene Smith                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Arthur Frost                 On file                                                                         Employee                              507(a)(4)                 x   x   x



                                  21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                           2 of 32                                                    Page 43 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                                Date Debt was Incurred, Basis for   of Priority Unsecured                                  Priority
            Creditor Name           Address1        Address2                 City          State        Zip                 Claim                            Claim                          Total Claim    Amount
Ashlee Griffes              On file                                                                           Employee                            507(a)(4)                 x   x   x
Ashlei Garrett              On file                                                                           Employee                            507(a)(4)                 x   x   x
Ashleigh Mortimer           On file                                                                           Employee                            507(a)(4)                 x   x   x
Ashley Clark                On file                                                                           Employee                            507(a)(4)                 x   x   x
Ashley Erdman               On file                                                                           Employee                            507(a)(4)                 x   x   x
Ashley Poore                On file                                                                           Employee                            507(a)(4)                 x   x   x
Ashton Thomas               On file                                                                           Employee                            507(a)(4)                 x   x   x
Audrey Guenther             On file                                                                           Customer Deposit                    507(a)(7)                                          529         529
Augusta Tyus                On file                                                                           Employee                            507(a)(4)                 x   x   x
Auni Khleif                 On file                                                                           Employee                            507(a)(4)                 x   x   x
Austin Spackman             On file                                                                           Employee                            507(a)(4)                 x   x   x
Auston McFarland            On file                                                                           Employee                            507(a)(4)                 x   x   x
Autumn Matthews             On file                                                                           Employee                            507(a)(4)                 x   x   x
Avery Washington            On file                                                                           Employee                            507(a)(4)                 x   x   x
Bailey Clark                On file                                                                           Employee                            507(a)(4)                 x   x   x
Bailey Lack                 On file                                                                           Employee                            507(a)(4)                 x   x   x
Barb Bingham                On file                                                                           Customer Deposit                    507(a)(7)                                          497         497
Barb Hoppe                  On file                                                                           Employee                            507(a)(4)                 x   x   x
Barbara Grace               On file                                                                           Employee                            507(a)(4)                 x   x   x
Barbara Graves              On file                                                                           Employee                            507(a)(4)                 x   x   x
Barbara Oman                On file                                                                           Employee                            507(a)(4)                 x   x   x
Barbara Oxley               On file                                                                           Customer Deposit                    507(a)(7)                                        1,119        1,119
Barbara Saxton              On file                                                                           Employee                            507(a)(4)                 x   x   x
Barbara Thompson            On file                                                                           Employee                            507(a)(4)                 x   x   x
Barbara Wood                On file                                                                           Employee                            507(a)(4)                 x   x   x
Bart Suddeth                On file                                                                           Employee                            507(a)(4)                 x   x   x
Bayley Simon                On file                                                                           Employee                            507(a)(4)                 x   x   x
Bean Beth                   On file                                                                           Customer Deposit                    507(a)(7)                                          150         150
Bear Crek Township          373 North Division                          Petoskey      MI              49770   2020 Summer on Property # 27‐01‐19 507(a)(8)                                        20,873      20,873
Becky Sullivan              On file                                                                           Employee                            507(a)(4)                 x   x   x
Belul Celo                  On file                                                                           Employee                            507(a)(4)                 x   x   x
Ben Neumann                 On file                                                                           Employee                            507(a)(4)                 x   x   x
Beth Belecki                On file                                                                           Employee                            507(a)(4)                 x   x   x
Beth Farhat                 On file                                                                           Customer Deposit                    507(a)(7)                                        2,434        1,800
Beth Lee                    On file                                                                           Employee                            507(a)(4)                 x   x   x
Bethany Jellies             On file                                                                           Customer Deposit                    507(a)(7)                                        3,178        1,800
Betty Cool                  On file                                                                           Customer Deposit                    507(a)(7)                                          106          106
Betty Thom                  On file                                                                           Employee                            507(a)(4)                 x   x   x
Beverly Kloosterman         On file                                                                           Employee                            507(a)(4)                 x   x   x
Beverly Turrill             On file                                                                           Customer Deposit                    507(a)(7)                                        1,291        1,291
Bianca Bering               On file                                                                           Employee                            507(a)(4)                 x   x   x
Bilal Zaza                  On file                                                                           Employee                            507(a)(4)                 x   x   x
Bill Howard                 On file                                                                           Employee                            507(a)(4)                 x   x   x
Bill Kennedy                On file                                                                           Employee                            507(a)(4)                 x   x   x
Bill Schieman               On file                                                                           Employee                            507(a)(4)                 x   x   x
Bill Sims                   On file                                                                           Employee                            507(a)(4)                 x   x   x
Billy Worth                 On file                                                                           Employee                            507(a)(4)                 x   x   x
Bob McQueen                 On file                                                                           Employee                            507(a)(4)                 x   x   x
Bonnie Walker               On file                                                                           Customer Deposit                    507(a)(7)                                          847         847
Brad Denington              On file                                                                           Employee                            507(a)(4)                 x   x   x



                                 21-40083-tjt    Doc 173       Filed 02/03/21                 Entered 02/03/21 00:18:58
                                                                                            3 of 32                                                  Page 44 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Bradley Jacobson            On file                                                                         Employee                              507(a)(4)                 x   x   x
Bradley Pierce              On file                                                                         Employee                              507(a)(4)                 x   x   x
Bradley Russell             On file                                                                         Employee                              507(a)(4)                 x   x   x
Bradley Swanson             On file                                                                         Employee                              507(a)(4)                 x   x   x
Brandi Erikson              On file                                                                         Customer Deposit                      507(a)(7)                                           82              82
Brandon Clancy              On file                                                                         Employee                              507(a)(4)                 x   x   x
Brandon Harris              On file                                                                         Employee                              507(a)(4)                 x   x   x
Brandon Moore               On file                                                                         Employee                              507(a)(4)                 x   x   x
Brandon Spradling           On file                                                                         Employee                              507(a)(4)                 x   x   x
Brandon Wattenbarger        On file                                                                         Employee                              507(a)(4)                 x   x   x
Brandon Weber               On file                                                                         Employee                              507(a)(4)                 x   x   x
Breanna Nielson             On file                                                                         Customer Deposit                      507(a)(7)                                        2,190        1,800
Bree Gorczycki              On file                                                                         Employee                              507(a)(4)                 x   x   x
Breitenbecher, Kelly        On file                                                                         Severence                             507(a)(4)                 x   x                    ‐            ‐
Brenda Beeler               On file                                                                         Employee                              507(a)(4)                 x   x   x
Brenda McConnell            On file                                                                         Employee                              507(a)(4)                 x   x   x
Brenda Neiderhiser          On file                                                                         Employee                              507(a)(4)                 x   x   x
Brendan Guitar              On file                                                                         Employee                              507(a)(4)                 x   x   x
Brendan Hilliker            On file                                                                         Employee                              507(a)(4)                 x   x   x
Brendon Vincent             On file                                                                         Employee                              507(a)(4)                 x   x   x
Brent Hurlbert              On file                                                                         Employee                              507(a)(4)                 x   x   x
Bre'onna Moore              On file                                                                         Employee                              507(a)(4)                 x   x   x
Brey Buckley                On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Bell                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Bradley               On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Bradley               On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Collard               On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Gilboe                On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Grier                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Gruber                On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian King                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Lack                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Brian Oneil                 On file                                                                         Customer Deposit                      507(a)(7)                                        2,649        1,800
Brian Seifert               On file                                                                         Employee                              507(a)(4)                 x   x   x
Briana Carter               On file                                                                         Employee                              507(a)(4)                 x   x   x
Bridgett Townsend           On file                                                                         Employee                              507(a)(4)                 x   x   x
Bridgette Kwapisz           On file                                                                         Employee                              507(a)(4)                 x   x   x
Brigit Sampson              On file                                                                         Employee                              507(a)(4)                 x   x   x
Britney Derks               On file                                                                         Employee                              507(a)(4)                 x   x   x
Brittany Hammond            On file                                                                         Employee                              507(a)(4)                 x   x   x
Brittney Petitta            On file                                                                         Employee                              507(a)(4)                 x   x   x
Brittney Speights           On file                                                                         Employee                              507(a)(4)                 x   x   x
Brittney Wise               On file                                                                         Employee                              507(a)(4)                 x   x   x
Brooke Curtiss              On file                                                                         Employee                              507(a)(4)                 x   x   x
Brooke Kennedy              On file                                                                         Employee                              507(a)(4)                 x   x   x
Brooke Neumeyer             On file                                                                         Employee                              507(a)(4)                 x   x   x
Brooke Petz                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Bruce Boyd                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Bruce Mckinney              On file                                                                         Customer Deposit                      507(a)(7)                                          212         212
Bryant Birangui             On file                                                                         Employee                              507(a)(4)                 x   x   x



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          4 of 32                                                    Page 45 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Bryant Giselman             On file                                                                         Employee                              507(a)(4)                 x   x   x
Buffy Pryson                On file                                                                         Customer Deposit                      507(a)(7)                                          361          361
Burl Stevens                On file                                                                         Customer Deposit                      507(a)(7)                                          825          825
Caesar Seay                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,800        1,800
Caitlyn Pitman              On file                                                                         Employee                              507(a)(4)                 x   x   x
Caitlyn Whalley             On file                                                                         Employee                              507(a)(4)                 x   x   x
Caleb Cox                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Caleb Simpson               On file                                                                         Employee                              507(a)(4)                 x   x   x
Callie Ramos                On file                                                                         Employee                              507(a)(4)                 x   x   x
Calvin Wagner               On file                                                                         Customer Deposit                      507(a)(7)                                        1,967        1,800
Cameron Patton              On file                                                                         Employee                              507(a)(4)                 x   x   x
Cameron Schambre            On file                                                                         Employee                              507(a)(4)                 x   x   x
Camery Abram                On file                                                                         Employee                              507(a)(4)                 x   x   x
Camille Molina              On file                                                                         Employee                              507(a)(4)                 x   x   x
Camille Sholock             On file                                                                         Employee                              507(a)(4)                 x   x   x
Caprise Thacker             On file                                                                         Customer Deposit                      507(a)(7)                                          740         740
Carissa Lyons               On file                                                                         Employee                              507(a)(4)                 x   x   x
Carl Miller                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Carl Mulder                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Carl Strand                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Carlderris Gordon           On file                                                                         Employee                              507(a)(4)                 x   x   x
Carlos Maydon               On file                                                                         Employee                              507(a)(4)                 x   x   x
Carmella Roll               On file                                                                         Employee                              507(a)(4)                 x   x   x
Carol Bajon                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,186        1,186
Carol Doster                On file                                                                         Customer Deposit                      507(a)(7)                                        3,021        1,800
Carol Kenyon                On file                                                                         Customer Deposit                      507(a)(7)                                        2,633        1,800
Carol Lomb                  On file                                                                         Customer Deposit                      507(a)(7)                                        1,890        1,800
Carol Oday                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Carol Smeal                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Carolyn Hannaford           On file                                                                         Employee                              507(a)(4)                 x   x   x
Carson Parker               On file                                                                         Employee                              507(a)(4)                 x   x   x
Casey Bush                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Cassandra Hudson            On file                                                                         Customer Deposit                      507(a)(7)                                          106         106
Cathleen Sadik              On file                                                                         Employee                              507(a)(4)                 x   x   x
Cathrine Wenger             On file                                                                         Employee                              507(a)(4)                 x   x   x
Cathy Ruff                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Cayley Mosca                On file                                                                         Employee                              507(a)(4)                 x   x   x
cc Curtis                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Cecilia Nazaruk             On file                                                                         Employee                              507(a)(4)                 x   x   x
Celestine Paquette          On file                                                                         Customer Deposit                      507(a)(7)                                        2,035        1,800
Cesidio Longo               On file                                                                         Employee                              507(a)(4)                 x   x   x
Chad Green                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Chaepin Jones               On file                                                                         Employee                              507(a)(4)                 x   x   x
Chandra Drouillard          On file                                                                         Employee                              507(a)(4)                 x   x   x
Chanee Simley               On file                                                                         Employee                              507(a)(4)                 x   x   x
Channell Harrell            On file                                                                         Customer Deposit                      507(a)(7)                                        3,200        1,800
Charity Lapp                On file                                                                         Employee                              507(a)(4)                 x   x   x
Charlene Hamilton           On file                                                                         Employee                              507(a)(4)                 x   x   x
Charles Dean                On file                                                                         Employee                              507(a)(4)                 x   x   x
Charles Leek                On file                                                                         Customer Deposit                      507(a)(7)                                          211         211



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          5 of 32                                                    Page 46 of 81
                                                                                               In re Loves Furniture Inc.
                                                                                                 Case No. 21‐40083‐tjt
                                                                            Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                                         Claim subject
                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                         Contingent
                                                                                                                                                               Specify Code Subsection




                                                                                                                                                                                         Disputed
                                                                                                                             Date Debt was Incurred, Basis for   of Priority Unsecured                                  Priority
            Creditor Name                  Address1              Address2                 City          State        Zip                 Claim                            Claim                          Total Claim    Amount
Charles Pizarro                     On file                                                                                Employee                            507(a)(4)                 x   x   x
Charmaine Lamone                    On file                                                                                Employee                            507(a)(4)                 x   x   x
Charter of Township of Port Huron   3800 Lapeer Rd                                   Port Huron    MI              48060   2020 Summer on Property # 74‐28‐00 507(a)(8)                                        52,235      52,235
Charter Township of Shelby          52700 Van Dyke Ave                               Shelby TWP.   MI              48316   2020 Summer on Property # 23‐07‐36 507(a)(8)                                        74,184      74,184
Charter township of Waterford       5200 Civic Center Dr                             Waterford     MI              48329   2020 Summer on Property # W‐13‐04‐507(a)(8)                                          3,755       3,755
Charter township of Waterford       5200 Civic Center Dr                             Waterford     MI              48329   2020 Summer on Property # W‐13‐04‐507(a)(8)                                         52,043      52,043
Chavonne Wimberly                   On file                                                                                Employee                            507(a)(4)                 x   x   x
Chelsea Goodman                     On file                                                                                Employee                            507(a)(4)                 x   x   x
Cherre Sharpe                       On file                                                                                Employee                            507(a)(4)                 x   x   x
Chervaughn Hatten                   On file                                                                                Customer Deposit                    507(a)(7)                                          613         613
Chris Bailey                        On file                                                                                Customer Deposit                    507(a)(7)                                          483         483
Chris Guinn                         On file                                                                                Employee                            507(a)(4)                 x   x   x
Chris Ivan                          On file                                                                                Employee                            507(a)(4)                 x   x   x
Chris Laskowski                     On file                                                                                Employee                            507(a)(4)                 x   x   x
Chris Simmons                       On file                                                                                Customer Deposit                    507(a)(7)                                        3,580        1,800
Christale Brinkman                  On file                                                                                Customer Deposit                    507(a)(7)                                          159          159
Christene Rayfus                    On file                                                                                Customer Deposit                    507(a)(7)                                          857          857
Christian Larsen                    On file                                                                                Customer Deposit                    507(a)(7)                                          106          106
Christian Schollenberger            On file                                                                                Employee                            507(a)(4)                 x   x   x
Christian Wade                      On file                                                                                Employee                            507(a)(4)                 x   x   x
Christiana Tenali                   On file                                                                                Employee                            507(a)(4)                 x   x   x
Christine Lydon                     On file                                                                                Employee                            507(a)(4)                 x   x   x
Christine Shaak                     On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Brown                   On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Brown                   On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Caudill                 On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Dake                    On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Dunavant                On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Forrey                  On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Frutig                  On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Hulce                   On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Mason                   On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Meier                   On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Navalta                 On file                                                                                Employee                            507(a)(4)                 x   x   x
Christopher Roetzel                 On file                                                                                Employee                            507(a)(4)                 x   x   x
Ciera Jenerette                     On file                                                                                Employee                            507(a)(4)                 x   x   x
Cierra Drayton                      On file                                                                                Employee                            507(a)(4)                 x   x   x
Cindy Fields                        On file                                                                                Employee                            507(a)(4)                 x   x   x
Cindy Shinsky                       On file                                                                                Employee                            507(a)(4)                 x   x   x
Cindy Thompson                      On file                                                                                Customer Deposit                    507(a)(7)                                        1,904       1,800
City of Bay City                    301 Washington Avenue                            Bay City      MI              48708   2020 Summer on Property # 09‐160‐0 507(a)(8)                                        77,679      77,679
City of Burton                      4303 S. Center Rd                                Burton        MI              48519   2020 Summer on Property # 59‐10‐55 507(a)(8)                                        60,509      60,509
City of Livonia                     33000 Civic Center Dr                            Livonia       MI              48154   2020 Summer on Property # 041‐99‐0 507(a)(8)                                        53,767      53,767
City of Portage                     7900 S. Westnedge ave                            Portage       MI              49002   2020 Summer on Property # 00009‐01507(a)(8)                                        101,229     101,229
City of Royal Oak                   PO Box 64                                        Royal Oak     MI              48068   2020 Summer on Property # 72‐25‐06 507(a)(8)                                       118,747     118,747
City of Taylor                                                                                                             2020 Summer on Property # 089‐01‐0 507(a)(8)                                       131,657     131,657
City of Warren                      One City Square STE 200                          Warren        MI              48093   2020 Summer on Property # 12‐13‐36 507(a)(8)                                        54,361      54,361
CJ Anderson                         On file                                                                                Employee                            507(a)(4)                 x   x   x
Clara Booker                        On file                                                                                Customer Deposit                    507(a)(7)                                        1,514        1,514
Claudia Laursen                     On file                                                                                Employee                            507(a)(4)                 x   x   x



                                        21-40083-tjt          Doc 173       Filed 02/03/21                 Entered 02/03/21 00:18:58
                                                                                                         6 of 32                                                  Page 47 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Claudia Mattis              On file                                                                         Employee                              507(a)(4)                 x   x   x
Clayton Brown               On file                                                                         Employee                              507(a)(4)                 x   x   x
Cliff Cole                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Cliff Trethewey             On file                                                                         Customer Deposit                      507(a)(7)                                        9,205        1,800
CMone Thomas                On file                                                                         Employee                              507(a)(4)                 x   x   x
Cody Arndt                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Cody Mcilrath               On file                                                                         Employee                              507(a)(4)                 x   x   x
Colin Fairbrother           On file                                                                         Employee                              507(a)(4)                 x   x   x
Colleen Harwood             On file                                                                         Employee                              507(a)(4)                 x   x   x
Colleen Livingston          On file                                                                         Customer Deposit                      507(a)(7)                                          529         529
Colleen McGlynn             On file                                                                         Employee                              507(a)(4)                 x   x   x
Colton Russell              On file                                                                         Customer Deposit                      507(a)(7)                                          263         263
Connie Martin               On file                                                                         Employee                              507(a)(4)                 x   x   x
Cooper Rickert              On file                                                                         Employee                              507(a)(4)                 x   x   x
Corey Brown                 On file                                                                         Customer Deposit                      507(a)(7)                                          578         578
Corry Kerstetter            On file                                                                         Customer Deposit                      507(a)(7)                                          193         193
Cory Brown                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Cory Grzesikowski           On file                                                                         Customer Deposit                      507(a)(7)                                        3,090        1,800
Courtney Elder              On file                                                                         Employee                              507(a)(4)                 x   x   x
Courtney McFaddin           On file                                                                         Employee                              507(a)(4)                 x   x   x
Crawford Wolfe              On file                                                                         Employee                              507(a)(4)                 x   x   x
Cree Swint                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Cristian Torres             On file                                                                         Employee                              507(a)(4)                 x   x   x
Cyndi Mesrey                On file                                                                         Customer Deposit                      507(a)(7)                                        1,590        1,590
Cynthia Chema               On file                                                                         Employee                              507(a)(4)                 x   x   x
Cynthia Rice                On file                                                                         Employee                              507(a)(4)                 x   x   x
Cynthia Thomas              On file                                                                         Customer Deposit                      507(a)(7)                                        1,854        1,800
Cynthia Williams            On file                                                                         Employee                              507(a)(4)                 x   x   x
Dady, Michael               On file                                                                         Severence                             507(a)(4)                 x   x                    ‐            ‐
Daja Johnson                On file                                                                         Employee                              507(a)(4)                 x   x   x
Dametrah Johnson            On file                                                                         Customer Deposit                      507(a)(7)                                        2,874        1,800
Damien Thomas               On file                                                                         Employee                              507(a)(4)                 x   x   x
Damon Watson                On file                                                                         Employee                              507(a)(4)                 x   x   x
Dan Boles                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Dan Miner                   On file                                                                         Customer Deposit                      507(a)(7)                                           32           32
Dan Shehy                   On file                                                                         Customer Deposit                      507(a)(7)                                        2,347        1,800
Dana Berry                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Dana Rodic                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Daniel Abrigo               On file                                                                         Employee                              507(a)(4)                 x   x   x
Daniel Adams                On file                                                                         Employee                              507(a)(4)                 x   x   x
Daniel Barnes               On file                                                                         Employee                              507(a)(4)                 x   x   x
Daniel Cascardo             On file                                                                         Employee                              507(a)(4)                 x   x   x
Daniel Peach                On file                                                                         Employee                              507(a)(4)                 x   x   x
Danielle Mohrhardt          On file                                                                         Employee                              507(a)(4)                 x   x   x
Danielle Offenberger        On file                                                                         Employee                              507(a)(4)                 x   x   x
Danita Burley               On file                                                                         Customer Deposit                      507(a)(7)                                          613         613
Dannielle Pendzich          On file                                                                         Employee                              507(a)(4)                 x   x   x
Darlene Blair               On file                                                                         Employee                              507(a)(4)                 x   x   x
Darlene Brown               On file                                                                         Customer Deposit                      507(a)(7)                                        1,015        1,015
Darlene Brown               On file                                                                         Customer Deposit                      507(a)(7)                                          953          953



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          7 of 32                                                    Page 48 of 81
                                                                                 In re Loves Furniture Inc.
                                                                                   Case No. 21‐40083‐tjt
                                                              Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject
                                                                                                                                                                           Unliquidated
                                                                                                                                                                           Contingent
                                                                                                                                                 Specify Code Subsection




                                                                                                                                                                           Disputed
                                                                                                             Date Debt was Incurred, Basis for     of Priority Unsecured                                   Priority
           Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim     Amount
Darlene Ruhl               On file                                                                         Customer Deposit                      507(a)(7)                                         1,059        1,059
Darrell Todoroff           On file                                                                         Employee                              507(a)(4)                 x   x   x
Darren/Tamra Griffin       On file                                                                         Customer Deposit                      507(a)(7)                                       10,506        1,800
Dave Anusbigian            On file                                                                         Employee                              507(a)(4)                 x   x   x
Dave Price                 On file                                                                         Customer Deposit                      507(a)(7)                                          211          211
Dave Steuernagel           On file                                                                         Employee                              507(a)(4)                 x   x   x
Dave Williams              On file                                                                         Employee                              507(a)(4)                 x   x   x
David Adams                On file                                                                         Employee                              507(a)(4)                 x   x   x
David Baker                On file                                                                         Customer Deposit                      507(a)(7)                                          475          475
David Christian            On file                                                                         Employee                              507(a)(4)                 x   x   x
David Grindle              On file                                                                         Employee                              507(a)(4)                 x   x   x
David Jacoby               On file                                                                         Employee                              507(a)(4)                 x   x   x
David Jones                On file                                                                         Customer Deposit                      507(a)(7)                                          874          874
David Karasinski           On file                                                                         Employee                              507(a)(4)                 x   x   x
David Klozik               On file                                                                         Employee                              507(a)(4)                 x   x   x
David Lickfelt             On file                                                                         Employee                              507(a)(4)                 x   x   x
David Perry                On file                                                                         Employee                              507(a)(4)                 x   x   x
David Pritchard            On file                                                                         Employee                              507(a)(4)                 x   x   x
David Schwartz             On file                                                                         Employee                              507(a)(4)                 x   x   x
David Tipton               On file                                                                         Employee                              507(a)(4)                 x   x   x
David Winowiecki           On file                                                                         Employee                              507(a)(4)                 x   x   x
David Zarling              On file                                                                         Employee                              507(a)(4)                 x   x   x
Dawn Andrews               On file                                                                         Employee                              507(a)(4)                 x   x   x
Dawn Harthun               On file                                                                         Employee                              507(a)(4)                 x   x   x
Dawn Jimeson               On file                                                                         Employee                              507(a)(4)                 x   x   x
Dawn Prostell              On file                                                                         Customer Deposit                      507(a)(7)                                          973          973
Dawn Thalheim              On file                                                                         Employee                              507(a)(4)                 x   x   x
DawnMarie Davin            On file                                                                         Employee                              507(a)(4)                 x   x   x
Daytona Bloodworth         On file                                                                         Employee                              507(a)(4)                 x   x   x
Debbie Hankins             On file                                                                         Employee                              507(a)(4)                 x   x   x
Debbie Morris              On file                                                                         Customer Deposit                      507(a)(7)                                          976          976
Deborah Mitchell           On file                                                                         Customer Deposit                      507(a)(7)                                        2,088        1,800
Deborah Storm              On file                                                                         Employee                              507(a)(4)                 x   x   x
Debra Berry                On file                                                                         Customer Deposit                      507(a)(7)                                          867          867
Debra Giovanni             On file                                                                         Employee                              507(a)(4)                 x   x   x
Deena Birk                 On file                                                                         Customer Deposit                      507(a)(7)                                          741          741
Delia Mendez               On file                                                                         Employee                              507(a)(4)                 x   x   x
Dematthew Jackson          On file                                                                         Employee                              507(a)(4)                 x   x   x
Demond Drayton             On file                                                                         Customer Deposit                      507(a)(7)                                          373          373
Demond Ramsey              On file                                                                         Employee                              507(a)(4)                 x   x   x
Demond Sewell              On file                                                                         Employee                              507(a)(4)                 x   x   x
Denise Bartley             On file                                                                         Customer Deposit                      507(a)(7)                                        3,370        1,800
Denise Campbell            On file                                                                         Customer Deposit                      507(a)(7)                                        1,029        1,029
Denise Stone               On file                                                                         Customer Deposit                      507(a)(7)                                        1,058        1,058
Denise Streeter            On file                                                                         Employee                              507(a)(4)                 x   x   x
Denise/ Bill Bragg         On file                                                                         Customer Deposit                      507(a)(7)                                          563          563
Dennis Henderson           On file                                                                         Employee                              507(a)(4)                 x   x   x
Dennis Phillips            On file                                                                         Employee                              507(a)(4)                 x   x   x
Dennis Walsh               On file                                                                         Customer Deposit                      507(a)(7)                                        1,210        1,210
Dennis Williams            On file                                                                         Customer Deposit                      507(a)(7)                                        1,885        1,800



                                21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                         8 of 32                                                    Page 49 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Deon Pickett                On file                                                                         Employee                              507(a)(4)                 x   x   x
Derek Olsen                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Derric Gibson               On file                                                                         Customer Deposit                      507(a)(7)                                          242         242
Deshaun Lambert             On file                                                                         Employee                              507(a)(4)                 x   x   x
DeShawna McClenney          On file                                                                         Employee                              507(a)(4)                 x   x   x
Desiree Dismukes            On file                                                                         Employee                              507(a)(4)                 x   x   x
Desiree Keyzer              On file                                                                         Employee                              507(a)(4)                 x   x   x
Destiny Sillaman            On file                                                                         Employee                              507(a)(4)                 x   x   x
Devin Morgan                On file                                                                         Employee                              507(a)(4)                 x   x   x
Diana Heins                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Diana Osman                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Diana Yousif                On file                                                                         Employee                              507(a)(4)                 x   x   x
Diane Miller                On file                                                                         Employee                              507(a)(4)                 x   x   x
Diane Moeller               On file                                                                         Customer Deposit                      507(a)(7)                                          212         212
Diane Zimney                On file                                                                         Customer Deposit                      507(a)(7)                                          114         114
Dianne Ferris               On file                                                                         Employee                              507(a)(4)                 x   x   x
Dilcia Gomez                On file                                                                         Customer Deposit                      507(a)(7)                                          847         847
Djuan Wiggins               On file                                                                         Customer Deposit                      507(a)(7)                                          878         878
Dmitry Zarnitsky            On file                                                                         Employee                              507(a)(4)                 x   x   x
Dom Ferrara                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Dominic DAgostino           On file                                                                         Employee                              507(a)(4)                 x   x   x
Dominic Straub              On file                                                                         Employee                              507(a)(4)                 x   x   x
Dominique King              On file                                                                         Employee                              507(a)(4)                 x   x   x
Dominique Smith             On file                                                                         Employee                              507(a)(4)                 x   x   x
Don Yanick                  On file                                                                         Customer Deposit                      507(a)(7)                                          700         700
Donna Bockla                On file                                                                         Employee                              507(a)(4)                 x   x   x
Donna Elliott               On file                                                                         Employee                              507(a)(4)                 x   x   x
Donna Golembiewski          On file                                                                         Customer Deposit                      507(a)(7)                                        1,609        1,609
Donna Mitulinski            On file                                                                         Customer Deposit                      507(a)(7)                                        1,872        1,800
Donna Procoffie             On file                                                                         Employee                              507(a)(4)                 x   x   x
Donnell Robinson            On file                                                                         Customer Deposit                      507(a)(7)                                          549         549
Donovan Bergdoll            On file                                                                         Employee                              507(a)(4)                 x   x   x
Donulae Knuckles            On file                                                                         Customer Deposit                      507(a)(7)                                        2,118        1,800
Doris Dhayer                On file                                                                         Customer Deposit                      507(a)(7)                                          582          582
Dory Thomas                 On file                                                                         Customer Deposit                      507(a)(7)                                        5,066        1,800
Douglas Kendrick            On file                                                                         Customer Deposit                      507(a)(7)                                          189          189
Douglas Sytsma              On file                                                                         Employee                              507(a)(4)                 x   x   x
Drayke Najar                On file                                                                         Employee                              507(a)(4)                 x   x   x
Drew Chris                  On file                                                                         Customer Deposit                      507(a)(7)                                          180         180
Dustin Blakeman             On file                                                                         Employee                              507(a)(4)                 x   x   x
Dustin Edel                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Dwayne Brookins             On file                                                                         Customer Deposit                      507(a)(7)                                        3,814        1,800
Dwight Henry                On file                                                                         Customer Deposit                      507(a)(7)                                          200          200
Dylan Baker                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Dylan Greer                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Dylan Robidoux              On file                                                                         Employee                              507(a)(4)                 x   x   x
Dylan Thamm                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Dylan White                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Earnestine Hayes            On file                                                                         Customer Deposit                      507(a)(7)                                          825         825
Ebere Okoro                 On file                                                                         Employee                              507(a)(4)                 x   x   x



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          9 of 32                                                    Page 50 of 81
                                                                                   In re Loves Furniture Inc.
                                                                                     Case No. 21‐40083‐tjt
                                                                Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject
                                                                                                                                                                             Unliquidated
                                                                                                                                                                             Contingent
                                                                                                                                                   Specify Code Subsection




                                                                                                                                                                             Disputed
                                                                                                               Date Debt was Incurred, Basis for     of Priority Unsecured                                   Priority
             Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim     Amount
Eberhart, Matthew            On file                                                                         Severence                             507(a)(4)                         x            140,000       10,000
Ed Garcia‐Mcdonnell          On file                                                                         Customer Deposit                      507(a)(7)                                           235          235
Eduardo Mendez‐Vargas        On file                                                                         Customer Deposit                      507(a)(7)                                         2,728        1,800
Edward Brown                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Edward Espinoza              On file                                                                         Employee                              507(a)(4)                 x   x   x
Edward Simcox                On file                                                                         Employee                              507(a)(4)                 x   x   x
Elishja King                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Elizabeth Dix                On file                                                                         Customer Deposit                      507(a)(7)                                          635          635
Elizabeth Ramberg            On file                                                                         Employee                              507(a)(4)                 x   x   x
Elizabeth Sims               On file                                                                         Employee                              507(a)(4)                 x   x   x
Elvira Paric                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Emily Krause                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Emily Scherz                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Emily Smith                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Emma Jordan                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Emmanuel Lee                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Emmeline Marshala            On file                                                                         Employee                              507(a)(4)                 x   x   x
Ephraim Kosta                On file                                                                         Employee                              507(a)(4)                 x   x   x
Eric Hill                    On file                                                                         Customer Deposit                      507(a)(7)                                          700          700
Eric Hunderman               On file                                                                         Customer Deposit                      507(a)(7)                                          953          953
Eric Peyton Jr               On file                                                                         Customer Deposit                      507(a)(7)                                          105          105
Eric Van De Walker           On file                                                                         Employee                              507(a)(4)                 x   x   x
Eric Wendorf                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Eric Zanetti                 On file                                                                         Customer Deposit                      507(a)(7)                                          159          159
Erica Hawkins                On file                                                                         Employee                              507(a)(4)                 x   x   x
Erick Simmons                On file                                                                         Customer Deposit                      507(a)(7)                                        1,673        1,673
Erik Dirks                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Erika Andres                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Erika Panaretos              On file                                                                         Employee                              507(a)(4)                 x   x   x
Erin Butyneski               On file                                                                         Employee                              507(a)(4)                 x   x   x
Erin Carroll                 On file                                                                         Customer Deposit                      507(a)(7)                                        2,750        1,800
Erin Goolsby                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Erin Murray                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Erin Nelson                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Erin Rose‐Willsmore          On file                                                                         Employee                              507(a)(4)                 x   x   x
Erin Stahlbuck               On file                                                                         Employee                              507(a)(4)                 x   x   x
Ernie Cunningham Jr          On file                                                                         Employee                              507(a)(4)                 x   x   x
Essence Williams             On file                                                                         Employee                              507(a)(4)                 x   x   x
Esther Timko                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,060        1,060
Eugene Bober                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Evan Aukerman                On file                                                                         Employee                              507(a)(4)                 x   x   x
Evan Palmer                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Evelyn Mccord                On file                                                                         Customer Deposit                      507(a)(7)                                        2,000        1,800
Ezangelo Anderson            On file                                                                         Employee                              507(a)(4)                 x   x   x
Faith Justice                On file                                                                         Employee                              507(a)(4)                 x   x   x
Faith Sharpley               On file                                                                         Employee                              507(a)(4)                 x   x   x
Fawaz Issac                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Fisher Mary                  On file                                                                         Customer Deposit                      507(a)(7)                                        1,059        1,059
Florenc Loewen               On file                                                                         Employee                              507(a)(4)                 x   x   x
Fran Preston                 On file                                                                         Employee                              507(a)(4)                 x   x   x



                                  21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                           10 of 32                                                   Page 51 of 81
                                                                                In re Loves Furniture Inc.
                                                                                  Case No. 21‐40083‐tjt
                                                             Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                          Claim subject
                                                                                                                                                                          Unliquidated
                                                                                                                                                                          Contingent
                                                                                                                                                Specify Code Subsection




                                                                                                                                                                          Disputed
                                                                                                              Date Debt was Incurred, Basis for   of Priority Unsecured                                   Priority
            Creditor Name          Address1       Address2                 City          State        Zip                 Claim                            Claim                          Total Claim     Amount
Frances Johnson             On file                                                                         Customer Deposit                    507(a)(7)                                         2,404        1,800
Francisco Calderon          On file                                                                         Customer Deposit                    507(a)(7)                                         2,086        1,800
Frank Burger                On file                                                                         Customer Deposit                    507(a)(7)                                           304          304
Frank Slavik                On file                                                                         Employee                            507(a)(4)                 x   x   x
Frano Gojcaj                On file                                                                         Customer Deposit                    507(a)(7)                                        2,736        1,800
Fred Eaton                  On file                                                                         Customer Deposit                    507(a)(7)                                          150          150
Fred Hafezi                 On file                                                                         Customer Deposit                    507(a)(7)                                        8,767        1,800
Frederick Griggs            On file                                                                         Employee                            507(a)(4)                 x   x   x
Fredrick Walbridge          On file                                                                         Employee                            507(a)(4)                 x   x   x
Garrett Anthony             On file                                                                         Customer Deposit                    507(a)(7)                                           64           64
Gary Hekker                 On file                                                                         Customer Deposit                    507(a)(7)                                          529          529
Gary Jackson                On file                                                                         Employee                            507(a)(4)                 x   x   x
Gary Mertes                 On file                                                                         Employee                            507(a)(4)                 x   x   x
Gary Purcell                On file                                                                         Customer Deposit                    507(a)(7)                                          958          958
Genoa Township              2911 Dorr Rd                              Brighton      MI              48116   2020 Summer on Property # 4711‐04‐ 507(a)(8)                                        48,177       48,177
George Oberdorf             On file                                                                         Employee                            507(a)(4)                 x   x   x
Gerald Winowiecki           On file                                                                         Employee                            507(a)(4)                 x   x   x
Gjovalin Alia               On file                                                                         Employee                            507(a)(4)                 x   x   x
Gladius Loveland            On file                                                                         Customer Deposit                    507(a)(7)                                        1,270        1,270
Glenn Priest                On file                                                                         Employee                            507(a)(4)                 x   x   x
Gloria Smutz                On file                                                                         Customer Deposit                    507(a)(7)                                          953          953
Gonzo Gonzales              On file                                                                         Employee                            507(a)(4)                 x   x   x
Grace Megdan                On file                                                                         Employee                            507(a)(4)                 x   x   x
Graddie Hall                On file                                                                         Employee                            507(a)(4)                 x   x   x
Greg Haffling               On file                                                                         Employee                            507(a)(4)                 x   x   x
Gregg Williams              On file                                                                         Employee                            507(a)(4)                 x   x   x
Gregory Duffiney            On file                                                                         Employee                            507(a)(4)                 x   x   x
Gregory Taylor              On file                                                                         Employee                            507(a)(4)                 x   x   x
Gus Glyptis                 On file                                                                         Employee                            507(a)(4)                 x   x   x
Gwen Kendrick               On file                                                                         Customer Deposit                    507(a)(7)                                          106          106
Hadil Souro                 On file                                                                         Customer Deposit                    507(a)(7)                                        3,283        1,800
Haleigh Wilson              On file                                                                         Employee                            507(a)(4)                 x   x   x
Halona Tobias               On file                                                                         Customer Deposit                    507(a)(7)                                          180          180
Hannah Domaradzki           On file                                                                         Employee                            507(a)(4)                 x   x   x
Hannah Howell               On file                                                                         Employee                            507(a)(4)                 x   x   x
Hannah Rittmueller          On file                                                                         Employee                            507(a)(4)                 x   x   x
Harlee Mullins              On file                                                                         Employee                            507(a)(4)                 x   x   x
Harold Price                On file                                                                         Customer Deposit                    507(a)(7)                                          900          900
Harrison Buzzatto           On file                                                                         Employee                            507(a)(4)                 x   x   x
Hasan Mahmud                On file                                                                         Employee                            507(a)(4)                 x   x   x
Hassan Zalghout             On file                                                                         Employee                            507(a)(4)                 x   x   x
Heather Ford                On file                                                                         Employee                            507(a)(4)                 x   x   x
Heather Granader            On file                                                                         Employee                            507(a)(4)                 x   x   x
Heidi Brabb                 On file                                                                         Employee                            507(a)(4)                 x   x   x
Heidi Moyer                 On file                                                                         Customer Deposit                    507(a)(7)                                          953          953
Heidi Theisen               On file                                                                         Employee                            507(a)(4)                 x   x   x
Helen Yorks                 On file                                                                         Employee                            507(a)(4)                 x   x   x
Hilary Krstulich            On file                                                                         Employee                            507(a)(4)                 x   x   x
Holia Amir                  On file                                                                         Employee                            507(a)(4)                 x   x   x
Holli Moore                 On file                                                                         Employee                            507(a)(4)                 x   x   x



                                21-40083-tjt   Doc 173       Filed 02/03/21                 Entered 02/03/21 00:18:58
                                                                                         11 of 32                                                  Page 52 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Holly Bloodworth            On file                                                                         Employee                              507(a)(4)                 x   x   x
Holly Oblinger              On file                                                                         Employee                              507(a)(4)                 x   x   x
Holly Somma                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Holly Wells                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Hope Kapture                On file                                                                         Customer Deposit                      507(a)(7)                                        1,651        1,651
Hunter Smith                On file                                                                         Employee                              507(a)(4)                 x   x   x
Husam Haque                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Ian Holt                    On file                                                                         Customer Deposit                      507(a)(7)                                        1,080        1,080
Ikhlas Wilbur               On file                                                                         Customer Deposit                      507(a)(7)                                          127          127
Imani Morris                On file                                                                         Employee                              507(a)(4)                 x   x   x
India Daniels               On file                                                                         Employee                              507(a)(4)                 x   x   x
Irene Kalmbach              On file                                                                         Customer Deposit                      507(a)(7)                                        1,466        1,466
Irene Perez                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Irene Pierce                On file                                                                         Employee                              507(a)(4)                 x   x   x
Irene Wiltse                On file                                                                         Employee                              507(a)(4)                 x   x   x
Isaac Ford                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Isabel Lemus                On file                                                                         Employee                              507(a)(4)                 x   x   x
Isaiah Bevier               On file                                                                         Employee                              507(a)(4)                 x   x   x
Ivan Cesco                  On file                                                                         Customer Deposit                      507(a)(7)                                        1,206        1,206
J.R. Aubert                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jackie Andrews              On file                                                                         Customer Deposit                      507(a)(7)                                          127          127
Jackie Lehman               On file                                                                         Customer Deposit                      507(a)(7)                                        2,109        1,800
Jaclyn Garrett              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacob Braun                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacob Czarniowski           On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacob Elder                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacob Fulton                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacob Hance                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacob Konieczka             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacob Sawle                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacqueline Capoferi         On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacqueline Landry           On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacquelyn Laskowsky         On file                                                                         Employee                              507(a)(4)                 x   x   x
Jacquelyn Riel              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jahniece Jones              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jaina Jackson               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jake Bell                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Jake Laidlaw                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jake Tyrna                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Jakob Rickman               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jakob Spicketts             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jakob Weber                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jameeshah Compton           On file                                                                         Employee                              507(a)(4)                 x   x   x
James Cale                  On file                                                                         Employee                              507(a)(4)                 x   x   x
James Call                  On file                                                                         Employee                              507(a)(4)                 x   x   x
James Donnelly              On file                                                                         Employee                              507(a)(4)                 x   x   x
James Hatswell              On file                                                                         Employee                              507(a)(4)                 x   x   x
James King                  On file                                                                         Customer Deposit                      507(a)(7)                                        1,060        1,060
James Klingerman            On file                                                                         Employee                              507(a)(4)                 x   x   x
James Klingerman            On file                                                                         Employee                              507(a)(4)                 x   x   x



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          12 of 32                                                   Page 53 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
James Randall               On file                                                                         Employee                              507(a)(4)                 x   x   x
James Schwen                On file                                                                         Customer Deposit                      507(a)(7)                                        2,785        1,800
James Thorpe                On file                                                                         Employee                              507(a)(4)                 x   x   x
James Wiggins               On file                                                                         Employee                              507(a)(4)                 x   x   x
James Zenor                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jamie Fairbotham            On file                                                                         Employee                              507(a)(4)                 x   x   x
Jamie Holman                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jan M Condon                On file                                                                         Customer Deposit                      507(a)(7)                                        5,787        1,800
Jane Brown                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Jane Naugle                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jane Treasic                On file                                                                         Customer Deposit                      507(a)(7)                                          533         533
Janet Reardon               On file                                                                         Employee                              507(a)(4)                 x   x   x
Janet Russo                 On file                                                                         Customer Deposit                      507(a)(7)                                          289         289
Janet Sims                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Janice Pelcer               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jannik Schmitt              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jared Daniels               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jaron Renfroe               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jarred Hugle                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jashay Thompson             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jasmin Husic                On file                                                                         Customer Deposit                      507(a)(7)                                        2,013        1,800
Jasmine Henderson           On file                                                                         Employee                              507(a)(4)                 x   x   x
Jasmine Holling             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jason Bowman                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jason Brown                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jason Counce                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jason Diaz                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Jason Farnum                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jaston Traud                On file                                                                         Employee                              507(a)(4)                 x   x   x
JaTaya Smith                On file                                                                         Employee                              507(a)(4)                 x   x   x
Javal Sheffield             On file                                                                         Employee                              507(a)(4)                 x   x   x
Javan Miller                On file                                                                         Customer Deposit                      507(a)(7)                                        1,000        1,000
Javon Nixon                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jay Taylor                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Jayme Abbajay               On file                                                                         Employee                              507(a)(4)                 x   x   x                ‐            ‐
Jayne Battistella           On file                                                                         Employee                              507(a)(4)                 x   x   x
Jaynee Dunahoo              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jazzmen Crawford            On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeanette Schrieber          On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeannie Morrison            On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeff Long                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeff Makuch                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeff Zygner                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeffery Borek               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeffrey Johnson             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeffrey Love                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeffrey Otterstetter        On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeffrey Songer              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeffrey Talbot              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jenee Haist                 On file                                                                         Employee                              507(a)(4)                 x   x   x



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          13 of 32                                                   Page 54 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Jenica Clark                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jenifer Leggett             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jennifer Hicks              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jennifer Johnson            On file                                                                         Employee                              507(a)(4)                 x   x   x
Jennifer Krolopp            On file                                                                         Employee                              507(a)(4)                 x   x   x
Jennifer Sinha              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jennifer Ulrey              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeremiah Beauford           On file                                                                         Employee                              507(a)(4)                 x   x   x
Jerome Betts                On file                                                                         Customer Deposit                      507(a)(7)                                          741          741
Jerry Dean                  On file                                                                         Customer Deposit                      507(a)(7)                                        2,319        1,800
Jerry Kalal                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jerry Krupp                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jerry Stacy                 On file                                                                         Customer Deposit                      507(a)(7)                                          571         571
Jesilyn Holdridge           On file                                                                         Employee                              507(a)(4)                 x   x   x
Jeslyn Agee                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jessica Bazzi               On file                                                                         Customer Deposit                      507(a)(7)                                           52              52
Jessica Black               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jessica Brown               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jessica Farjo               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jessica Greiff              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jessica Hockman             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jessica Kellems             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jessica Varcholik           On file                                                                         Employee                              507(a)(4)                 x   x   x
Jessie Turner Jr            On file                                                                         Employee                              507(a)(4)                 x   x   x
Jill Johnson                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jill Siders                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jim Tucholski               On file                                                                         Customer Deposit                      507(a)(7)                                        5,300        1,800
Jimi Robertson              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jimmy Nicklow               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jo Carrol                   On file                                                                         Customer Deposit                      507(a)(7)                                        1,802        1,800
Joan Duncan                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,054        1,054
Jodi Hutchinson             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jodi Ogrady                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Jodi Wallo                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Joe Steinbugl               On file                                                                         Employee                              507(a)(4)                 x   x   x
Joe Uhrich                  On file                                                                         Employee                              507(a)(4)                 x   x   x
John Bellamy                On file                                                                         Customer Deposit                      507(a)(7)                                           51              51
John Breitenbecher          On file                                                                         Employee                              507(a)(4)                 x   x   x
John Carnahan               On file                                                                         Employee                              507(a)(4)                 x   x   x
John Eastman                On file                                                                         Employee                              507(a)(4)                 x   x   x
John Greenhill              On file                                                                         Employee                              507(a)(4)                 x   x   x
John Griffith               On file                                                                         Employee                              507(a)(4)                 x   x   x
John Guerra                 On file                                                                         Employee                              507(a)(4)                 x   x   x
John Hertznell              On file                                                                         Customer Deposit                      507(a)(7)                                          853         853
John Horn                   On file                                                                         Employee                              507(a)(4)                 x   x   x
John Koch                   On file                                                                         Customer Deposit                      507(a)(7)                                          868          868
John Louwers                On file                                                                         Customer Deposit                      507(a)(7)                                        1,800        1,800
John McGough                On file                                                                         Employee                              507(a)(4)                 x   x   x
John McInnis                On file                                                                         Employee                              507(a)(4)                 x   x   x
John Mordarski              On file                                                                         Customer Deposit                      507(a)(7)                                          212         212



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          14 of 32                                                   Page 55 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                   Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim     Amount
John Neuhart                On file                                                                         Customer Deposit                      507(a)(7)                                         1,482        1,482
John Shortridge Jr          On file                                                                         Employee                              507(a)(4)                 x   x   x
Johnathan Brown             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jonathan Belanger           On file                                                                         Employee                              507(a)(4)                 x   x   x
Jonathan Davis              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jonathan Doran              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jonathan Israel             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jonathon Schueller          On file                                                                         Employee                              507(a)(4)                 x   x   x
Jordan Basnaw               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jordan Blackwell            On file                                                                         Employee                              507(a)(4)                 x   x   x
Jordan Brooks               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jordan Colton               On file                                                                         Customer Deposit                      507(a)(7)                                        1,291        1,291
Jordan Mendoza              On file                                                                         Employee                              507(a)(4)                 x   x   x
Jordan Stottele             On file                                                                         Employee                              507(a)(4)                 x   x   x
Jordin Cramer               On file                                                                         Employee                              507(a)(4)                 x   x   x
Jorge Torres                On file                                                                         Employee                              507(a)(4)                 x   x   x
Jose Martinez               On file                                                                         Customer Deposit                      507(a)(7)                                          380          380
Joseph Frontera             On file                                                                         Employee                              507(a)(4)                 x   x   x
Joseph Linder               On file                                                                         Employee                              507(a)(4)                 x   x   x
Joseph Nickel               On file                                                                         Employee                              507(a)(4)                 x   x   x
Joseph Stout                On file                                                                         Employee                              507(a)(4)                 x   x   x
Josephine Sullivan          On file                                                                         Customer Deposit                      507(a)(7)                                        5,917        1,800
Josephine Wesoloski         On file                                                                         Customer Deposit                      507(a)(7)                                        1,333        1,333
Josh Coffman                On file                                                                         Customer Deposit                      507(a)(7)                                          211          211
Josh Felix                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Josh Hull                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Josh Tackwell               On file                                                                         Employee                              507(a)(4)                 x   x   x
Josh Zwiesele               On file                                                                         Employee                              507(a)(4)                 x   x   x
Joshayla Gibson             On file                                                                         Employee                              507(a)(4)                 x   x   x
Joshua Bobbish              On file                                                                         Employee                              507(a)(4)                 x   x   x
Joshua Jarvis               On file                                                                         Employee                              507(a)(4)                 x   x   x
Joshua Pease                On file                                                                         Employee                              507(a)(4)                 x   x   x
Joy Emery                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Joyce Heilig                On file                                                                         Employee                              507(a)(4)                 x   x   x
Joycelyn Lundberg           On file                                                                         Employee                              507(a)(4)                 x   x   x
Juan Linares                On file                                                                         Employee                              507(a)(4)                 x   x   x
Judeth Kalchik              On file                                                                         Employee                              507(a)(4)                 x   x   x
Judy DuBay                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Judy Oswald                 On file                                                                         Customer Deposit                      507(a)(7)                                          422          422
Judy Roy                    On file                                                                         Customer Deposit                      507(a)(7)                                          428          428
Julian Barajas              On file                                                                         Employee                              507(a)(4)                 x   x   x
Juliann Williams            On file                                                                         Customer Deposit                      507(a)(7)                                        2,592        1,800
Julianne Griffith           On file                                                                         Employee                              507(a)(4)                 x   x   x
Julianne Marshall           On file                                                                         Employee                              507(a)(4)                 x   x   x
Julianne McLean             On file                                                                         Employee                              507(a)(4)                 x   x   x
Julie Beaton                On file                                                                         Employee                              507(a)(4)                 x   x   x
Julie Williams              On file                                                                         Employee                              507(a)(4)                 x   x   x
Julius Renforth             On file                                                                         Employee                              507(a)(4)                 x   x   x
June Reed                   On file                                                                         Customer Deposit                      507(a)(7)                                          238          238
Justin Byfus                On file                                                                         Employee                              507(a)(4)                 x   x   x



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          15 of 32                                                   Page 56 of 81
                                                                                   In re Loves Furniture Inc.
                                                                                     Case No. 21‐40083‐tjt
                                                                Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject
                                                                                                                                                                             Unliquidated
                                                                                                                                                                             Contingent
                                                                                                                                                   Specify Code Subsection




                                                                                                                                                                             Disputed
                                                                                                               Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
             Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Justin Clark                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Justin DeVice                On file                                                                         Employee                              507(a)(4)                 x   x   x
Juwon Park                   On file                                                                         Customer Deposit                      507(a)(7)                                        2,236        1,800
Kade Anthony                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Kalchik, Judeth              On file                                                                         Severence                             507(a)(4)                 x   x                    ‐            ‐
Kanesha Hines                On file                                                                         Employee                              507(a)(4)                 x   x   x
Kara Turcott                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,137        1,137
Karen Caldwell               On file                                                                         Customer Deposit                      507(a)(7)                                        1,086        1,086
Karen Cuellar‐Borbolla       On file                                                                         Employee                              507(a)(4)                 x   x   x
Karen Donovan                On file                                                                         Employee                              507(a)(4)                 x   x   x
Karen Koel                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Karen Westveer               On file                                                                         Customer Deposit                      507(a)(7)                                          317         317
Karina Ibarra Gomez          On file                                                                         Employee                              507(a)(4)                 x   x   x
Karla James                  On file                                                                         Customer Deposit                      507(a)(7)                                        1,821        1,800
Karrie Behounek              On file                                                                         Employee                              507(a)(4)                 x   x   x
Kasem Askar                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Kassidi Reitter              On file                                                                         Employee                              507(a)(4)                 x   x   x
Kate Kelso                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Kathryn DeGrendel            On file                                                                         Employee                              507(a)(4)                 x   x   x
Kathryn Krause               On file                                                                         Employee                              507(a)(4)                 x   x   x
Kathy Broton                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Kathy Genella                On file                                                                         Customer Deposit                      507(a)(7)                                        2,435        1,800
Kathy Kranz                  On file                                                                         Customer Deposit                      507(a)(7)                                        1,863        1,800
KATHY LOUCKS                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Katie Hall                   On file                                                                         Customer Deposit                      507(a)(7)                                          564         564
Katina Byrd                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Katy Christian               On file                                                                         Employee                              507(a)(4)                 x   x   x
Kay Embury                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Kay Noland                   On file                                                                         Customer Deposit                      507(a)(7)                                          434         434
Kayde Krzykwa                On file                                                                         Employee                              507(a)(4)                 x   x   x
Kayla Blaney                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Kayla Eldridge               On file                                                                         Employee                              507(a)(4)                 x   x   x
Kaylie Randolph              On file                                                                         Employee                              507(a)(4)                 x   x   x
Kaylynn Coulter              On file                                                                         Employee                              507(a)(4)                 x   x   x
Keanan Smith                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Keiran Butterfield           On file                                                                         Customer Deposit                      507(a)(7)                                          771         771
Keith Gauthier               On file                                                                         Employee                              507(a)(4)                 x   x   x
Kellie Humpert               On file                                                                         Employee                              507(a)(4)                 x   x   x
Kellie Lydic                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Kelly Breitenbecher          On file                                                                         Employee                              507(a)(4)                 x   x   x
Kelly Fowler                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,930        1,800
Kelly Goga                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Kelly Kinzey                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Kelly Morgan                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Kelly Richmond               On file                                                                         Customer Deposit                      507(a)(7)                                          741         741
Kelsey Bearinger             On file                                                                         Employee                              507(a)(4)                 x   x   x
Kelsey O'Brien               On file                                                                         Employee                              507(a)(4)                 x   x   x
Ken Bungard                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Ken Catanzaro                On file                                                                         Customer Deposit                      507(a)(7)                                        1,799        1,799
Ken Clark                    On file                                                                         Customer Deposit                      507(a)(7)                                          244          244



                                  21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                           16 of 32                                                   Page 57 of 81
                                                                                In re Loves Furniture Inc.
                                                                                  Case No. 21‐40083‐tjt
                                                             Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                          Claim subject
                                                                                                                                                                          Unliquidated
                                                                                                                                                                          Contingent
                                                                                                                                                Specify Code Subsection




                                                                                                                                                                          Disputed
                                                                                                              Date Debt was Incurred, Basis for   of Priority Unsecured                                  Priority
            Creditor Name         Address1        Address2                 City          State        Zip                 Claim                            Claim                          Total Claim    Amount
Ken Morrow                  On file                                                                         Employee                            507(a)(4)                 x   x   x
Ken Witherow                On file                                                                         Customer Deposit                    507(a)(7)                                          858         858
Kenneth Blain               On file                                                                         Employee                            507(a)(4)                 x   x   x
Kenneth Brown               On file                                                                         Employee                            507(a)(4)                 x   x   x
Kenneth Hunter              On file                                                                         Employee                            507(a)(4)                 x   x   x
Kenneth Miller‐Edwards      On file                                                                         Employee                            507(a)(4)                 x   x   x
Kenneth Santiago            On file                                                                         Employee                            507(a)(4)                 x   x   x
Kenneth Urban               On file                                                                         Employee                            507(a)(4)                 x   x   x
Keosha Diaz‐Mitchell        On file                                                                         Employee                            507(a)(4)                 x   x   x
Kevin Aldred                On file                                                                         Employee                            507(a)(4)                 x   x   x
Kevin Arney                 On file                                                                         Employee                            507(a)(4)                 x   x   x
Kevin Hoerle                On file                                                                         Employee                            507(a)(4)                 x   x   x
Kevin Kachigian             On file                                                                         Employee                            507(a)(4)                 x   x   x
Kevin Kutz                  On file                                                                         Employee                            507(a)(4)                 x   x   x
Kevin Ohara                 On file                                                                         Employee                            507(a)(4)                 x   x   x
Kevin Weum                  On file                                                                         Employee                            507(a)(4)                 x   x   x
Kevin Williams              On file                                                                         Employee                            507(a)(4)                 x   x   x
Keyona Rollins              On file                                                                         Employee                            507(a)(4)                 x   x   x
Khalida Beydoun             On file                                                                         Customer Deposit                    507(a)(7)                                          847         847
Kiaisha Merck               On file                                                                         Employee                            507(a)(4)                 x   x   x
Kijana Roberts              On file                                                                         Employee                            507(a)(4)                 x   x   x
Kim Hyatt                   On file                                                                         Customer Deposit                    507(a)(7)                                          284         284
Kim Labbiento               On file                                                                         Employee                            507(a)(4)                 x   x   x
Kim Snyder                  On file                                                                         Employee                            507(a)(4)                 x   x   x
Kimanique Simon             On file                                                                         Customer Deposit                    507(a)(7)                                          931          931
Kimberely Weaver            On file                                                                         Customer Deposit                    507(a)(7)                                        2,616        1,800
Kimberly Lakin              On file                                                                         Employee                            507(a)(4)                 x   x   x
Kimberly Mio                On file                                                                         Employee                            507(a)(4)                 x   x   x
Kimbra Calabrese            On file                                                                         Employee                            507(a)(4)                 x   x   x
Kockville Township          5851 MACKINAW Rd                          Saginaw       MI              48604   2020 Summer on Property # 18‐13‐4‐3507(a)(8)                                        63,719      63,719
Kosta Kassisieh             On file                                                                         Customer Deposit                    507(a)(7)                                        2,969       1,800
Kris Garrett                On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristeen Curley             On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristen Gucwa               On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristian Degree             On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristina Bowman             On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristina Henderson          On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristina Streno             On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristina Wade               On file                                                                         Customer Deposit                    507(a)(7)                                        2,284        1,800
Kristopher Edel             On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristopher Stephens         On file                                                                         Employee                            507(a)(4)                 x   x   x
Kristy Cronin               On file                                                                         Employee                            507(a)(4)                 x   x   x
Krystal Riche               On file                                                                         Customer Deposit                    507(a)(7)                                          107         107
Krystle Pelaez              On file                                                                         Employee                            507(a)(4)                 x   x   x
Kunthon Uthayaratana        On file                                                                         Employee                            507(a)(4)                 x   x   x
Kyle Allen                  On file                                                                         Employee                            507(a)(4)                 x   x   x
Kyle Armstrong              On file                                                                         Employee                            507(a)(4)                 x   x   x
Kyle Bess                   On file                                                                         Employee                            507(a)(4)                 x   x   x
Kyle Eberhart               On file                                                                         Customer Deposit                    507(a)(7)                                        3,759        1,800
Kyle Hall                   On file                                                                         Employee                            507(a)(4)                 x   x   x



                                21-40083-tjt   Doc 173       Filed 02/03/21                 Entered 02/03/21 00:18:58
                                                                                         17 of 32                                                  Page 58 of 81
                                                                                In re Loves Furniture Inc.
                                                                                  Case No. 21‐40083‐tjt
                                                             Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                          Claim subject
                                                                                                                                                                          Unliquidated
                                                                                                                                                                          Contingent
                                                                                                                                                Specify Code Subsection




                                                                                                                                                                          Disputed
                                                                                                            Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
          Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Kyle Hall                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Kyle Nash                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Kyle Toole                On file                                                                         Employee                              507(a)(4)                 x   x   x
Kyle Van Tassel           On file                                                                         Employee                              507(a)(4)                 x   x   x
Kyra Hatzenbuhler         On file                                                                         Employee                              507(a)(4)                 x   x   x
La Vern Wilson            On file                                                                         Employee                              507(a)(4)                 x   x   x
Lakisha Williams          On file                                                                         Employee                              507(a)(4)                 x   x   x
LaQuanda Pratt            On file                                                                         Employee                              507(a)(4)                 x   x   x
Lara Williams             On file                                                                         Employee                              507(a)(4)                 x   x   x
Larry Fay                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Lashawdra Green           On file                                                                         Customer Deposit                      507(a)(7)                                        3,060        1,800
Lashonda Nickems          On file                                                                         Customer Deposit                      507(a)(7)                                        1,796        1,796
LaTeisha Greer            On file                                                                         Employee                              507(a)(4)                 x   x   x
Latrice Jackson           On file                                                                         Employee                              507(a)(4)                 x   x   x
Laura Atkinson            On file                                                                         Employee                              507(a)(4)                 x   x   x
Laura Baker               On file                                                                         Employee                              507(a)(4)                 x   x   x
Laura Ellegiers           On file                                                                         Employee                              507(a)(4)                 x   x   x
Laura Schmidt             On file                                                                         Employee                              507(a)(4)                 x   x   x
Laura Virgo               On file                                                                         Employee                              507(a)(4)                 x   x   x
Laural Lirones            On file                                                                         Employee                              507(a)(4)                 x   x   x
Laurel Buchhholz          On file                                                                         Customer Deposit                      507(a)(7)                                          127         127
Lauren Hampton            On file                                                                         Employee                              507(a)(4)                 x   x   x
Laurence Clare            On file                                                                         Employee                              507(a)(4)                 x   x   x
Laurie Boggs              On file                                                                         Employee                              507(a)(4)                 x   x   x
Lavonne Sledd             On file                                                                         Customer Deposit                      507(a)(7)                                          239         239
Lawrence Waites           On file                                                                         Employee                              507(a)(4)                 x   x   x
Leah Zanetti              On file                                                                         Employee                              507(a)(4)                 x   x   x
LeAndra Gabriel           On file                                                                         Employee                              507(a)(4)                 x   x   x
Lee Edwards               On file                                                                         Employee                              507(a)(4)                 x   x   x
Lenore Finegan            On file                                                                         Customer Deposit                      507(a)(7)                                          212         212
Leo Dominguez             On file                                                                         Employee                              507(a)(4)                 x   x   x
Leonard Barber            On file                                                                         Employee                              507(a)(4)                 x   x   x
Leticia Reyes             On file                                                                         Customer Deposit                      507(a)(7)                                        1,989        1,800
Libby Hamilton            On file                                                                         Customer Deposit                      507(a)(7)                                        2,857        1,800
Lillian Bond              On file                                                                         Employee                              507(a)(4)                 x   x   x
Lillian Sedman‐Clark      On file                                                                         Employee                              507(a)(4)                 x   x   x
Linda Clark               On file                                                                         Customer Deposit                      507(a)(7)                                        3,205        1,800
Linda Gentle              On file                                                                         Employee                              507(a)(4)                 x   x   x
Linda Hoffman             On file                                                                         Employee                              507(a)(4)                 x   x   x
Linda Hunt                On file                                                                         Customer Deposit                      507(a)(7)                                          953         953
Linda Jackson             On file                                                                         Employee                              507(a)(4)                 x   x   x
Linda Kline               On file                                                                         Customer Deposit                      507(a)(7)                                          127          127
Linda Pierce              On file                                                                         Customer Deposit                      507(a)(7)                                        1,704        1,704
Linda Prus                On file                                                                         Employee                              507(a)(4)                 x   x   x
Linda Sherriff            On file                                                                         Employee                              507(a)(4)                 x   x   x
Lindsay Levreault         On file                                                                         Employee                              507(a)(4)                 x   x   x
Lindsay Loprest           On file                                                                         Employee                              507(a)(4)                 x   x   x
Lindsey Hoffman           On file                                                                         Employee                              507(a)(4)                 x   x   x
Linta Morgan              On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Bowes                On file                                                                         Employee                              507(a)(4)                 x   x   x



                               21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                        18 of 32                                                   Page 59 of 81
                                                                               In re Loves Furniture Inc.
                                                                                 Case No. 21‐40083‐tjt
                                                            Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                         Claim subject
                                                                                                                                                                         Unliquidated
                                                                                                                                                                         Contingent
                                                                                                                                               Specify Code Subsection




                                                                                                                                                                         Disputed
                                                                                                           Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
         Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Lisa Faur                On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Galdo               On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Gates               On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Greer               On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Lynch               On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Mccoy               On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Skop                On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Steuernagel         On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Street              On file                                                                         Employee                              507(a)(4)                 x   x   x
Lisa Wash                On file                                                                         Customer Deposit                      507(a)(7)                                          212         212
Liz Corradin             On file                                                                         Customer Deposit                      507(a)(7)                                          296         296
Lizzy Todd               On file                                                                         Employee                              507(a)(4)                 x   x   x
Logan Gardner            On file                                                                         Employee                              507(a)(4)                 x   x   x
Lois Wheeler             On file                                                                         Customer Deposit                      507(a)(7)                                          189         189
Lorena Bruqi             On file                                                                         Employee                              507(a)(4)                 x   x   x
Lori Capozzo             On file                                                                         Employee                              507(a)(4)                 x   x   x
Lori Galasso             On file                                                                         Customer Deposit                      507(a)(7)                                        2,143        1,800
Lori Mack                On file                                                                         Employee                              507(a)(4)                 x   x   x
Lori Wade‐Saliga         On file                                                                         Customer Deposit                      507(a)(7)                                        1,368        1,368
Luc Morris               On file                                                                         Employee                              507(a)(4)                 x   x   x
Lucy Scherz              On file                                                                         Employee                              507(a)(4)                 x   x   x
Luis Khleif              On file                                                                         Employee                              507(a)(4)                 x   x   x
Luke Mannisto            On file                                                                         Employee                              507(a)(4)                 x   x   x
Luma Ulaj                On file                                                                         Employee                              507(a)(4)                 x   x   x
Lydia Hull               On file                                                                         Employee                              507(a)(4)                 x   x   x
Lynch, Lisa              On file                                                                         Severence                             507(a)(4)                 x   x                    ‐            ‐
Lynda Williams           On file                                                                         Employee                              507(a)(4)                 x   x   x
Lynn Sliwinski           On file                                                                         Employee                              507(a)(4)                 x   x   x
Lynne Fogarty            On file                                                                         Employee                              507(a)(4)                 x   x   x
Madison Krause           On file                                                                         Employee                              507(a)(4)                 x   x   x
Madlyn Fakhouri          On file                                                                         Employee                              507(a)(4)                 x   x   x
Makayla Scott            On file                                                                         Employee                              507(a)(4)                 x   x   x
Makayla Watts            On file                                                                         Employee                              507(a)(4)                 x   x   x
Maki Arab                On file                                                                         Employee                              507(a)(4)                 x   x   x
Malik Hugley             On file                                                                         Employee                              507(a)(4)                 x   x   x
Mallory Hout             On file                                                                         Employee                              507(a)(4)                 x   x   x
Mandy Baird              On file                                                                         Employee                              507(a)(4)                 x   x   x
Marc Berry               On file                                                                         Employee                              507(a)(4)                 x   x   x
Marc Fashbaugh           On file                                                                         Customer Deposit                      507(a)(7)                                        5,132        1,800
Marc Fougner             On file                                                                         Employee                              507(a)(4)                 x   x   x
Marcques Tate            On file                                                                         Employee                              507(a)(4)                 x   x   x
Marcy Adams              On file                                                                         Employee                              507(a)(4)                 x   x   x
Margaret Levesque        On file                                                                         Customer Deposit                      507(a)(7)                                          257         257
Margaret Nunn            On file                                                                         Employee                              507(a)(4)                 x   x   x
Margaret Spence          On file                                                                         Employee                              507(a)(4)                 x   x   x
Maria Almada             On file                                                                         Employee                              507(a)(4)                 x   x   x
Maria Davis              On file                                                                         Customer Deposit                      507(a)(7)                                        2,032        1,800
Maria Gregory            On file                                                                         Employee                              507(a)(4)                 x   x   x
Maria Haudek             On file                                                                         Employee                              507(a)(4)                 x   x   x
Maria Johnson            On file                                                                         Employee                              507(a)(4)                 x   x   x



                              21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                       19 of 32                                                   Page 60 of 81
                                                                                 In re Loves Furniture Inc.
                                                                                   Case No. 21‐40083‐tjt
                                                              Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject
                                                                                                                                                                           Unliquidated
                                                                                                                                                                           Contingent
                                                                                                                                                 Specify Code Subsection




                                                                                                                                                                           Disputed
                                                                                                             Date Debt was Incurred, Basis for     of Priority Unsecured                                   Priority
           Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim     Amount
Maria Sadowski             On file                                                                         Customer Deposit                      507(a)(7)                                         1,592        1,592
Maria Swanson              On file                                                                         Customer Deposit                      507(a)(7)                                         1,872        1,800
Maria Williams             On file                                                                         Customer Deposit                      507(a)(7)                                         2,087        1,800
Mariah Harris              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mariam Elias               On file                                                                         Employee                              507(a)(4)                 x   x   x
Marie Reed                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Marinda Tyler              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mario Johnson              On file                                                                         Employee                              507(a)(4)                 x   x   x
Marion Mcewen              On file                                                                         Customer Deposit                      507(a)(7)                                        1,694        1,694
Marisa Prophet             On file                                                                         Employee                              507(a)(4)                 x   x   x
Marissa Adams              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mark Andrews               On file                                                                         Employee                              507(a)(4)                 x   x   x
Mark Comstock              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mark Conachen              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mark Cummings              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mark Kijek                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Mark Korolishin            On file                                                                         Employee                              507(a)(4)                 x   x   x
Mark Ortega                On file                                                                         Employee                              507(a)(4)                 x   x   x
Marketta Murphy            On file                                                                         Employee                              507(a)(4)                 x   x   x
Marlene Strekel            On file                                                                         Employee                              507(a)(4)                 x   x   x
Marlin Templeton           On file                                                                         Employee                              507(a)(4)                 x   x   x
Marlina Kiriakoza          On file                                                                         Customer Deposit                      507(a)(7)                                        2,350        1,800
Marlon Corner              On file                                                                         Customer Deposit                      507(a)(7)                                          212          212
Marselle Mtanious          On file                                                                         Customer Deposit                      507(a)(7)                                        5,084        1,800
Marsha Baker               On file                                                                         Employee                              507(a)(4)                 x   x   x
Marshaun Lothery           On file                                                                         Employee                              507(a)(4)                 x   x   x
Martin Coffman             On file                                                                         Employee                              507(a)(4)                 x   x   x
Martin Coyne               On file                                                                         Employee                              507(a)(4)                 x   x   x
Martin Kerby               On file                                                                         Employee                              507(a)(4)                 x   x   x
Marvin Reiser              On file                                                                         Customer Deposit                      507(a)(7)                                        1,801        1,800
Mary Banks                 On file                                                                         Customer Deposit                      507(a)(7)                                          741          741
Mary Gojani                On file                                                                         Customer Deposit                      507(a)(7)                                        1,186        1,186
Mary La Clair              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mary Maule                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Mary Mercadante            On file                                                                         Customer Deposit                      507(a)(7)                                        1,239        1,239
Mary Slager                On file                                                                         Customer Deposit                      507(a)(7)                                          339          339
Mary Tanner                On file                                                                         Customer Deposit                      507(a)(7)                                        1,693        1,693
Maryam Al Zakariya         On file                                                                         Employee                              507(a)(4)                 x   x   x
Matern, Spencer            On file                                                                         Severence                             507(a)(7)                                       35,000       10,000
Matt Breitenbecher         On file                                                                         Employee                              507(a)(4)                 x   x   x
Matt Schmeltzer            On file                                                                         Employee                              507(a)(4)                 x   x   x
Matt Wright                On file                                                                         Employee                              507(a)(4)                 x   x   x
Matthew Damiani            On file                                                                         Employee                              507(a)(4)                 x   x   x
Matthew E. Damiani         On file                                                                         Department of Labor                   507(a)(4)                                       29,423       10,000
Matthew Eberhart           On file                                                                         Employee                              507(a)(4)                 x   x   x
Matthew Howe               On file                                                                         Employee                              507(a)(4)                 x   x   x
Matthew Locker             On file                                                                         Customer Deposit                      507(a)(7)                                          953          953
Matthew Preaux             On file                                                                         Employee                              507(a)(4)                 x   x   x
Matthew Riley              On file                                                                         Employee                              507(a)(4)                 x   x   x
Matthew Taylor             On file                                                                         Customer Deposit                      507(a)(7)                                        6,922        1,800



                                21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                         20 of 32                                                   Page 61 of 81
                                                                                 In re Loves Furniture Inc.
                                                                                   Case No. 21‐40083‐tjt
                                                              Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject
                                                                                                                                                                           Unliquidated
                                                                                                                                                                           Contingent
                                                                                                                                                 Specify Code Subsection




                                                                                                                                                                           Disputed
                                                                                                             Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
           Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Matthew Tetloff            On file                                                                         Employee                              507(a)(4)                 x   x   x
Matthew Zook               On file                                                                         Customer Deposit                      507(a)(7)                                        3,644        1,800
Maureen Agosti             On file                                                                         Employee                              507(a)(4)                 x   x   x
Maureen Kuzich             On file                                                                         Employee                              507(a)(4)                 x   x   x
Mcmurray, Mia              On file                                                                         Severence                             507(a)(4)                                       40,000      10,000
Meg Rich                   On file                                                                         Customer Deposit                      507(a)(7)                                        2,818       1,800
Megan Farrer               On file                                                                         Customer Deposit                      507(a)(7)                                        1,482       1,482
Megan Geraci               On file                                                                         Employee                              507(a)(4)                 x   x   x
Megan Rushing              On file                                                                         Employee                              507(a)(4)                 x   x   x
Megan Sweeney              On file                                                                         Customer Deposit                      507(a)(7)                                        2,487       1,800
Meier, Christopher         On file                                                                         Severence                             507(a)(4)                                       27,500      10,000
Melanie Hollenbaugh        On file                                                                         Customer Deposit                      507(a)(7)                                          635         635
Melinda Nicholas           On file                                                                         Customer Deposit                      507(a)(7)                                        1,310       1,310
Melissa Brown              On file                                                                         Employee                              507(a)(4)                 x   x   x
Melissa Bucci              On file                                                                         Employee                              507(a)(4)                 x   x   x
Melissa Deye               On file                                                                         Employee                              507(a)(4)                 x   x   x
Melissa Dimick             On file                                                                         Employee                              507(a)(4)                 x   x   x
Melissa Griffin            On file                                                                         Employee                              507(a)(4)                 x   x   x
Melissa Kavulic            On file                                                                         Employee                              507(a)(4)                 x   x   x
Melissa Klein              On file                                                                         Employee                              507(a)(4)                 x   x   x
Melissa Martin             On file                                                                         Employee                              507(a)(4)                 x   x   x
Melody Bradbury            On file                                                                         Employee                              507(a)(4)                 x   x   x
Melody Nichols             On file                                                                         Employee                              507(a)(4)                 x   x   x
Melody Williams            On file                                                                         Employee                              507(a)(4)                 x   x   x
Meshia Gause               On file                                                                         Employee                              507(a)(4)                 x   x   x
Mia McMurray               On file                                                                         Employee                              507(a)(4)                 x   x   x
Miah Johnson               On file                                                                         Employee                              507(a)(4)                 x   x   x
Micah Stanislowski         On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Blackburn          On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Colina             On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Dady               On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Evans              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Golec              On file                                                                         Customer Deposit                      507(a)(7)                                          200         200
Michael Kelly              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Martinez           On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael May                On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael McKay              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Metzler            On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Morelli            On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Murray             On file                                                                         Employee                              507(a)(4)                 x   x   x
michael namit              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Porvaznik          On file                                                                         Customer Deposit                      507(a)(7)                                        2,112        1,800
Michael Prime              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Rairigh            On file                                                                         Customer Deposit                      507(a)(7)                                           21              21
Michael Spica              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Stanton            On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Stein              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael White              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Williams           On file                                                                         Employee                              507(a)(4)                 x   x   x
Michael Wilson             On file                                                                         Employee                              507(a)(4)                 x   x   x



                                21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                         21 of 32                                                   Page 62 of 81
                                                                                 In re Loves Furniture Inc.
                                                                                   Case No. 21‐40083‐tjt
                                                              Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject
                                                                                                                                                                           Unliquidated
                                                                                                                                                                           Contingent
                                                                                                                                                 Specify Code Subsection




                                                                                                                                                                           Disputed
                                                                                                             Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
           Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Michael Yeatts             On file                                                                         Employee                              507(a)(4)                 x   x   x
Michaella Vogt             On file                                                                         Employee                              507(a)(4)                 x   x   x
Michele Caver              On file                                                                         Employee                              507(a)(4)                 x   x   x
Michele Fulkerson          On file                                                                         Employee                              507(a)(4)                 x   x   x
Michele Krueger            On file                                                                         Employee                              507(a)(4)                 x   x   x
Michele Smither            On file                                                                         Customer Deposit                      507(a)(7)                                        2,966        1,800
Michele Zebert Zvoch       On file                                                                         Employee                              507(a)(4)                 x   x   x
Michelle Branum            On file                                                                         Employee                              507(a)(4)                 x   x   x
Michelle Dunkelberger      On file                                                                         Employee                              507(a)(4)                 x   x   x
Michelle Giselman          On file                                                                         Employee                              507(a)(4)                 x   x   x
Michelle Jones             On file                                                                         Employee                              507(a)(4)                 x   x   x
Michelle Kimber            On file                                                                         Employee                              507(a)(4)                 x   x   x
Michelle O'Donahue         On file                                                                         Employee                              507(a)(4)                 x   x   x
Michelle Walker            On file                                                                         Customer Deposit                      507(a)(7)                                        4,386        1,800
Michelle White             On file                                                                         Employee                              507(a)(4)                 x   x   x
Mickey Tuell               On file                                                                         Customer Deposit                      507(a)(7)                                          381         381
Miguel Arjona Rodriguez    On file                                                                         Employee                              507(a)(4)                 x   x   x
Mikaela Brett              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mikayla Joy                On file                                                                         Employee                              507(a)(4)                 x   x   x
Mike Bunker                On file                                                                         Customer Deposit                      507(a)(7)                                        4,238        1,800
Mike Faraj                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Mike Kendzior              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mike Weaver                On file                                                                         Customer Deposit                      507(a)(7)                                          650         650
Mike Wiseman               On file                                                                         Employee                              507(a)(4)                 x   x   x
Mildred Williams           On file                                                                         Employee                              507(a)(4)                 x   x   x
Miranda Lamb               On file                                                                         Employee                              507(a)(4)                 x   x   x
Misty Schuholz             On file                                                                         Employee                              507(a)(4)                 x   x   x
Misty Young                On file                                                                         Employee                              507(a)(4)                 x   x   x
Mitch Mcgurk               On file                                                                         Customer Deposit                      507(a)(7)                                          578         578
Mitchell Judd              On file                                                                         Employee                              507(a)(4)                 x   x   x
Mohamad Baydoun            On file                                                                         Employee                              507(a)(4)                 x   x   x
Mohammad Islam             On file                                                                         Employee                              507(a)(4)                 x   x   x
Molly Bosek                On file                                                                         Employee                              507(a)(4)                 x   x   x
Molly Seibert              On file                                                                         Employee                              507(a)(4)                 x   x   x
Molly Stander              On file                                                                         Employee                              507(a)(4)                 x   x   x
Monique Boyd               On file                                                                         Employee                              507(a)(4)                 x   x   x
Monique Pfaff              On file                                                                         Employee                              507(a)(4)                 x   x   x
Morgan Pfaff               On file                                                                         Employee                              507(a)(4)                 x   x   x
Ms Andrea Jamil            On file                                                                         Customer Deposit                      507(a)(7)                                        7,019        1,800
Muna Ferdausi              On file                                                                         Employee                              507(a)(4)                 x   x   x
Myra Jones                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Nada Kassir                On file                                                                         Employee                              507(a)(4)                 x   x   x
Na'Grata Lawson            On file                                                                         Employee                              507(a)(4)                 x   x   x
Nancy Gill                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Nancy Grosman              On file                                                                         Customer Deposit                      507(a)(7)                                          740         740
Nancy Kooienga             On file                                                                         Employee                              507(a)(4)                 x   x   x
Nancy Maccagnone           On file                                                                         Employee                              507(a)(4)                 x   x   x
Nancy Norman               On file                                                                         Employee                              507(a)(4)                 x   x   x
Nancy Richardson           On file                                                                         Employee                              507(a)(4)                 x   x   x
Narciso Pacheco            On file                                                                         Customer Deposit                      507(a)(7)                                          635         635



                                21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                         22 of 32                                                   Page 63 of 81
                                                                                   In re Loves Furniture Inc.
                                                                                     Case No. 21‐40083‐tjt
                                                                Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject
                                                                                                                                                                             Unliquidated
                                                                                                                                                                             Contingent
                                                                                                                                                   Specify Code Subsection




                                                                                                                                                                             Disputed
                                                                                                               Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
             Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Natalaje McClure             On file                                                                         Employee                              507(a)(4)                 x   x   x
Natalie Gross                On file                                                                         Employee                              507(a)(4)                 x   x   x
Natalie Simpson              On file                                                                         Customer Deposit                      507(a)(7)                                        2,574        1,800
Natasha Mitchell             On file                                                                         Employee                              507(a)(4)                 x   x   x
Nathaniel Turner             On file                                                                         Employee                              507(a)(4)                 x   x   x
Nelda Filipovitch            On file                                                                         Employee                              507(a)(4)                 x   x   x
Nermina Begic                On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicholas Knight              On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicholas Lojek               On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicholas Merrill             On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicholas Plumhoff            On file                                                                         Employee                              507(a)(4)                 x   x   x
Nichole Ulrey                On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicholette Rubingh           On file                                                                         Employee                              507(a)(4)                 x   x   x
Nick Fodera                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Nick Tompkins                On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicole Berardelli            On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicole Brown                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,732        1,732
Nicole Ezerkis               On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicole Kincaid               On file                                                                         Customer Deposit                      507(a)(7)                                        1,000        1,000
Nicole Laier                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicole Ozanich               On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicole Papalas               On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicole Sherman               On file                                                                         Customer Deposit                      507(a)(7)                                        2,303        1,800
Nicole Sivec                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Nicole Wagner                On file                                                                         Employee                              507(a)(4)                 x   x   x
Niki Frank                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Nikki Mullaly                On file                                                                         Employee                              507(a)(4)                 x   x   x
Nikki Tocco                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Niklas Wikman                On file                                                                         Employee                              507(a)(4)                 x   x   x
Noel Iliff                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Nora Detkowski               On file                                                                         Employee                              507(a)(4)                 x   x   x
Norma Andrews                On file                                                                         Employee                              507(a)(4)                 x   x   x
Nykisha Reeder               On file                                                                         Employee                              507(a)(4)                 x   x   x
Odile Smith                  On file                                                                         Customer Deposit                      507(a)(7)                                          335         335
Olga Green                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Olivia Splendore             On file                                                                         Employee                              507(a)(4)                 x   x   x
Onela Sarkis                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Osric Elliott                On file                                                                         Employee                              507(a)(4)                 x   x   x
Pam Bare                     On file                                                                         Employee                              507(a)(4)                 x   x   x
Pamie Fortson                On file                                                                         Customer Deposit                      507(a)(7)                                          263         263
Parker Clay                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Parker Rosebrugh             On file                                                                         Employee                              507(a)(4)                 x   x   x
Patrice Grinnell             On file                                                                         Employee                              507(a)(4)                 x   x   x
Patrice Russell              On file                                                                         Employee                              507(a)(4)                 x   x   x
Patricia Brubacher           On file                                                                         Customer Deposit                      507(a)(7)                                          635         635
Patricia Charlier            On file                                                                         Employee                              507(a)(4)                 x   x   x
Patricia Mundt               On file                                                                         Employee                              507(a)(4)                 x   x   x
Patricia Sutton              On file                                                                         Customer Deposit                      507(a)(7)                                        1,377        1,377
Patrick Sellers              On file                                                                         Employee                              507(a)(4)                 x   x   x
Patty Knutzen                On file                                                                         Customer Deposit                      507(a)(7)                                          673         673



                                  21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                           23 of 32                                                   Page 64 of 81
                                                                                   In re Loves Furniture Inc.
                                                                                     Case No. 21‐40083‐tjt
                                                                Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject
                                                                                                                                                                             Unliquidated
                                                                                                                                                                             Contingent
                                                                                                                                                   Specify Code Subsection




                                                                                                                                                                             Disputed
                                                                                                               Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
             Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Paul Finnemore               On file                                                                         Employee                              507(a)(4)                 x   x   x
Paul Herschberger            On file                                                                         Customer Deposit                      507(a)(7)                                        2,435        1,800
Paul Kovatch                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Paul Massingill              On file                                                                         Employee                              507(a)(4)                 x   x   x
Paulette McDowell            On file                                                                         Employee                              507(a)(4)                 x   x   x
Payal Singh                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Penny Folkes                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Penny Harris                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Perry Bibi                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Pete Defazio                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,059        1,059
Peter Achauer                On file                                                                         Employee                              507(a)(4)                 x   x   x
Philip Urrutia               On file                                                                         Employee                              507(a)(4)                 x   x   x
Phillips, Robert             On file                                                                         Severence                             507(a)(4)                 x   x                    ‐            ‐
Phoebe Bennett               On file                                                                         Employee                              507(a)(4)                 x   x   x
Phylis Breningstall          On file                                                                         Customer Deposit                      507(a)(7)                                          571         571
Pilar Filgueira              On file                                                                         Employee                              507(a)(4)                 x   x   x
Porscha Pennington           On file                                                                         Employee                              507(a)(4)                 x   x   x
Porsha Wilson                On file                                                                         Employee                              507(a)(4)                 x   x   x
Preston Marson               On file                                                                         Employee                              507(a)(4)                 x   x   x
Pretia Payne                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Priscilla Brown              On file                                                                         Customer Deposit                      507(a)(7)                                        1,270        1,270
Qaiser Shafiq                On file                                                                         Customer Deposit                      507(a)(7)                                        6,527        1,800
Rachael Redmond              On file                                                                         Employee                              507(a)(4)                 x   x   x
Rachel Bell                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Rachel Mistretta             On file                                                                         Employee                              507(a)(4)                 x   x   x
Rachelle Wines               On file                                                                         Employee                              507(a)(4)                 x   x   x
Raeshonda Guyton             On file                                                                         Employee                              507(a)(4)                 x   x   x
Raine Besaw                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Rajshawn Stewart             On file                                                                         Customer Deposit                      507(a)(7)                                        6,569        1,800
Ramon Salaysay               On file                                                                         Employee                              507(a)(4)                 x   x   x
Ramona Teachout              On file                                                                         Employee                              507(a)(4)                 x   x   x
Rand Ibrahim                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Randy Locke                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Randy Mundel                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Randy Poorman                On file                                                                         Employee                              507(a)(4)                 x   x   x
Randy TenHove                On file                                                                         Employee                              507(a)(4)                 x   x   x
Randy Volkman                On file                                                                         Customer Deposit                      507(a)(7)                                          535         535
Raquel Rocha                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Ray Ahee                     On file                                                                         Employee                              507(a)(4)                 x   x   x
Ray Franklin                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Rayhana Choudhury            On file                                                                         Employee                              507(a)(4)                 x   x   x
Raymond Lamb                 On file                                                                         Customer Deposit                      507(a)(7)                                          771         771
Raymond Smith                On file                                                                         Employee                              507(a)(4)                 x   x   x
Rebecca Lewis Baumgarten     On file                                                                         Employee                              507(a)(4)                 x   x   x
Rebecca Meagher              On file                                                                         Employee                              507(a)(4)                 x   x   x
Rebecca Noble                On file                                                                         Employee                              507(a)(4)                 x   x   x
Rebecca Thornell             On file                                                                         Customer Deposit                      507(a)(7)                                        1,366        1,366
Regina Oshall                On file                                                                         Employee                              507(a)(4)                 x   x   x
Regina Poulin                On file                                                                         Employee                              507(a)(4)                 x   x   x
Reichert Erica               On file                                                                         Customer Deposit                      507(a)(7)                                          853         853



                                  21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                           24 of 32                                                   Page 65 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                   Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim     Amount
Remel Stamper               On file                                                                         Customer Deposit                      507(a)(7)                                           106          106
Renae LaBine                On file                                                                         Employee                              507(a)(4)                 x   x   x
Renee Latessa               On file                                                                         Employee                              507(a)(4)                 x   x   x
Renee Schreffler            On file                                                                         Employee                              507(a)(4)                 x   x   x
Renee Tocco                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Renya LaCombe               On file                                                                         Employee                              507(a)(4)                 x   x   x
Revon Coleman               On file                                                                         Employee                              507(a)(4)                 x   x   x
Rhonda Alberini             On file                                                                         Customer Deposit                      507(a)(7)                                        1,225        1,225
Rhyan Walker                On file                                                                         Employee                              507(a)(4)                 x   x   x
Richard Armbruster          On file                                                                         Employee                              507(a)(4)                 x   x   x
Richard Ezerkis             On file                                                                         Employee                              507(a)(4)                 x   x   x
Richard Gordon              On file                                                                         Customer Deposit                      507(a)(7)                                          180          180
Richard Hames               On file                                                                         Customer Deposit                      507(a)(7)                                        1,179        1,179
Richard Iserman             On file                                                                         Employee                              507(a)(4)                 x   x   x
Richard Sewell              On file                                                                         Employee                              507(a)(4)                 x   x   x
Rick Zwiesele               On file                                                                         Employee                              507(a)(4)                 x   x   x
Ricky Aukerman              On file                                                                         Employee                              507(a)(4)                 x   x   x
Rihab Hamade                On file                                                                         Employee                              507(a)(4)                 x   x   x
Riley Duvall                On file                                                                         Employee                              507(a)(4)                 x   x   x
Rilya Eichhorn              On file                                                                         Employee                              507(a)(4)                 x   x   x
Rita Israel                 On file                                                                         Customer Deposit                      507(a)(7)                                        1,558        1,558
Ritchie Cromley             On file                                                                         Employee                              507(a)(4)                 x   x   x
Rizziq Dayeh                On file                                                                         Employee                              507(a)(4)                 x   x   x
Rob Bellman                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Rob Curnow                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Robbin Larkin               On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Anderson             On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Bryant               On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Bryant               On file                                                                         Customer Deposit                      507(a)(7)                                        3,801        1,800
Robert Gilbert              On file                                                                         Customer Deposit                      507(a)(7)                                        2,075        1,800
Robert Householder          On file                                                                         Customer Deposit                      507(a)(7)                                        1,833        1,800
Robert Kinna                On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Kolka                On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Lafontaine           On file                                                                         Customer Deposit                      507(a)(7)                                          318          318
Robert Lusak                On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Molicky              On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Osborn               On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Phillips             On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Redko                On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Stewart              On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Walicki              On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Welch                On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Williams             On file                                                                         Employee                              507(a)(4)                 x   x   x
Robert Wollmann             On file                                                                         Employee                              507(a)(4)                 x   x   x
Roberto Contreras           On file                                                                         Employee                              507(a)(4)                 x   x   x
Robin Gosnell               On file                                                                         Employee                              507(a)(4)                 x   x   x
Robin Handy                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Robin Walker                On file                                                                         Employee                              507(a)(4)                 x   x   x
Rochelle Morgan             On file                                                                         Employee                              507(a)(4)                 x   x   x
Rodney Frazho               On file                                                                         Employee                              507(a)(4)                 x   x   x



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          25 of 32                                                   Page 66 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                   Priority
           Creditor Name              Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim     Amount
Rodney Hargrave             On file                                                                         Customer Deposit                      507(a)(7)                                           529          529
Rodney Saperstein           On file                                                                         Employee                              507(a)(4)                 x   x   x
Roger Holman                On file                                                                         Customer Deposit                      507(a)(7)                                        2,595        1,800
Roger Perdue                On file                                                                         Customer Deposit                      507(a)(7)                                          127          127
Romel Nona                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Ron BAILEY                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Ron Burton                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Ronald Gayles               On file                                                                         Employee                              507(a)(4)                 x   x   x
Roni Thomas                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Rosby Jackson               On file                                                                         Employee                              507(a)(4)                 x   x   x
Rose Davenport              On file                                                                         Customer Deposit                      507(a)(7)                                        1,132        1,132
Rosemary Doletzky           On file                                                                         Customer Deposit                      507(a)(7)                                          953          953
Rosemary Jones              On file                                                                         Customer Deposit                      507(a)(7)                                        1,429        1,429
Rowena Jackson              On file                                                                         Employee                              507(a)(4)                 x   x   x
Roy Habert                  On file                                                                         Customer Deposit                      507(a)(7)                                          317          317
Roy Hall                    On file                                                                         Employee                              507(a)(4)                 x   x   x
Roz Simmons‐Turnbore        On file                                                                         Employee                              507(a)(4)                 x   x   x
Ruben Peter                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Rupam Singh                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Russell Zue                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Rusty Haworth               On file                                                                         Employee                              507(a)(4)                 x   x   x
Rusty Korhonen              On file                                                                         Customer Deposit                      507(a)(7)                                        1,200        1,200
Ruth Cmela                  On file                                                                         Customer Deposit                      507(a)(7)                                          212          212
Ruthie Johnson              On file                                                                         Customer Deposit                      507(a)(7)                                          106          106
Ryan Harvey                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Ryan Horne                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Ryan Jones                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Ryan Kummer                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Ryan Lake                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Ryan Matelski               On file                                                                         Employee                              507(a)(4)                 x   x   x
Ryan McGran                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Ryan Orosz                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Ryan Waters                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Sabrina Tedder              On file                                                                         Employee                              507(a)(4)                 x   x   x
Sabrina Tibaudo             On file                                                                         Employee                              507(a)(4)                 x   x   x
Sacir Riza                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Saeid Mohammad‐pour Azari   On file                                                                         Employee                              507(a)(4)                 x   x   x
Saginaw County Ypc          On file                                                                         Customer Deposit                      507(a)(7)                                        1,210        1,210
Sally Owens                 On file                                                                         Customer Deposit                      507(a)(7)                                          191          191
Sam Russo                   On file                                                                         Customer Deposit                      507(a)(7)                                        1,098        1,098
Samantha Almester           On file                                                                         Employee                              507(a)(4)                 x   x   x
Samantha Ellis‐Berry        On file                                                                         Employee                              507(a)(4)                 x   x   x
Samantha Garcia             On file                                                                         Employee                              507(a)(4)                 x   x   x
Samantha Jackson            On file                                                                         Employee                              507(a)(4)                 x   x   x
Samantha Williams           On file                                                                         Customer Deposit                      507(a)(7)                                        1,038        1,038
Samir Siryani               On file                                                                         Employee                              507(a)(4)                 x   x   x
Samira Farah                On file                                                                         Employee                              507(a)(4)                 x   x   x
Samra Bilalic               On file                                                                         Employee                              507(a)(4)                 x   x   x
Samuel Kopmar               On file                                                                         Customer Deposit                      507(a)(7)                                        1,600        1,600
Sandhya Henry               On file                                                                         Customer Deposit                      507(a)(7)                                        1,630        1,630



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          26 of 32                                                   Page 67 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                   Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim     Amount
Sandra Jones                On file                                                                         Customer Deposit                      507(a)(7)                                         1,898        1,800
Sandra Kachi                On file                                                                         Employee                              507(a)(4)                 x   x   x
Sandra Leeks                On file                                                                         Employee                              507(a)(4)                 x   x   x
Sandra Leutze               On file                                                                         Employee                              507(a)(4)                 x   x   x
Sandra Pillinger            On file                                                                         Customer Deposit                      507(a)(7)                                        2,244        1,800
Sandy Brandstatter          On file                                                                         Customer Deposit                      507(a)(7)                                        2,201        1,800
Sara Fazikas                On file                                                                         Customer Deposit                      507(a)(7)                                          697          697
Sara Hunger                 On file                                                                         Customer Deposit                      507(a)(7)                                           13           13
Sara VanRosenberg           On file                                                                         Employee                              507(a)(4)                 x   x   x
Sarah Ackerman              On file                                                                         Employee                              507(a)(4)                 x   x   x
Sarah Bisard                On file                                                                         Employee                              507(a)(4)                 x   x   x
Sarah Dietrich              On file                                                                         Customer Deposit                      507(a)(7)                                        1,746        1,746
Sarah Kocis                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Sarah Murillo               On file                                                                         Employee                              507(a)(4)                 x   x   x
Sarah Quimby                On file                                                                         Employee                              507(a)(4)                 x   x   x
Sarah Zrow                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Sasha Reynolds              On file                                                                         Employee                              507(a)(4)                 x   x   x
Saso Misovski               On file                                                                         Customer Deposit                      507(a)(7)                                        2,402        1,800
Savannah Gardner            On file                                                                         Employee                              507(a)(4)                 x   x   x
Savannah St. Amant          On file                                                                         Employee                              507(a)(4)                 x   x   x
Schollenberger, Christian   On file                                                                         Severence                             507(a)(4)                                       87,500       10,000
Scott Davis                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Scott Linsdeau              On file                                                                         Employee                              507(a)(4)                 x   x   x
Scott Thom                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Scott VanWagoner            On file                                                                         Employee                              507(a)(4)                 x   x   x
Sean Bonery                 On file                                                                         Customer Deposit                      507(a)(7)                                          529          529
Sean Bourdeau               On file                                                                         Employee                              507(a)(4)                 x   x   x
Sean McConnell              On file                                                                         Employee                              507(a)(4)                 x   x   x
Seibert, Molly              On file                                                                         Severence                             507(a)(4)                                       37,500       10,000
Sergey Madison              On file                                                                         Employee                              507(a)(4)                 x   x   x
Shaela Debose               On file                                                                         Employee                              507(a)(4)                 x   x   x
Shaleta Stewart             On file                                                                         Employee                              507(a)(4)                 x   x   x
Shanette Bowser             On file                                                                         Customer Deposit                      507(a)(7)                                          590          590
Shanitta Drake              On file                                                                         Employee                              507(a)(4)                 x   x   x
Shanna Grbach               On file                                                                         Employee                              507(a)(4)                 x   x   x
Shannon Curran              On file                                                                         Employee                              507(a)(4)                 x   x   x
Shannon Huffman             On file                                                                         Employee                              507(a)(4)                 x   x   x
Shannon Knight              On file                                                                         Employee                              507(a)(4)                 x   x   x
Shannon Noel                On file                                                                         Employee                              507(a)(4)                 x   x   x
Shannon Phillips            On file                                                                         Employee                              507(a)(4)                 x   x   x
Shannon Simon               On file                                                                         Employee                              507(a)(4)                 x   x   x
Shannon Smelker             On file                                                                         Customer Deposit                      507(a)(7)                                        6,994        1,800
Shannon Springer            On file                                                                         Customer Deposit                      507(a)(7)                                        1,303        1,303
Sharaya White               On file                                                                         Employee                              507(a)(4)                 x   x   x
Sharee Jackson              On file                                                                         Employee                              507(a)(4)                 x   x   x
Sharon Biber                On file                                                                         Customer Deposit                      507(a)(7)                                        3,047        1,800
Sharon Jones‐Gatlin         On file                                                                         Employee                              507(a)(4)                 x   x   x
Sharon Mclain‐Huff          On file                                                                         Employee                              507(a)(4)                 x   x   x
Sharon Mishloney            On file                                                                         Customer Deposit                      507(a)(7)                                        1,377        1,377
Sharon Packard              On file                                                                         Customer Deposit                      507(a)(7)                                          106          106



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          27 of 32                                                   Page 68 of 81
                                                                                                    In re Loves Furniture Inc.
                                                                                                      Case No. 21‐40083‐tjt
                                                                                 Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                                                 Claim subject
                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                 Contingent
                                                                                                                                                                       Specify Code Subsection




                                                                                                                                                                                                 Disputed
                                                                                                                                   Date Debt was Incurred, Basis for     of Priority Unsecured                                       Priority
             Creditor Name           Address1                     Address2                     City        State         Zip                      Claim                           Claim                            Total Claim       Amount
Sharon Pawl                  On file                                                                                             Customer Deposit                      507(a)(7)                                             953            953
Sharon Udvare                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sha'Tera Lowery              On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shaune Pierce                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shavondia Hunter             On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shawn King                   On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shawnmarie Bane              On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shelby Anderson              On file                                                                                             Customer Deposit                      507(a)(7)                                           2,623         1,800
Shelly Callan                On file                                                                                             Customer Deposit                      507(a)(7)                                             212           212
Sherie Guthrie               On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sherlesa Lewis               On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sherri Walker                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sherry Byrum                 On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sherry Preece                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sherry Russell               On file                                                                                             Customer Deposit                      507(a)(7)                                           1,553         1,553
Sheryl Coleman               On file                                                                                             Customer Deposit                      507(a)(7)                                           1,326         1,326
Sheryl Fuester               On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shirley Anthony              On file                                                                                             Customer Deposit                      507(a)(7)                                              86            86
Shirley Greer                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shirley Smith                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shirley Sukes                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Shontel Duncan               On file                                                                                             Employee                              507(a)(4)                 x   x   x
Silvia Vidican               On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sinha, Jennifer              On file                                                                                             Severence                             507(a)(4)                         x       149,999.98 / 24,9      10,000
Skylar Owens                 On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sofia Jetton                 On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sonya Hammond                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Sophia Calhoun               On file                                                                                             Employee                              507(a)(4)                 x   x   x
Spencer Matern               On file                                                                                             Employee                              507(a)(4)                 x   x   x
Staccato Hardrick ||         On file                                                                                             Employee                              507(a)(4)                 x   x   x
Stacey Stephens              On file                                                                                             Employee                              507(a)(4)                 x   x   x
Stacie Brooks                On file                                                                                             Employee                              507(a)(4)                 x   x   x
Stacy Kaliszewski            On file                                                                                             Customer Deposit                      507(a)(7)                                            582            582
Stamati Kaplantzes           On file                                                                                             Employee                              507(a)(4)                 x   x   x
Stan Blaskowski              On file                                                                                             Employee                              507(a)(4)                 x   x   x
State of Illinois            PO Box 19025                                                  Springfield   IL              62794   Sales Tax (related to 2020)           507(a)(8)                                        795,386        795,386
State of Maryland            PO Box 17405                                                  Baltimore     MD              21297   Sales Tax (related to 2020)           507(a)(8)                                        166,906        166,906
State of Michigan            P.O. Box 30324                                                Lansing       MI              48909   Sales Tax (related to 2020)           507(a)(8)                                      2,447,402      2,447,402
State of Michigan            P.O. Box 30324                                                Lansing       MI              48909   Sales Tax (related to 2021)           507(a)(8)                                         73,655         73,655
State of Ohio                PO Box 2678                                                   Columbus      OH              43216   Sales Tax (related to 2020)           507(a)(8)                                        107,785        107,785
State of Ohio                PO Box 2678                                                   Columbus      OH              43216   Sales Tax (related to 2021)           507(a)(8)                                         17,865         17,865
State of Pennsylvania        4th & Walnut Streets   EFT Unit 9th Floor Strawberry Square   Harrisburg    PA              17128   Sales Tax (related to 2020)           507(a)(8)                                        574,607        574,607
State of Pennsylvania        4th & Walnut Streets   EFT Unit 9th Floor Strawberry Square   Harrisburg    PA              17128   Sales Tax (related to 2021)           507(a)(8)                                          8,495          8,495
State of Virginia            PO Box 1777                                                   Richmond      VA              23218   Sales Tax (related to 2020)           507(a)(8)                                        226,138        226,138
Stephanie Anthony            On file                                                                                             Employee                              507(a)(4)                 x   x   x
Stephanie Bahnke             On file                                                                                             Employee                              507(a)(4)                 x   x   x
Stephanie Marshment          On file                                                                                             Employee                              507(a)(4)                 x   x   x
Stephanie Ross               On file                                                                                             Employee                              507(a)(4)                 x   x   x
Stephanie Sinawi             On file                                                                                             Customer Deposit                      507(a)(7)                                           3,386         1,800
Stephanie Sutton             On file                                                                                             Employee                              507(a)(4)                 x   x   x



                                  21-40083-tjt            Doc 173              Filed 02/03/21                    Entered 02/03/21 00:18:58
                                                                                                              28 of 32                                                    Page 69 of 81
                                                                                 In re Loves Furniture Inc.
                                                                                   Case No. 21‐40083‐tjt
                                                              Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject
                                                                                                                                                                           Unliquidated
                                                                                                                                                                           Contingent
                                                                                                                                                 Specify Code Subsection




                                                                                                                                                                           Disputed
                                                                                                             Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
           Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Stephanie Turnipseed       On file                                                                         Employee                              507(a)(4)                 x   x   x
Stephen Abaid              On file                                                                         Employee                              507(a)(4)                 x   x   x
Stephen Ewald              On file                                                                         Employee                              507(a)(4)                 x   x   x
Stephen Manuel Jr          On file                                                                         Employee                              507(a)(4)                 x   x   x
Stephen Sheronovich        On file                                                                         Employee                              507(a)(4)                 x   x   x
Stephen Triplett           On file                                                                         Employee                              507(a)(4)                 x   x   x
Steve Cornea               On file                                                                         Customer Deposit                      507(a)(7)                                          479         479
Steve O'Dell               On file                                                                         Employee                              507(a)(4)                 x   x   x
Steve Philson              On file                                                                         Customer Deposit                      507(a)(7)                                          741         741
Steve Wilking              On file                                                                         Employee                              507(a)(4)                 x   x   x
Steve Wszelaki             On file                                                                         Employee                              507(a)(4)                 x   x   x
Steven Frick               On file                                                                         Employee                              507(a)(4)                 x   x   x
Stewart Shaffer            On file                                                                         Customer Deposit                      507(a)(7)                                        1,080        1,080
Storm Rembowski            On file                                                                         Employee                              507(a)(4)                 x   x   x
Styrling Marino            On file                                                                         Employee                              507(a)(4)                 x   x   x
Sue Dahlstrom              On file                                                                         Customer Deposit                      507(a)(7)                                        3,004        1,800
Sue Owens                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Sulela Brhimll             On file                                                                         Customer Deposit                      507(a)(7)                                           15              15
Susan Carter               On file                                                                         Employee                              507(a)(4)                 x   x   x
Susan Layman               On file                                                                         Employee                              507(a)(4)                 x   x   x
Susan Lucas                On file                                                                         Employee                              507(a)(4)                 x   x   x
Susan Nightingale          On file                                                                         Employee                              507(a)(4)                 x   x   x
Susan Sandquist            On file                                                                         Employee                              507(a)(4)                 x   x   x
Susan Stripay              On file                                                                         Employee                              507(a)(4)                 x   x   x
Susana Spradling           On file                                                                         Employee                              507(a)(4)                 x   x   x
Susie Penrod               On file                                                                         Customer Deposit                      507(a)(7)                                          675         675
Suzanne Couture            On file                                                                         Customer Deposit                      507(a)(7)                                          132         132
Suzanne Timberlake         On file                                                                         Employee                              507(a)(4)                 x   x   x
Suzzette Ona               On file                                                                         Customer Deposit                      507(a)(7)                                        2,787        1,800
Sydney Lockhart            On file                                                                         Employee                              507(a)(4)                 x   x   x
Sylvia Logan               On file                                                                         Customer Deposit                      507(a)(7)                                        1,712        1,712
Synthia Shewalter          On file                                                                         Employee                              507(a)(4)                 x   x   x
Tae Smith                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Talonda Brown              On file                                                                         Employee                              507(a)(4)                 x   x   x
Tamara Case                On file                                                                         Customer Deposit                      507(a)(7)                                          762          762
Tamara Phillips            On file                                                                         Customer Deposit                      507(a)(7)                                        1,644        1,644
Tamara Yaghnam             On file                                                                         Employee                              507(a)(4)                 x   x   x
Tammie Hook                On file                                                                         Employee                              507(a)(4)                 x   x   x
Tammy Bellman              On file                                                                         Employee                              507(a)(4)                 x   x   x
Tanis Ron & Carmen         On file                                                                         Customer Deposit                      507(a)(7)                                        6,503        1,800
Tanya Kief                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Tara Ruby                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Tarae Armstrong            On file                                                                         Employee                              507(a)(4)                 x   x   x
Tatianna Brown             On file                                                                         Employee                              507(a)(4)                 x   x   x
Tavia Burgess              On file                                                                         Customer Deposit                      507(a)(7)                                          996         996
Taylor Slowiczek           On file                                                                         Employee                              507(a)(4)                 x   x   x
Taylor Thackston           On file                                                                         Employee                              507(a)(4)                 x   x   x
Teresa Wilson              On file                                                                         Employee                              507(a)(4)                 x   x   x
Terese Sparks              On file                                                                         Employee                              507(a)(4)                 x   x   x
Terey Hamilton             On file                                                                         Customer Deposit                      507(a)(7)                                        2,539        1,800



                                21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                         29 of 32                                                   Page 70 of 81
                                                                               In re Loves Furniture Inc.
                                                                                 Case No. 21‐40083‐tjt
                                                            Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                         Claim subject
                                                                                                                                                                         Unliquidated
                                                                                                                                                                         Contingent
                                                                                                                                               Specify Code Subsection




                                                                                                                                                                         Disputed
                                                                                                           Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
         Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Teri Akins               On file                                                                         Employee                              507(a)(4)                 x   x   x
Terrance Jordan          On file                                                                         Employee                              507(a)(4)                 x   x   x
Terri Carroll            On file                                                                         Customer Deposit                      507(a)(7)                                        1,059        1,059
Terri Madura             On file                                                                         Employee                              507(a)(4)                 x   x   x
Terry Smith              On file                                                                         Customer Deposit                      507(a)(7)                                          381         381
Terry Toutant            On file                                                                         Employee                              507(a)(4)                 x   x   x
Terry Traub              On file                                                                         Customer Deposit                      507(a)(7)                                        1,080        1,080
Tessa Short              On file                                                                         Employee                              507(a)(4)                 x   x   x
Theresa Keuvelaar        On file                                                                         Employee                              507(a)(4)                 x   x   x
Theresa Noble            On file                                                                         Employee                              507(a)(4)                 x   x   x
Theresa Schornack        On file                                                                         Employee                              507(a)(4)                 x   x   x
Thomas Armstrong         On file                                                                         Customer Deposit                      507(a)(7)                                        2,223        1,800
Thomas Ballard           On file                                                                         Employee                              507(a)(4)                 x   x   x
Thresa Strickland        On file                                                                         Customer Deposit                      507(a)(7)                                        2,761        1,800
Tiara Houston‐Adams      On file                                                                         Employee                              507(a)(4)                 x   x   x
Tiffany Amsdill          On file                                                                         Employee                              507(a)(4)                 x   x   x
Tiffany Sager            On file                                                                         Employee                              507(a)(4)                 x   x   x
Tiffany Voisin           On file                                                                         Employee                              507(a)(4)                 x   x   x
Tim & Kathy Musser       On file                                                                         Customer Deposit                      507(a)(7)                                        3,019        1,800
Tim August               On file                                                                         Employee                              507(a)(4)                 x   x   x
Tim Klaus                On file                                                                         Employee                              507(a)(4)                 x   x   x
Tim Lee                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Tim Schlak               On file                                                                         Employee                              507(a)(4)                 x   x   x
Tim Storey               On file                                                                         Customer Deposit                      507(a)(7)                                          422         422
Timothy DeLeo            On file                                                                         Employee                              507(a)(4)                 x   x   x
Timothy Faulk            On file                                                                         Employee                              507(a)(4)                 x   x   x
Timothy Hatley           On file                                                                         Employee                              507(a)(4)                 x   x   x
Timothy Strong           On file                                                                         Employee                              507(a)(4)                 x   x   x
Tina Boening             On file                                                                         Employee                              507(a)(4)                 x   x   x
Tina Cull                On file                                                                         Employee                              507(a)(4)                 x   x   x
Tioni Summers            On file                                                                         Employee                              507(a)(4)                 x   x   x
Tobiann Mousessian       On file                                                                         Customer Deposit                      507(a)(7)                                          534          534
Tom Namack               On file                                                                         Customer Deposit                      507(a)(7)                                        2,119        1,800
Tom Petricini            On file                                                                         Customer Deposit                      507(a)(7)                                          106          106
Toni Phillips            On file                                                                         Employee                              507(a)(4)                 x   x   x
Toni Salami              On file                                                                         Customer Deposit                      507(a)(7)                                          100         100
Toni Yeropoli            On file                                                                         Employee                              507(a)(4)                 x   x   x
Tony Amabile             On file                                                                         Employee                              507(a)(4)                 x   x   x
Tony DeCaprio            On file                                                                         Employee                              507(a)(4)                 x   x   x
Tony Dillabough          On file                                                                         Employee                              507(a)(4)                 x   x   x
Tony Pizutti             On file                                                                         Employee                              507(a)(4)                 x   x   x
Tony Veltri              On file                                                                         Customer Deposit                      507(a)(7)                                        2,169        1,800
Tracey Kosmal            On file                                                                         Employee                              507(a)(4)                 x   x   x
Tracey Mcneely           On file                                                                         Employee                              507(a)(4)                 x   x   x
Traci Osman              On file                                                                         Employee                              507(a)(4)                 x   x   x
Tracie Haskell           On file                                                                         Employee                              507(a)(4)                 x   x   x
Tracy Gates              On file                                                                         Employee                              507(a)(4)                 x   x   x
Traelic Heesh            On file                                                                         Employee                              507(a)(4)                 x   x   x
Trayvon Parker           On file                                                                         Employee                              507(a)(4)                 x   x   x
Trevor Rothhaas          On file                                                                         Employee                              507(a)(4)                 x   x   x



                              21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                       30 of 32                                                   Page 71 of 81
                                                                                  In re Loves Furniture Inc.
                                                                                    Case No. 21‐40083‐tjt
                                                               Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject
                                                                                                                                                                            Unliquidated
                                                                                                                                                                            Contingent
                                                                                                                                                  Specify Code Subsection




                                                                                                                                                                            Disputed
                                                                                                              Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
            Creditor Name             Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Trey Newlove                On file                                                                         Employee                              507(a)(4)                 x   x   x
Tricia South                On file                                                                         Employee                              507(a)(4)                 x   x   x
Trina Rondeau               On file                                                                         Employee                              507(a)(4)                 x   x   x
Trish Marcrum               On file                                                                         Employee                              507(a)(4)                 x   x   x
Troy Honsberger             On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyler Barnes                On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyler Fuller                On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyler Liske                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyler Montgomery            On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyler Pimpedly              On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyler Snyder                On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyler Westafer              On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyler Williams              On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyron Yeldon                On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyrone Griffis              On file                                                                         Employee                              507(a)(4)                 x   x   x
Tyrone McCray               On file                                                                         Employee                              507(a)(4)                 x   x   x
Valerie Finch               On file                                                                         Employee                              507(a)(4)                 x   x   x
Valjean Wilson              On file                                                                         Customer Deposit                      507(a)(7)                                          497         497
Vance Sharette              On file                                                                         Employee                              507(a)(4)                 x   x   x
Vaygas Pratt                On file                                                                         Employee                              507(a)(4)                 x   x   x
Vickie Gillespie            On file                                                                         Customer Deposit                      507(a)(7)                                        2,012        1,800
Vincent Hild                On file                                                                         Employee                              507(a)(4)                 x   x   x
Vishal Saini                On file                                                                         Employee                              507(a)(4)                 x   x   x
Walker Williams             On file                                                                         Employee                              507(a)(4)                 x   x   x
Walt Redmond                On file                                                                         Employee                              507(a)(4)                 x   x   x
Walter Young                On file                                                                         Employee                              507(a)(4)                 x   x   x
Wanda Crooks                On file                                                                         Customer Deposit                      507(a)(7)                                          847         847
Wendy Rickerman             On file                                                                         Employee                              507(a)(4)                 x   x   x
Wenger, Cathrine            On file                                                                         Severence                             507(a)(4)                 x   x                    ‐            ‐
Weston Duke                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Whisper McClain             On file                                                                         Employee                              507(a)(4)                 x   x   x
White Antwane               On file                                                                         Customer Deposit                      507(a)(7)                                          391         391
Whitney Andrews             On file                                                                         Employee                              507(a)(4)                 x   x   x
Will Ossman                 On file                                                                         Employee                              507(a)(4)                 x   x   x
William Bauer               On file                                                                         Customer Deposit                      507(a)(7)                                        2,646        1,800
William Boros               On file                                                                         Customer Deposit                      507(a)(7)                                        1,000        1,000
William Dulyea              On file                                                                         Customer Deposit                      507(a)(7)                                        1,402        1,402
William Hartley             On file                                                                         Customer Deposit                      507(a)(7)                                        1,069        1,069
William Noggle              On file                                                                         Customer Deposit                      507(a)(7)                                          741          741
William Smith               On file                                                                         Employee                              507(a)(4)                 x   x   x
Williams, Tyler             On file                                                                         Severence                             507(a)(4)                         x             87,500      10,000
Willie Dawson               On file                                                                         Employee                              507(a)(4)                 x   x   x
Willie Franklin             On file                                                                         Customer Deposit                      507(a)(7)                                        2,352        1,800
Willie Taylor               On file                                                                         Employee                              507(a)(4)                 x   x   x
Winowiecki, David           On file                                                                         Severence                             507(a)(4)                                       30,000      10,000
Yessica Garcia              On file                                                                         Employee                              507(a)(4)                 x   x   x
Yulonda Philpot             On file                                                                         Employee                              507(a)(4)                 x   x   x
Yvette Byrd                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Yvette Leonard              On file                                                                         Customer Deposit                      507(a)(7)                                          529         529
Yvonne Bolden               On file                                                                         Customer Deposit                      507(a)(7)                                          159         159



                                 21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                          31 of 32                                                   Page 72 of 81
                                                                                       In re Loves Furniture Inc.
                                                                                         Case No. 21‐40083‐tjt
                                                                    Schedule E/F: Part 1 ‐ Creditors With Priority Unsecured Claims




                                                                                                                                                                                 Claim subject
                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                 Contingent
                                                                                                                                                       Specify Code Subsection




                                                                                                                                                                                 Disputed
                                                                                                                   Date Debt was Incurred, Basis for     of Priority Unsecured                                  Priority
           Creditor Name                   Address1      Address2                 City        State       Zip                  Claim                              Claim                          Total Claim    Amount
Yvonne Lindsey                   On file                                                                         Employee                              507(a)(4)                 x   x   x
Yvonne Watkins                   On file                                                                         Customer Deposit                      507(a)(7)                                          741         741
Zach Larnhart                    On file                                                                         Customer Deposit                      507(a)(7)                                          804         804
Zachary Banaszak                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Zachary Borowski                 On file                                                                         Employee                              507(a)(4)                 x   x   x
Zachary Green                    On file                                                                         Employee                              507(a)(4)                 x   x   x
Zachary Komarck                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Zachary Lueck                    On file                                                                         Employee                              507(a)(4)                 x   x   x
Zachary Rubin                    On file                                                                         Employee                              507(a)(4)                 x   x   x
Zachary Russell                  On file                                                                         Employee                              507(a)(4)                 x   x   x
Zachary Surprenant               On file                                                                         Employee                              507(a)(4)                 x   x   x
Zander Dobson                    On file                                                                         Employee                              507(a)(4)                 x   x   x
Zane Stewart                     On file                                                                         Employee                              507(a)(4)                 x   x   x
Zanetti, Leah                    On file                                                                         Severence                             507(a)(4)                                       28,750      10,000
Zeigler Habilitation Homes Inc   On file                                                                         Customer Deposit                      507(a)(7)                                        3,125       1,800

                                                                                                                                                                                     Total          6,377,816   5,801,685




                                      21-40083-tjt    Doc 173       Filed 02/03/21                Entered 02/03/21 00:18:58
                                                                                               32 of 32                                                   Page 73 of 81
                                                                              In re Loves Furniture Inc.
                                                                                Case No. 21‐40083‐tjt
                                                         Schedule E/F: Part 2 ‐ Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                          Claim subject to
                                                                                                                                                            Unliquidated
                                                                                                                                               Contingent



                                                                                                                                                                               Disputed

                                                                                                                                                                                          offset?
                                                                                                                                                                                                             Prepetion
          Creditor Name                          Address1                        Address2                    City             State      Zip                                                                 Amount
123net                            24700 NORTHWESTERN HWY.            SUITE 700                       SOUTHFIELD                MI     48075                                                                        9,100
24 Capital                        20200 W. Dixie Hwy, Suite 202                                      Miami                     FL     33180                                                                      487,678
A&B Home, Inc                     9520 Santa Anita Ave.                                              RANCHO CUCAMONGA          CA     91730                                                                       18,940
Absolute Performance              12303 Airport Way                  Suite 100                       BROOMFIELD                CO     80021                                                                      268,600
Advanced Fire Company             210 A WEST DRIVE                                                   GREENSBURG                PA     15601                                                                        8,095
Affordable Furniture              1234 UPDATE ADDRESS                                                HOULKA                    MS     48073                                                                      230,249
All Tire & Auto Service Center    3141 UNION LAKE RD                                                 COMMERCE TOWNSHIP         MI     48382                                                                          106
All Trade Conracting              345 W. Liberty                                                     MILFORD                   MI     48381                                                                       15,353
Altoona Water Authority           PO BOX 3150                                                        ALTOONA                   PA     16603                                                                          664
Amber Battishill                  On File                                                                                                                                                                            300
American Electric Power           PO BOX 371496                                                      PITTSBURGH               PA      15250                                                                       15,850
American Groundskeeping           PO BOX 84                                                          OAKDALE                  PA      15071                                                                       14,640
American Roofing                  PO BOX 1831                                                        ALTOONA                  PA      16603                                                                        3,000
Ameripro Restoration              13482 N Wheaton Rd                                                 Grand Ledge              MI      48837                                                                          950
Ami Strategies                    17187 N. Laurel Park Dr.           Suite 125                       LIVONIA                  MI      48152                                                                        4,573
Andustrial Steel                  101 HENRY ADAMS ST.                SUITE 405                       SAN FRANCISCO            CA      94103                                                                        2,025
Appts Plus (Store Source Llc)     15300 N 90th St #100                                               Scottsdale               AZ      85260                                                                        1,965
Aqua Pennsylvania                 PO BOX 70279                                                       PHILADELPHIA             PA      19176                                                                          901
Aquent                            90503 COLLECTION CENTER DRIVE                                      CHICAGO                  IL      60693                                                                       45,104
Armstrong Business Solutions      437 N Main St                                                      BUTLER                   PA      16001                                                                        1,412
Ascion/Reverie                    PO Box 87618                       Dept 10432                      CHICAGO                  IL      60680                                                                      446,442
Ashley                            1 ASHLEY WAY                                                       ARCADIA                  WI      54612                                                                       51,703
Assembly Media                    711 Third Avenue                   3rd Floor                       NEW YORK                 NY      10017                                x                                   6,911,697
At&T                              PO BOX 5019                                                        CAROL STREAM             IL      60197                                                                       21,827
Atlantic Broad Band               PO BOX 371801                                                      PITTSBURGH               PA      15250                                                                          406
B&B Lawn And Landscaping          241 HILLTOP BLVD                                                   CANFIELD                 OH      44406                                                                        4,621
Backer Landscaping                15251 E. 12 Mile Road                                              ROSEVILLE                MI      48066                                                                      124,295
Barco Logistics                   PO BOX 435                                                         RAPID RIVER              MI      49878                                                                       34,185
Bassett                           PO BOX 890544                                                      CHARLOTTE                NC      28289                                                                       95,311
Bay City Treasurer                301 Washington Avenue                                              BAY CITY                 MI      48708                                                                       15,559
Bedgear                           1953 LANGSTON ST                                                   ROCK HILL                SC      29730                                                                      386,384
Beef‐A‐Roo                        1601 Elm St. Suite 4210                                            DALLAS                   TX      75201                                x                                     485,000
Behold Washington                 P.O. BOX 540                                                       PONTOTOC                 MS      38863                                                                      171,052
Bernhardt                         1839 Morganton Blvd                                                LENOIR                   NC      28645                                                                      162,083
Best Furniture                    1 BEST DRIVE                                                       FERDINAND                IN      47532                                                                      190,723
Bge                               PO BOX 13070                                                       PHILADELPHIA             PA      19101                                                                       18,194



                                 21-40083-tjt    Doc 173          Filed 02/03/21         Entered
                                                                                       1 of 8        02/03/21 00:18:58           Page 74 of 81
                                                                                   In re Loves Furniture Inc.
                                                                                     Case No. 21‐40083‐tjt
                                                              Schedule E/F: Part 2 ‐ Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                              Claim subject to
                                                                                                                                                                    Unliquidated
                                                                                                                                                       Contingent



                                                                                                                                                                                   Disputed

                                                                                                                                                                                              offset?
                                                                                                                                                                                                                 Prepetion
         Creditor Name                           Address1                            Address2                  City                State         Zip                                                             Amount
Birdeye                          250 Cambridge Ave.                       Suite 103                   PALO ALTO                     CA        94306                                                                  10,045
Bloom Roofing Systems Inc        12236 Emerson Drive                                                  BRIGHTON                      MI        48116                                                                    6,877
Blue Chip Talent                 43252 WOODWARD AVE.                                                  BLOOMFIELD HILLS              MI        48302                                                                 185,740
Blue Sky Photography             421 ELMWOOD DR.                                                      TROY                          MI        48083                                                                  21,227
Bods Consulting                  Unit 36 Silk Mill Industrial Estate      Brook Street                Tring                         UK     HP23 5EF                                                                  18,665
Boyer Refrigeration              108 Stadium Drive                                                    Bellwood                      PA        16617                                                                    2,518
Burgmeiers                       PO Box 929                                                           Altoona                       PA        16603                                                                    1,334
Cadre Computer Resources         201 East 5th Street                      Suite 1800                  CINCINNATI                    OH        45202                                                                  17,636
Canton Township Water Dept       PO BOX 87680                                                         CANTON                        MI        48187                                                                    4,684
Cdm Technology                   2002 Jimmy Durante BLVD                  #136                        DEL MAR                       CA        92014                                                                  18,014
Cdw                              200 N. Milwaukee Ave                                                 VERNON HILLS                   IL       60061                                                                 598,466
Chairs America                   266 MEADOWBROOK DRIVE                                                HICKORY FLAT                  MS        38633                                                                  30,400
Chicago Service Source           2500 W. 36th Street                                                  CHICAGO                        IL       60632                                                                  28,910
Cintas                           PO BOX 631025                                                        CINCINNATI                    OH        46263                                                                    2,111
City Of Ann Arbor Solid Waste    SERVICES                                 PO BOX 8647 301 E.HURON ST. ANN ARBOR                     MI        48107                                                                    3,420
City Of Ann Arbor Treasurer      DEPT. 77610                              PO BOX 77000                DETROIT                       MI        48277                                                                    3,014
City Of Burton Treasury          UTILITIES                                4303 S. CENTER ROAD         BURTON                        MI        48519                                                                  10,184
City Of Dearborn Water           DEPT. 3101                               PO BOX 30516                LANSING                       MI        48909                                                                    2,863
City Of Hermitage                PO BOX 6078                                                          HERMITAGE                     PA        16148                                                                      578
City Of Livonia Water            & SEWER                                  PO BOX 674191               DETROIT                       MI        48267                                                                      396
City Of Niles                    PUBLIC UTILITIES                         34 WEST STATE STREET        NILES                         OH        44446                                                                  12,053
City Of Norton Shores            DEPT. OF PUBLIC WORKS                    4814 HENRY ST.              MUSKEGON                      MI        49441                                                                    5,152
City Of Petoskey                 101 EAST LAKE STREET                                                 PETOSKEY                      MI        49770                                                                    7,801
City Of Portage                  7900 S.WESTNEDGE AVE.                                                PORTAGE                       MI        49002                                                                      226
City Of Royal Oak Water          PO BOX 64                                                            ROYAL OAK                     MI        48068                                                                    3,734
City Of Taylor Water Dept        PO BOX 298                                                           TAYLOR                        MI        48180                                                                   4,197
City Of Warren ‐ Water           PO BOX 554765                                                        DETROIT                       MI        48255                                                                   5,915
City Of Westland Water           PO BOX 551807                                                        DETROIT                       MI        48255                                                                   4,328
Classic Heating & Cooling        106 Mclean                                                           ROMEO                         MI        48065                                                                  21,336
Classic Painting, Inc            5781 SAVOY DRIVE                                                     WATERFORD                     MI        48327                                                                   7,295
Coast To Coast                   1711 LATHAM STREET                                                   MEMPHIS                       TN        38106                                                                 159,444
Coastal Consulting               231 W. Inlet Rd                                                      OCEAN CITY                    NJ     08226                                                                     36,725
Coaster Co Of America            12928 SANDONVAL ST                                                   SANTA FE SPRINGS              CA        90670                                                                 451,989
Columbia Gas Of Ohio             PO BOX 4629                                                          CAROL STREAM                   IL       60197                                                                    3,168
Columbia Gas Of Pennsylvania     PO BOX 70285                                                         PHILADELPHIA                  PA        19176                                                                    5,425
Comcast                          PO Box 70219                                                         PHILADELPHIA                  PA        19176                                                                    8,836



                                21-40083-tjt         Doc 173           Filed 02/03/21         Entered
                                                                                            2 of 8        02/03/21 00:18:58           Page 75 of 81
                                                                         In re Loves Furniture Inc.
                                                                           Case No. 21‐40083‐tjt
                                                    Schedule E/F: Part 2 ‐ Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                       Claim subject to
                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent



                                                                                                                                                                            Disputed

                                                                                                                                                                                       offset?
                                                                                                                                                                                                          Prepetion
           Creditor Name                     Address1                    Address2                         City           State        Zip                                                                 Amount
Consumers Energy             PO BOX 740309                                                      CINCINNATI                OH       45274                                                                      167,975
Corsicana                    1234 UPDATE ADDRESS                                                Royal Oak                 MI       48073                                                                       28,165
Credential Check             575 E. BIG BEAVER ROAD            SUITE 300                        TROY                      MI       48083                                                                       30,653
Crowd Content Media          PO BOX 8083 VICTORIA MAIN                                          VICTORIA                  BC     V8W 3R7                                                                       29,767
Crown Lift Trucks            PO BOX 641173                                                      CINCINNATI                OH       45264                                                                        2,972
Crown Mark                   10881 S SAM HOUSTON PKWY W                                         HOUSTON                   TX       77031                                                                       33,849
Danby Appliance              1800 Production Drive                                              Findlay                   OH       45839                                                                      122,083
Del Roy                      On File                                                                                                                                    x                                     390,000
Del Roy                      On File                                                                                                                                    x                                     400,000
Design Manufacturing         950 Vitality Drive                                                 COMSTOCK PARK            MI        49321                                                                      200,746
Detroit Electric ‐ Gas       PO BOX 740786                                                      CINCINNATI               OH        45274                                                                          245
Dispatch Track               467 Saratoga Ave #621                                              SAN JOSE                 CA        95129                                                                       20,107
Display Of Dalton            3744 Lake Katherine Rd.                                            TUNNEL HILL              GA        30755                                                                        5,010
Dominion Energy Ohio         PO BOX 26785                                                       RICHMOND                 VA        23261                                                                        3,410
Donor                        26410 Network Place                                                CHICAGO                  IL        60673                                                                      642,917
Dte Energy                   PO BOX 740786                                                      CINCINNATI               OH        45274                                                                      457,157
Ean Services                 PO BOX 402383                                                      ATLANTA                  GA        30384                                                                           60
Ecutopia Inc.                9089 Clairemont Mesa Blvd STE 210                                  SAN DIEGO                CA        92123                                                                       18,389
Ehersman Architech           803 W. Big Beaver Road            SUITE 350                        TROY                     MI        48084                                                                        8,981
Ehrlich                      PO BOX 13848                                                       READING                  PA        19612                                                                        2,377
Emerald Home                 9420 E 33RD ST                                                     INDIANAPOLIS             IN        46235                                                                       22,860
Endgraph                     9000 Corporate Circle                                              EXPORT                   PA        15632                                                                        4,022
Entech Staffing Solutions    1800 Crooks Road                  Suite 101                        Troy                     MI        48084                                                                        1,958
Evans (Pdc)                  18765 SEAWAY DR.                                                   MELVINDALE               MI        48122                                                                       15,487
Express Services, Inc.       PO BOX 535434                                                      ATLANTA                  GA        30353                                                                       22,635
Fairmont                     3750 East Outer Drive                                              DETROIT                  MI        48234                                                                      816,580
Fire Defense                 4350 Deimere Blvd                                                  ROYAL OAK                MI        48073                                                                       64,820
Fish Window Cleaning         PO BOX 758                                                         SOUTH LYON               MI        48178                                                                        9,795
Flexsteel                    107 PITNEY ROAD                                                    LANCASTER                PA        17602                                                                    1,289,887
Floor Savers                 32355 Howard Ave.                                                  MADISON HEIGHTS          MI        48071                                                                      133,807
Forbes Custom Products       6609 Kingswood Ave.                                                INDIANAPOLIS             IN        46256                                                                           39
Forbes Products              6609 Kingswood Ave.                                                INDIANAPOLIS             IN        46256                                                                          581
Franklin                     600 FRANKLIN DR                                                    HOUSTON                  MS        38851                                                                      464,026
Frontier Communications      PO BOX 740407                                                      CINCINNATI               OH        45274                                                                          280
Frontier Communications      PO BOX 740407                                                      CINCINNATI               OH        45274                                                                           46
Fusion                       957 PONTOTOC COUNTY INDUS PKWY                                     ECRU                     MS        38841                                                                      380,001



                            21-40083-tjt     Doc 173       Filed 02/03/21           Entered
                                                                                  3 of 8        02/03/21 00:18:58           Page 76 of 81
                                                                             In re Loves Furniture Inc.
                                                                               Case No. 21‐40083‐tjt
                                                        Schedule E/F: Part 2 ‐ Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                         Claim subject to
                                                                                                                                                               Unliquidated
                                                                                                                                                  Contingent



                                                                                                                                                                              Disputed

                                                                                                                                                                                         offset?
                                                                                                                                                                                                            Prepetion
           Creditor Name                         Address1                      Address2                     City             State          Zip                                                             Amount
Global Access Control Systems    611 BUTLER STREET                                                PITTSBURGH                  PA        15223                                                                     4,364
Goolsby Trucking Company         104 GAP DRIVE                                                    NEW ALBANY                  MS        38652                                                                     3,000
Graphics East                    16005 Sturgeon Street                                            ROSEVILLE                   MI        48066                                                                   304,547
Greentouch                       207 Byers Creek Rd                 Suite D                       MOORESVILLE                 NC        28117                                                                    91,270
Griffith & Petz                  GRIFFITH & PETZ COMPANY            119 TEAK STREET               JOHNSTOWN                   PA        15902                                                                       676
Gs Retail                        311 East First Ave                                               TARENTUM                    PA        15084                                                                   147,061
Gsa International                PO BOX 696                                                       WAYNE                       MI        48184                                                                    44,700
Guardian Alarm                   75 Remittance Drive                Dept. 1376                    CHICAGO                      IL       60675                                                                    64,318
Hillsdale Furniture, Llc         2501 EXPORT DRIVE                                                LOUISVILLE                  KY        40219                                                                    42,192
Home Elegance By Top‐Line        1234 UPDATE ADDRESS                                              Royal Oak                   MI        48073                                                                    77,433
Howard Elliott                   200‐A S. MITCHELL ST                                             ADDISON                      IL       69101                                                                    48,118
Huckestein Mechanical            1505 METROPOLITAN STREET                                         PITTSBURGH                  PA        15233                                                                     4,070
Hughes Furniture Ind.            PO BOX 88926                                                     CHICAGO                      IL       60695                                                                   131,815
Hunt Sign Company                1724 COOLIDGE HWY                                                BERKLEY                     MI        48072                                                                     1,089
Identity Marketing               30700 Telegraph Rd.                Suite 1475                    FRANKLIN                    MI        48025                                                                    73,769
Imax                             PO BOX 472188                                                    TULSA                       OK        74146                                                                    98,512
Ipfs Corporation                 PO Box 419090                                                    Kansas City                 MO        64141                                                                     3,339
Jackson Catnapper                1910 SE King Edward Ave.                                         CLEVELAND                   TN        37311                                                                   366,864
Jb Hunt                          PO BOX 98545                                                     CHICAGO                      IL       60693                                                                 1,099,390
Jla                              45875 NORTHPOINT LOOP EAST                                       FREEMONT                    CA        94538                                                                   144,821
Jofran                           1 Jofran Way                                                     Norfolk                     MA     02885                                                                      141,529
Jonathan Louis                   12919 S. Figueroa St.                                            Los Angeles                 CA        90061                                                                   768,017
Julianne Griffith                115 McCandless Ave                                               PITTSBURGH                  PA        15205                                                                     2,820
Kingsdown                        5800 STEELES AVE WEST                                            WOODBRIDGE                  ON     L4L 0J4                                                                    337,898
Kochville Township               5851 MACKINAW                                                    SAGINAW                     MI        48604                                                                       585
Kone Chicago                     PO Box 734874                                                    CHICAGO                      IL       60673                                                                     1,460
Kone Elevator                    PO Box 734874                                                    CHICAGO                      IL       60673                                                                    24,854
Kuka                             FLAT C 23/F LUCKY PLAZA            315‐321 LOCKHART RD           WAN                         HK        48073                                                                 1,703,186
L Capital Llc                    5929 BETHEL PARK DRIVE                                           BETHEL PARK                 PA        15102                                                                     1,953
Labor Law Center                 3501 WEST GARRY AVENUE                                           SANTA ANA                   CA        92704                                                                     2,482
Labor Staffing Solutions         1800 CROOKS                                                      TROY                        MI        48084                                                                    72,731
Lcn                              LCN Capital Partners               888 Seventh Avenue, 4th Floor New York                    NY        10019                                                                   568,000
Leather Italia                   2118 MERCANTILE DRIVE NE                                         LELAND                      NC        28451                                                                   306,449
Legacy Classic                   2575 PENNY ROAD                                                  HIGH POINT                  NC        27265                                                                   153,129
Liberty Furniture Industr        6021 GREENSBORO DR SW                                            ATLANTA                     GA        30336                                                                   606,532
Linkedin                         62228 COLLECTIONS CENTER DRIVE                                   CHICAGO                      IL       60693                                                                     9,999



                                21-40083-tjt    Doc 173        Filed 02/03/21           Entered
                                                                                      4 of 8        02/03/21 00:18:58           Page 77 of 81
                                                                             In re Loves Furniture Inc.
                                                                               Case No. 21‐40083‐tjt
                                                        Schedule E/F: Part 2 ‐ Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                        Claim subject to
                                                                                                                                                              Unliquidated
                                                                                                                                                 Contingent



                                                                                                                                                                             Disputed

                                                                                                                                                                                        offset?
                                                                                                                                                                                                           Prepetion
            Creditor Name                       Address1                       Address2                       City           State         Zip                                                             Amount
Linon Home Decor                 388 Greenwich St.                                                  NEW YORK                  NY        10013                                                                  18,297
Love My Pillow                   1234 UPDATE ADDRESS                                                Royal Oak                 MI        48073                                                                  19,431
M Design Village                 701 Cottontail Lane                                                SOMERSET                  NJ     08873                                                                     72,972
Magnussen                        2155 EXCISE AVE STE B                                              ONTARIO                   CA        91761                                                                 559,926
Malouf                           1234 UPDATE ADDRESS                                                Royal Oak                 MI        48073                                                                  50,846
Marco Technologies, Llc          PO Box 782773                                                      PHILADELPHIA              PA        19178                                                                    5,922
Mercury Promotions               PO Box 77000 Dept. 77867                                           DETROIT                   MI        48227                                                                  23,212
Modern Millworks                 29021 Wixom Rd. #200                                               WIXOM                     MI        48393                                                                 153,699
Modus                            DEPT. LA 23052                                                     PASADENA                  CA        91185                                                                 253,978
Morse Moving & Storage           10049 Harrison 500                                                 Romulus                   MI        48174                                                                    6,369
Municipal Westmoreland County    PO BOX 800                                                         GREENSBURG                PA        15601                                                                      297
Murrows Transfer Services        PO BOX 4095                                                        HIGH POINT                NC        27263                                                                    9,337
Najarian                         265 NORTH EUCLID AVE                                               PASADENA                  CA        91101                                                                 320,921
National Door Systems, Llc       715 Auburn Rd.                                                     PONTIAC                   MI        48342                                                                  24,823
National Logistics               6432 Cheviot Road                                                  CINCINNATI                OH        45247                                                                    1,380
National System Installer, Llc   6650 Highland Road STE 312                                         WATERFORD                 MI        48327                                                                  39,325
Need It Now                      4545 FISHER RD, DOCK DOOR 196                                      COLUMBUS                  OH        43228                                                                  72,696
North Fayette Township           400 NORTH BRANCH RD.                                               OAKDALE                   PA        15071                                                                       73
Nourison                         5 SAMPSON STREET                                                   SADDLE BROOK              NJ     07663                                                                    124,314
Ntvb                             NTVB Media Inc                     213 Park Street                 Troy                      MI        48083                                                                 101,493
Ohio Edison                      300 BOARDMAN POLAND RD                                             YOUNGSTOWN                OH        44512                                                                  12,819
Ollix / Jla                      45875 Northport Loop East                                          Fremont                   CA        94538                                                                  19,681
Oriental Weavers                 3252 DUG GAP ROAD                                                  DALTON                    GA        30720                                                                 149,224
Otis Elevator                    25365 Interchange Ct.                                              FARMINGTON                MI        48335                                                                    3,242
Overhead Door Pittsburgh         GREATER PITTSBURGH                 400 POPLAR STREET               PITTSBURGH                PA        15223                                                                      333
Overman International Corp       1000 INDUSTRIAL PARK RD                                            DANDRIDGE                 TN        37725                                                                    4,092
Pacific Coast Lighting           20238 PLUMMER STREET                                               CHATSWORTH                CA        97311                                                                  80,782
Packaging Services Corp          P O Box 71225                                                      PHILADELPHIA              PA        19176                                                                  10,628
Palladio Us Llc                  PO BOX 10872                                                       WEST PALM BEACH           FL        33419                                                                  14,660
Parker House                     1234 UPDATE ADDRESS                                                Royal Oak                 MI        48073                                                                 124,837
Paul Farrow                      On File                                                                                                                                                                         2,000
Penelec                          PO BOX 16001                                                       READING                   PA        19612                                                                    4,381
Penn Power                       PO BOX 16001                                                       READING                   PA        19612                                                                    9,592
Peopleready Inc.                 PO BOX 641034                                                      PITTSBURGH                PA        15264                                                                    7,023
Peoples                          PO BOX 644760                                                      PITTSBURGH                PA        15264                                                                    3,406
Phillips Sign & Lighting         40920 Executive Dr.                                                GRAND BLANC               MI        48439                                                                    2,567



                             21-40083-tjt        Doc 173         Filed 02/03/21         Entered
                                                                                      5 of 8        02/03/21 00:18:58           Page 78 of 81
                                                                             In re Loves Furniture Inc.
                                                                               Case No. 21‐40083‐tjt
                                                        Schedule E/F: Part 2 ‐ Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                        Claim subject to
                                                                                                                                                              Unliquidated
                                                                                                                                                 Contingent



                                                                                                                                                                             Disputed

                                                                                                                                                                                        offset?
                                                                                                                                                                                                           Prepetion
           Creditor Name                        Address1                        Address2                      City           State         Zip                                                             Amount
Powell Home Fashions             388 GREENWICH STREET                                               NEW YORK                  NY        10013                                                                   53,044
Prana                            12660 BONITA BEACH RD                                              BONITA SPRINGS            FL        34135                                                                   54,037
Preferred Safe & Lock            24711 Harper Ave.                                                  SAINT CLAIR SHORES        MI        48080                                                                   13,759
Process Displays                 18841‐B Newgate Boulevard                                          Hagerstown                MD        21740                                                                   15,468
Pulaski                          2485 PENNY ROAD                                                    HIGH POINT                NC        27260                                                                  447,479
Pure Motion Media                8642 Rockland                                                      DEARBORN Heights          MI        48127                                                                    6,300
Queen Funding                    77 Water Street                                                    New York                  NY        10005                                                                  467,806
R.A.M. Heating & Cooling Inc.    1478 CHURCHILL HUBBARD RD                                          YOUNGSTOWN                OH        44505                                                                    4,725
Rdb Davison Rd Llc               1925 Taylor Road                                                   AUBURN HILLS              MI        48326                                                                  759,871
Refunds                          400 Valley Road                    Suite 302                       MOUNT ARLINGTON           NJ     07856                                                                      73,026
Republic Services                PO BOX 9001099                                                     LOUISVILLE                KY        40290                                                                    2,527
Ring Central                     PO Box 734232                                                      DALLAS                    TX        75373                                                                   43,152
Robert Half                      12400 COLLECTIONS CENTER DRIVE                                     CHICAGO                    IL       60693                                                                   59,581
Rockbot                          711 Griswold Street                                                DETROIT                   MI        48226                                                                    6,287
Rocket Enterprise Inc.           30660 RYAN ROAD                                                    WARREN                    MI        48092                                                                      793
Roto Rooter                      5672 COLLECTIONS CENTER DR.                                        CHICAGO                    IL       60693                                                                      450
Rps Protection, Ltd              10751 South Saginaw St.                                            GRAND BLANC               MI        48439                                                                   49,305
Rw Lapine Inc                    5140 E ML AVENUE                                                   KALAMAZOO                 MI        49003                                                                   17,986
S.A. Comunale Co., Inc.          2900 NEWPARK DRIVE                                                 BARBERTON                 OH        44203                                                                    7,530
Sagebrook Home                   6315 BANDINI BLVD                                                  COMMERCE                  CA        90040                                                                  124,533
Samuel Lawrence                  2485 PENNY ROAD                                                    HIGH POINT                NC        27260                                                                  776,044
Sanford Enterprises              201 Farley Lane                                                    DEL RIO                   TX        78840                                                                    4,262
Saro                             3333 WEST PACIFIC AVENUE                                           BURBANK                   CA        91505                                                                   66,639
Schindlr                         Schindler Elevator Corporation     230 BILMAR DR                   PITTSBURGH                PA        15205                                                                    2,713
Screenworks                      2660 Heyn Dr                                                       NOVI                      MI        48374                                                                  708,650
Semco Energy Gas Company         PO BOX 5004                                                        PORT HURON                MI        48061                                                                    2,122
Serta Restokraft                 38025 JAYKAY RD                                                    ROMULUS                   MI        48174                                                                  256,043
Seventh Avenue Apothecary        3810 E. 7th Avenue                                                 TAMPA                     FL        33605                                                                    7,859
Sfv                              25550 Grand River Ave                                              REDFORD                   MI        48240                                                                1,782,688
Shaw Industries                  P.O. BOX 100775                                                    ATLANTA                   GA        30384                                                                    9,903
Shelby Twp. Public Works         6333 23 MILE ROAD                                                  UTICA                     MI        48316                                                                      610
Sheren                           1860 N. US HIGHWAY 31                                              PETOSKEY                  MI        49770                                                                    1,638
Sherwood Mattress                18841‐B NEWGATE BLVD                                               HAGERSTOWN                MD        21740                                                                  262,950
Shine Influencers                750 N San Vicente Blvd             Ste 800 West                    Los Angeles               CA        90069                                                                    2,000
Simon Li Furniture               211 E COMMERCE                                                     HIGH POINT                NC        27260                                                                  307,393
Solstice Sleep                   3720 West Broad Street                                             COLUMBUS                  OH        43228                                                                    4,826



                                21-40083-tjt    Doc 173        Filed 02/03/21           Entered
                                                                                      6 of 8        02/03/21 00:18:58           Page 79 of 81
                                                                            In re Loves Furniture Inc.
                                                                              Case No. 21‐40083‐tjt
                                                       Schedule E/F: Part 2 ‐ Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                           Claim subject to
                                                                                                                                                             Unliquidated
                                                                                                                                                Contingent



                                                                                                                                                                                Disputed

                                                                                                                                                                                           offset?
                                                                                                                                                                                                              Prepetion
         Creditor Name                       Address1                            Address2                   City            State         Zip                                                                 Amount
Sonitrol                      610 Melwood Ave.                                                     PITTSBURGH                PA        15213                                                                       11,702
Source One Digital            1137 N. Gateway Blvd.                                                MUSKEGON                  MI        49441                                                                       28,502
Southern Motion               370 HENRY SOUTHERN DR                                                PONTOTOC                  MS        38863                                                                    1,430,460
Spectrum                      PO Box 94188                                                         PALATINE                   IL       60094                                                                        1,369
Spiff Inc.                    9815 S Monroe St STE 501                                             SANDY                     UT        84070                                                                       40,800
Srs Shelving + Rack Systes    4325 Martin Rd.                                                      WALLED LAKE               MI        48390                                                                        6,000
Staples                       PO BOX 660409                                                        DALLAS                    TX        75266                                                                       21,028
State Of Michigan L.A.R.A     PO Box 30018                                                         Lansing                   MI        48909                                                                        1,040
Stearns & Foster Company      1 OFFICE PKWY                                                        TRINITY                   NC        27370                                                                      528,195
Steel City Media              McKnight Rd                           Ste 401                        PITTSBURGH                PA        15237                                                                       32,334
Steve Silver                  1000 FM 548 NORTH                                                    FORNEY                    TX        75126                                                                    1,029,937
Storis                        400 Valley Road                       Suite 302                      MOUNT ARLINGTON           NJ     07856                                                                         409,153
Stylecraft Home Collection    C/O PNC BANK, N.A.                    P.O. BOX 676088                DALLAS                    TX        75267                                                                      379,112
Sunbelt Furniture Express     PO BOX 487                                                           HICKORY                   NC        28603                                                                        1,984
Tech Electric                 16177 Leone                                                          MACOMB                    MI        48042                                                                       37,174
Tempur                        18841‐B NEWGATE BLVD                                                 HAGERSTOWN                MD        21740                                                                      367,292
The Buzz Company, Inc         PO Box 1472                                                          ELMHURST                   IL       60126                                                                       21,000
The Search Group              100 W. 119th St. Suite 6C                                            New York                  NY        10026                                                                       14,250
The Simmons Mfg. Co. Llc      9601 COSNER DRIVE                                                    FREDERICKSBURG            VA        22408                                                                      187,848
Toledo Edison                 PO BOX 3687                                                          AKRON                     OH        44309                                                                       16,032
Uline                         PO Box 88741                                                         CHICAGO                    IL       60680                                                                        9,496
United Furniture              100 UNITED FURNITURE DRIVE                                           LEXINGTON                 NC        27292                                                                    1,564,428
Uniters North America         1700 Palm Beach Lakes Blvd #1100                                     WEST PALM BEACH           FL        33401                                                                       73,477
Us Assets                     1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                     415,585
Us Assets                     1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                     228,200
Us Assets                     1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                     325,000
Us Assets                     1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                   1,070,000
Us Assets                     1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                     700,000
Us Assets                     1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                   1,850,000
Us Assets                     1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                   1,790,000
US C Stores Operations        1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                      15,000
US Realty Co.                 1601 Elm St. Suite 4210                                              DALLAS                    TX        75201                                x                                      20,000
Venture Vision                47757 West Rd                         Unit C‐105                     WIXOM                     MI        48393                                                                       14,400
Verizon                       PO BOX 15124                                                         ALBANY                    NY        12212                                                                        4,921
Vertify, Inc                  2301 E Riverside Dr                                                  Austin                    TX        78741                                                                        6,300
Vogue / Paxton Sales Inc.     1020 N GLOSTER ST #147                                               TUPELO                    MS        38804                                                                      148,853



                             21-40083-tjt      Doc 173           Filed 02/03/21         Entered
                                                                                      7 of 8       02/03/21 00:18:58           Page 80 of 81
                                                                            In re Loves Furniture Inc.
                                                                              Case No. 21‐40083‐tjt
                                                       Schedule E/F: Part 2 ‐ Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                        Claim subject to
                                                                                                                                                             Unliquidated
                                                                                                                                                Contingent



                                                                                                                                                                             Disputed

                                                                                                                                                                                        offset?
                                                                                                                                                                                                           Prepetion
          Creditor Name                         Address1                     Address2                         City           State        Zip                                                              Amount
W.A.C.M.A.                        WESTERN ALLEGHENY COUNTY         403 VIRGINIA DRIVE              OAKDALE                    PA       15071                                                                       144
Waste Management                  48797 Alpha Dr.                  Suite 150                       WIXOM                      MI       48393                                                                  161,389
West Penn Power                   PO BOX 3687                                                      AKRON                      OH       44309                                                                   64,294
Williams Hvac                     27332 Van Dyke                                                   WARREN                     MI       48093                                                                   12,083
Workforce                         1167 Main St                                                     Walpole                    MA 02081                                                                           5,033
Wright Global Graphics            5115 Prospect Street                                             THOMASVILLE                NC       27360                                                                   52,391
Wzc Networking                    23436 Catherine Ind. Dr          Suite 225                       DEL MAR                    CA       92014                                                                  509,271
Xsensor Technology Corporation    133 12th Avenue SE                                               Calgary                  Alberta T2G 0Z9                                                                    98,727
Youngstown Water Department       P.O. BOX 94612                                                   CLEVELAND                  OH       44101                                                                       172
Zenith                            PO BOX 969                                                       CONOVER                    NC       28613                                                                   71,551

                                                                                                                                                                            Total                          47,686,854




                                 21-40083-tjt   Doc 173       Filed 02/03/21           Entered
                                                                                     8 of 8        02/03/21 00:18:58            Page 81 of 81
